Exhibit 10.1

Execution Version

RESTATEMENT AGREEMENT, dated as of December 17, 2019 (this “Agreement”), by and
among INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation (the
“Borrower”), the Subsidiary Loan Parties party hereto, ROYAL BANK OF CANADA (the
“Existing Administrative Agent”), BANK OF AMERICA, N.A. (in the capacity as
successor Administrative Agent under the Loan Documents, the “New Administrative
Agent”) and each lender party hereto (collectively, the “Lenders” and
individually, a “Lender”). Capitalized terms not otherwise defined in this
Agreement have the same meanings as specified in the Amended and Restated Term
Loan Credit Agreement (as defined in Section 3(a) below).

WHEREAS, pursuant to the Term Loan Credit Agreement, dated as of April 13, 2017
(as amended by the First Amendment to Credit Agreement, dated as of November 30,
2017, as further amended by the Second Amendment to Credit Agreement, dated as
of June 19, 2018 and as further amended, modified, supplemented and/or restated
from time to time prior to the date hereof, the “Existing Term Loan Credit
Agreement”), by and among the Borrower, the Existing Administrative Agent and
the lenders party thereto (collectively, the “Existing Lenders” and
individually, an “Existing Lender”), term loans were made available to the
Borrower in the aggregate principal amount of $300,000,000 (the “Existing Term
Loans”);

WHEREAS, the Borrower and the Existing Administrative Agent desire to replace
the Existing Administrative Agent, as administrative agent under the Existing
Credit Agreement, with the New Administrative Agent and to amend or otherwise
modify each applicable Loan Document to effect such replacement;

WHEREAS, the Borrower has requested a repricing of the existing term loan
facility and in connection therewith to establish a new term loan facility,
which facility shall consist of term loans (the “Restatement Effective Date Term
Loans”) in an aggregate principal amount equal to $200,000,000 and which
Restatement Effective Date Term Loans shall be on the terms set forth in the
Amended and Restated Term Loan Credit Agreement;

WHEREAS, BofA Securities, Inc. (the “Arranger”) will act as sole lead arranger
and bookrunner hereunder and under the Amended and Restated Term Loan Credit
Agreement and in connection with the Restatement Effective Date Term Loans;

WHEREAS, on the Restatement Effective Date, a portion of the proceeds of the
Restatement Effective Date Term Loans will be used to repay all outstanding
Existing Term Loans of the Borrower under the Existing Term Loan Credit
Agreement immediately prior to the Restatement Effective Date (the
“Refinancing”);

WHEREAS, upon the effectiveness of this Agreement, (i) each Existing Lender
shall be repaid in full, and the Borrower shall pay to each such Existing Lender
all accrued and unpaid interest on the Existing Term Loans held by it to, but
not including, the Restatement Effective Date and (ii) each Lender with a
Restatement Effective Date Term Commitment shall make a Restatement Effective
Date Term Loan to the Borrower in a principal amount equal to its Restatement
Effective Date Term Commitment;

WHEREAS, the New Administrative Agent, the Loan Parties and the Lenders are
willing to so agree, subject to the conditions set forth herein; and

WHEREAS, subject to the terms and conditions set forth herein, on the
Restatement Effective Date, each Lender has (i) consented to this Agreement and
agreed to the amendments set forth herein and in the Amended and Restated Term
Loan Credit Agreement, which shall become effective



--------------------------------------------------------------------------------

upon satisfaction (or waiver) of the conditions to effectiveness set forth below
and (ii) consented and approved each Loan Document and each other document
required to be delivered or approved pursuant to this Agreement and the Amended
and Restated Term Loan Credit Agreement;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Resignation and Appointment of Administrative Agent

(a)    Pursuant to Section 8.06 of the Existing Credit Agreement, (i) the
Required Lenders (as defined in the Existing Credit Agreement) and the Borrower
hereby accept the resignation of the Existing Administrative Agent as the
Administrative Agent under the Loan Documents, (ii) the Required Lenders (as
defined in the Existing Credit Agreement) hereby appoint Bank of America, N.A.
to act as the New Administrative Agent under the Loan Documents, (iii) the
Borrower hereby consents to the appointment of Bank of America, N.A. as the New
Administrative Agent and (iv) each of the parties hereto waives any applicable
notice period or consent requirements under the Loan Documents with respect to
the actions described in the preceding clauses (i), (ii) and (iii), in each case
effective as of the Restatement Effective Date.

(b)    The Existing Administrative Agent and the New Administrative Agent are
hereby authorized by the Lenders to enter into any amendments to any Loan
Document or other documentation (including the Resignation and Assignment
Agreement substantially in the form of Exhibit B hereto (the “Agency Succession
Agreement”)) or assignments and to take such actions (including making filings)
desirable to effect such resignation and appointment. Further, the Required
Lenders (as defined in the Existing Credit Agreement), on behalf of the Lenders,
hereby agree to be bound by the Agency Succession Agreement. The parties hereto
agree that, upon the Restatement Effective Date, Bank of America, N.A. shall
succeed to and become vested with all the rights, powers and duties of the
Administrative Agent under the Amended and Restated Term Loan Credit Agreement
and the other Loan Documents, and the term “Administrative Agent” shall mean
Bank of America, N.A. Upon the Restatement Effective Date, Royal Bank of
Canada’s duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of Royal Bank of Canada or any parties to the
Amended and Restated Term Loan Credit Agreement.

(c)    Following the resignation of the Existing Administrative Agent on the
Restatement Effective Date, the provisions of the Loan Documents, including
Article VIII and Section 9.03 of the Amended and Restated Term Loan Credit
Agreement, shall inure to its benefit as to any actions taken or omitted to be
taken by it in its capacity as Administrative Agent while it was the
Administrative Agent under the Amended and Restated Term Loan Credit Agreement
and after its resignation as Existing Administrative Agent solely in connection
with the Assignment Agreement.

Section 2. Restatement Effective Date Term Loans.

(a)    The Borrower confirms and agrees that (i) it has requested Restatement
Effective Date Term Loans in an aggregate principal amount equal to $200,000,000
from the Lenders and which Restatement Effective Date Term Loans shall be on the
terms set forth in the Amended and Restated Term Loan Credit Agreement, (ii) one
Business Day prior to the Restatement Effective Date, the Borrower will deliver
to the New Administrative Agent a Committed Loan Notice with respect to the
borrowing of Restatement Effective Date Term Loans and (iii) on the Restatement
Effective Date, the Borrower will borrow (and hereby requests funding of) the
full amount of Restatement Effective Date Term Loans from the Lenders. Amounts
paid or prepaid in respect of Restatement Effective Date Term Loans may not be
reborrowed.

 

-2-



--------------------------------------------------------------------------------

(b)    Each Lender hereby agrees, on the Restatement Effective Date and on the
terms and conditions set forth herein and in the Amended and Restated Term Loan
Credit Agreement, to make its Restatement Effective Date Term Loans in
accordance with Section 2.01 of the Amended and Restated Term Loan Credit
Agreement. Such parties shall, effective on the Restatement Effective Date,
automatically become parties to the Amended and Restated Term Loan Credit
Agreement as a Term Lender.

(c)    On the Restatement Effective Date, the Borrower shall apply a portion of
the aggregate proceeds of the Restatement Effective Date Term Loans to prepay in
full all outstanding Existing Term Loans of the Borrower immediately prior to
the Restatement Effective Date.

(d)    Each Existing Lender party hereto waives any right to compensation for
losses, expenses, or liabilities incurred by such Existing Lender to which it
may otherwise be entitled pursuant to Section 2.16 of the Existing Term Loan
Credit Agreement in respect of the transactions contemplated hereby.

Section 3.    Amendment and Restatement of Term Loan Credit Agreement. The
parties hereto agree that immediately after the Restatement Effective Date, the
Existing Term Loan Credit Agreement (including all Schedules and Exhibits
thereto) shall be amended such that on the Restatement Effective Date, the terms
set forth in the “Amended and Restated Term Loan Credit Agreement” attached
hereto as Exhibit A (the “Amended and Restated Term Loan Credit Agreement”)
shall replace the terms of the Existing Term Loan Credit Agreement in its
entirety, and as of the Restatement Effective Date, each of the parties hereto
shall be a party to the Amended and Restated Term Loan Credit Agreement.

Section 4.    Amendment of ABL/Term Loan Intercreditor Agreement. The parties
hereto consent to the amendments to that certain ABL/Term Loan Intercreditor
Agreement, dated as of April 13, 2017, as amended by that certain First
Amendment to ABL/Term Loan Intercreditor Agreement as of June 19, 2018, among
the Borrower, Suntrust Bank, Royal Bank of Canada and the other parties thereto,
which are attached hereto as Exhibit B.

Section 5.    Representations and Warranties, No Default. Each Loan Party
represents and warrants as follows as of the date hereof:

(a)    such Loan Party has all requisite organizational power and authority to
make, deliver and perform its obligations under this Agreement and has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Agreement;

(b)    such Loan Party has duly executed and delivered this Agreement and this
Agreement constitutes the legal, valid and binding obligation of such Loan Party
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of good faith and fair
dealing;

(c)    no material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of this Agreement,
except for (a) the approvals, consents, exemptions, authorizations, actions,
notices and filings that have been duly obtained, taken, given or made and are
in full force and effect and (b) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect;

 

-3-



--------------------------------------------------------------------------------

(d)    the execution, delivery and performance of this Agreement by the Loan
Parties hereto will not (a) contravene the terms of the Organizational Documents
of the Loan Parties, (b) violate any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Loan Party or
its property is subject or violate any applicable material Law except to the
extent that such breach, contravention or violation would not reasonably be
expected to have a Material Adverse Effect or (c) breach or result in a default
under (i) the ABL Credit Agreement or the ABL/Term Loan Intercreditor Agreement
or (ii) any other material contractual obligation to which such Loan Party is a
party or is otherwise bound which violation, except in the case of this clause
(c) to the extent that such breach or default would not reasonably be expected
to result in a Material Adverse Effect; and

(e)    both immediately before and after giving effect to the Restatement
Effective Date and the incurrence of the Restatement Effective Date Term Loans,
(i) the representations and warranties of the Loan Parties set forth in the
Credit Agreement and the other Loan Documents shall be true and correct in all
material respects (or, in the case of any such representation and warranty that
is qualified by “material”, “material adverse effect” or a similar term, in all
respects), in each case, on and as of the Restatement Effective Date with the
same effect as though such representations and warranties had been made on and
as of the Restatement Effective Date, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (or, in the case of any such representation and warranty that is
qualified by “material”, “material adverse effect” or a similar term, in all
respects) as of such earlier date and (ii) no Default or Event of Default shall
have occurred and be continuing on the Restatement Effective Date or would
result from the consummation of this Agreement and the transactions contemplated
hereby.

Section 6.    Effectiveness. The funding of and the effectiveness of Restatement
Effective Date Term Loans as set forth in Section 2 above and the effectiveness
of the Amended and Restated Term Loan Credit Agreement (including the Schedules
and Exhibits thereto) and the Agency Succession Agreement is subject to the
satisfaction (or waiver) of all of the following conditions precedent (the date
of satisfaction (or waiver) of such conditions being referred to herein as the
“Restatement Effective Date”):

(i)    the New Administrative Agent shall have received a counterpart signature
page of this Agreement duly executed by (1) the Borrower and each other Loan
Party, (2) each Lender, (3) the Existing Administrative Agent and (4) the New
Administrative Agent;

(ii)    The New Administrative Agent, the Existing Administrative Agent and the
Borrower shall have entered into that certain Agency Succession Agreement; and

(iii)    each of the conditions set forth in Section 4.01 of the Amended and
Restated Term Loan Credit Agreement shall have been satisfied or waived.

 

-4-



--------------------------------------------------------------------------------

Section 7.    Post-Closing Covenant. Within 90 days after the Restatement
Effective Date (or such later date as the New Administrative Agent may agree in
its sole discretion), the Loan Parties will take any actions deemed reasonably
necessary (including based on the advice of counsel (which may be counsel to a
Loan Party)) by the New Administrative Agent due to this Agreement to preserve
or continue the perfection of liens and security interests in the Collateral
granted prior to the date hereof securing the Obligations (as defined in the
Existing Credit Agreement).

Section 8.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 9.    Tax Matters. For the avoidance of doubt, from and after the
Restatement Effective Date, all of the Restatement Effective Date Term Loans
shall be treated as a single fungible tranche for U.S. federal income tax
purposes.

Section 10.    Applicable Law.

(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY (BOROUGH OF
MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR
PROCEEDING IN ANOTHER JURISDICTION. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY OTHER DOCUMENT RELATED HERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELECOPIER OR OTHER ELECTRONIC TRANSMISSION) IN SECTION 9.01 OF THE AMENDED AND
RESTATED TERM LOAN CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

-5-



--------------------------------------------------------------------------------

Section 11.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

Section 12.    Effect of Agreement. Except as expressly set forth in this
Agreement and the Amended and Restated Term Loan Credit Agreement, this
Agreement and the Amended and Restated Term Loan Credit Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Existing Lenders and the New
Administrative Agent, in each case under the Existing Term Loan Credit Agreement
or any other Loan Document (as defined in the Existing Term Loan Credit
Agreement). This Agreement shall not constitute a novation of the Existing Term
Loan Credit Agreement or any of the Loan Documents (as defined in the Existing
Term Loan Credit Agreement). As of the date hereof, each Loan Party reaffirms
its obligations under the Loan Documents (as defined in the Existing Term Loan
Credit Agreement) to which it is party and its prior grant and the validity of
the Liens (as defined in the Existing Term Loan Credit Agreement) granted by it
pursuant to the Term Security Documents (as defined in the Existing Term Loan
Credit Agreement), with all such Liens (as defined in the Existing Term Loan
Credit Agreement) continuing in full force and effect after giving effect to
this Agreement. This Agreement shall constitute a Loan Document (as defined in
the Existing Term Loan Credit Agreement) for purposes of the Existing Term Loan
Credit Agreement and from and after the Restatement Effective Date, all
references to the Existing Term Loan Credit Agreement in any Loan Document (as
defined in the Existing Term Loan Credit Agreement) and all references in the
Existing Term Loan Credit Agreement to “this Agreement,” “hereunder,” “hereof”
or words of like import referring to the Existing Term Loan Credit Agreement,
shall, unless expressly provided otherwise, refer to the Amended and Restated
Term Loan Credit Agreement. As of the date hereof, each of the Loan Parties
hereby consents to this Agreement and confirms that all obligations of such Loan
Party under the Loan Documents (as defined in the Existing Term Loan Credit
Agreement) to which such Loan Party is a party shall continue to apply to the
Amended and Restated Term Loan Credit Agreement.

Section 13.    WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INSTALLED BUILDING PRODUCTS, INC.,

as Borrower

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:  

Executive Vice President and Chief Financial

Financial Officer

 

-7-



--------------------------------------------------------------------------------

SUBSIDIARY LOAN PARTIES

 

A+ INSULATION OF KANSAS CITY, LLC

ACCURATE INSULATION LLC

ACCURATE INSULATION OF COLORADO, LLC

ACCURATE INSULATION OF DELAWARE, LLC

ACCURATE INSULATION OF UPPER MARLBORO, LLC

ADVANCED FIBER, LLC

ADVANCED INSULATION, LLC

ALL CONSTRUCTION SERVICES, LLC

ALL IN ONE & MOORE BUILDING SYSTEMS, LLC

ALPINE INSULATION I, LLC

AMERICAN INSULATION & ENERGY SERVICES, LLC

ANY SEASON INSULATION, LLC

APPLE VALLEY INSULATION, A BDI COMPANY, INC.

ASTRO INSULATION OF ILLINOIS, LLC

BAYTHERM INSULATION, LLC

BDI INSULATION OF IDAHO FALLS, INC.

BDI INSULATION OF SALT LAKE, L.L.C.

BER ENERGY SERVICES, LLC

BIG CITY INSULATION, INC.

BIG CITY INSULATION OF IDAHO, INC.

B-ORGANIZED INSULATION, LLC

BROKEN DRUM OF BAKERSFIELD, INC.

BROKEN DRUM INSULATION VISALIA, INC.

BUILDERS INSTALLED PRODUCTS OF MAINE, LLC

BUILDERS INSTALLED PRODUCTS OF NEW HAMPSHIRE, LLC

BUILDERS INSTALLED PRODUCTS OF NEW YORK, LLC

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:  

Executive Vice President and Chief

Financial Officer

 

-8-



--------------------------------------------------------------------------------

BUILDERS INSTALLED PRODUCTS OF VERMONT, LLC

BUILDING MATERIALS FINANCE, INC.

CLS INSULATION, LLC

CORNHUSKER INSULATION, LLC

C.Q. INSULATION, INC.

EAST COAST INSULATORS II, LLC

EASTERN CONTRACTOR SERVICES LIMITED LIABILITY COMPANY

ECOLOGIC ENERGY SOLUTIONS, LLC

EDWARDS/MOONEY & MOSES, LLC

ELITE SPRAY FOAM OF LAS VEGAS, LLC

EMPER HOLDINGS, LLC

ENERGY SAVERS OF LOUISVILLE, LLC

EXPERT INSULATION OF MINNESOTA, LLC

FIBERCLASS INSULATION, LLC

FIRST STATE BUILDING PRODUCTS, LLC

FORT WAYNE URETHANE, LLC

GARAGE DOOR SYSTEMS, LLC

GOLD INSULATION, INC.

GREEN STAR PLUS INSULATION, LLC

G-T-G, LLC

GULF COAST INSULATION, LLC

HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED

HORIZON ELECTRIC SERVICES, LLC

IBHL A HOLDING COMPANY, INC.

IBHL B HOLDING COMPANY, INC.

IBHL II-A HOLDING COMPANY, INC.

IBHL II-B HOLDING COMPANY, INC.

IBP ARCTIC EXPRESS, LLC

IBP ASSET, LLC

IBP ASSET II, LLC

IBP CORPORATION HOLDINGS, INC.

IBP EXTERIORS, INC.

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer

 

-9-



--------------------------------------------------------------------------------

IBP HOLDINGS, LLC

IBP HOLDINGS II, LLC

IBP LOGISTICS, LLC

IBP OF MANSFIELD, LLC IBP OF OKLAHOMA, LLC IBP OF SAN ANTONIO, LLC IBP OF
TOLEDO, LLC IBP TEXAS ASSETS I, LLC IBP TEXAS ASSETS II, LLC IBP TEXAS ASSETS
III, LLC INSTALLED BUILDING PRODUCTS, LLC INSTALLED BUILDING PRODUCTS II, LLC
INSTALLED BUILDING PRODUCTS OF HOUSTON, LLC

INSTALLED BUILDING PRODUCTS OF MAINE, LLC

INSTALLED BUILDING PRODUCTS OF UTAH, LLC

INSTALLED BUILDING PRODUCTS - PORTLAND, LLC INSTALLED BUILDING SOLUTIONS II, LLC
INSULATION NORTHWEST, LLC INSULATION WHOLESALE SUPPLY, LLC INSULVAIL, LLC KEY
INSULATION OF AUSTIN, LLC KEY INSULATION OF SAN ANTONIO, LLC LAKESIDE
INSULATION, LLC LAYMAN BROTHERS INSULATION, LLC LKS TRANSPORTATION, LLC LOVEDAY
INSULATION, LLC M&D INSULATION, LLC MAP INSTALLED BUILDING PRODUCTS OF SAGAMORE,
LLC MAP INSTALLED BUILDING PRODUCTS OF SEEKONK, LLC MARV’S INSULATION, INC.

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer

 

-10-



--------------------------------------------------------------------------------

METRO HOME INSULATION, LLC MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.
MIG BUILDING SYSTEMS, LLC MIG BUILDING SYSTEMS OF EAST SYRACUSE, LLC MOMPER
INSULATION OF CROWN POINT, LLC MOMPER INSULATION OF ELKHART, LLC MOMPER
INSULATION OF FORT WAYNE, LLC NORTHWEST INSULATION, LLC OJ INSULATION HOLDINGS,
INC. PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC PARKER INSULATION AND BUILDING PRODUCTS,
LLC

PEG, LLC

PREMIER BUILDING SUPPLY, LLC

PREMIER BUILDING SUPPLY SLC, LLC

RAJAN, LLC ROCKET INSULATION, LLC

ROCKFORD INSULATION, LLC

SCE OF CHICAGO, LLC

SIERRA INSULATION CONTRACTORS II, LLC SOUTHERN INSULATORS, LLC SPEC 7 INSULATION
CO., LLC SUBURBAN INSULATION, INC. SUPERIOR INSULATION, LLC SUPERIOR INSULATION
SERVICES, LLC TCI CONTRACTING, LLC TCI CONTRACTING OF CHARLESTON, LLC TCI
CONTRACTING OF HILTON HEAD, LLC TCI CONTRACTING OF KENTUCKY, LLC

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer

 

-11-



--------------------------------------------------------------------------------

TCI CONTRACTING OF MEMPHIS, LLC

TCI CONTRACTING OF NASHVILLE, LLC

TCI CONTRACTING OF THE GULF, LLC THERMAL CONTROL INSULATION, LLC THERM-CON OF
TENNESSEE, LLC TIDEWATER INSULATORS, LLC TOWN BUILDING SYSTEMS, LLC TRADEMARK
ROOFING COMPANY, INC. TRADEMARK SEAMLESS GUTTER COMPANY, INC. U.S. INSULATION
CORP. WATER-TITE COMPANY, LLC WILSON INSULATION COMPANY, LLC

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer ALPHA INSULATION & WATER PROOFING COMPANY ALPHA INSULATION & WATER
PROOFING, INC. DIVISION 7 8 9 SUPPLY, LLC TRILOK INDUSTRIES, INC. By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President

 

GOLD STAR INSULATION, L.P.   By: Gold Insulation, Inc., its General Partner  
By:  

/s/ Michael T. Miller

  Name:   Michael T. Miller   Title:   Executive Vice President and Chief
Financial Officer

OJ INSULATION, L.P.

  By: OJ Insulation Holdings, Inc., its General Partner   By:  

/s/ Michael T. Miller

  Name:   Michael T. Miller   Title:   Executive Vice President and Chief
Financial Officer

 

-12-



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Existing Administrative Agent By:  

/s/ Ann Hurley

Name:   Ann Hurley Title:   Manager, Agency

 

-13-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as New Administrative Agent By:  

/s/ Mollie S. Canup

Name:   Mollie S. Canup Title:   Vice President
BANK OF AMERICA, N.A., as Lender By:  

/s/ David H. Strickert

Name:   David H. Strickert Title:   Managing Director

 

-14-



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Term Loan Credit Agreement

[See attached]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A

DEAL CUSIP: 45780YAT3

FACILITY CUSIP: 45780YAU0

 

 

 

AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

dated as of December 17, 2019

among

INSTALLED BUILDING PRODUCTS, INC.,

as the Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

BANK OF AMERICA, N.A.

as Term Administrative Agent

 

 

BOFA SECURITIES, INC.

as Lead Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I

 

DEFINITIONS

 

SECTION 1.01

  

Defined Terms

     1  

SECTION 1.02

  

Classification of Loans and Borrowings

     56  

SECTION 1.03

  

Terms Generally

     56  

SECTION 1.04

  

Accounting Terms; GAAP

     57  

SECTION 1.05

  

Effectuation of Transactions

     57  

SECTION 1.06

  

Limited Condition Acquisitions

     57  

SECTION 1.07

  

Certain Determinations

     58  

SECTION 1.08

  

Effect of this Agreement on the Existing Credit Agreement and the other Loan
Documents.

     59   ARTICLE II

 

THE CREDITS

 

SECTION 2.01

  

Commitments

     59  

SECTION 2.02

  

Loans and Borrowings

     59  

SECTION 2.03

  

Requests for Borrowings

     60  

SECTION 2.04

  

[Reserved]

     60  

SECTION 2.05

  

[Reserved]

     60  

SECTION 2.06

  

Funding of Borrowings

     60  

SECTION 2.07

  

Interest Elections

     61  

SECTION 2.08

  

Termination of Commitments

     62  

SECTION 2.09

  

Repayment of Loans; Evidence of Debt

     63  

SECTION 2.10

  

Amortization of Term Loans

     63  

SECTION 2.11

  

Prepayment of Loans

     64  

SECTION 2.12

  

Fees

     74  

SECTION 2.13

  

Interest

     74  

SECTION 2.14

  

Alternate Rate of Interest

     75  

SECTION 2.15

  

Increased Costs

     77  

SECTION 2.16

  

Break Funding Payments

     78  

SECTION 2.17

  

Taxes

     78  

SECTION 2.18

  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     81  

 

i



--------------------------------------------------------------------------------

SECTION 2.19

  

Mitigation Obligations; Replacement of Lenders

     83  

SECTION 2.20

  

Incremental Credit Extensions

     83  

SECTION 2.21

  

Refinancing Amendments

     86  

SECTION 2.22

  

Defaulting Lenders

     86  

SECTION 2.23

  

Illegality

     87  

SECTION 2.24

  

Loan Modification Offers

     88   ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01

  

Organization; Powers

     89  

SECTION 3.02

  

Authorization; Enforceability

     89  

SECTION 3.03

  

Governmental Approvals; No Conflicts

     89  

SECTION 3.04

  

Financial Condition; No Material Adverse Effect

     89  

SECTION 3.05

  

Properties

     90  

SECTION 3.06

  

Litigation and Environmental Matters

     90  

SECTION 3.07

  

Compliance with Laws

     90  

SECTION 3.08

  

Investment Company Status

     90  

SECTION 3.09

  

Taxes

     90  

SECTION 3.10

  

ERISA

     91  

SECTION 3.11

  

Disclosure

     91  

SECTION 3.12

  

Subsidiaries

     91  

SECTION 3.13

  

Intellectual Property; Licenses, Etc.

     92  

SECTION 3.14

  

Solvency

     92  

SECTION 3.15

  

Senior Indebtedness

     92  

SECTION 3.16

  

Federal Reserve Regulations

     92  

SECTION 3.17

  

Use of Proceeds

     92  

SECTION 3.18

  

Insurance

     93  

SECTION 3.19

  

USA PATRIOT Act; FCPA; OFAC

     93  

SECTION 3.20

  

Labor Matters

     93  

SECTION 3.21

  

Security Documents

     93  

SECTION 3.22

  

Beneficial Ownership Certification

     94  

 

ii



--------------------------------------------------------------------------------

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01

  

Restatement Effective Date

     94   ARTICLE V

 

AFFIRMATIVE COVENANTS

 

SECTION 5.01

  

Financial Statements and Other Information

     96  

SECTION 5.02

  

Notices of Material Events

     98  

SECTION 5.03

  

Information Regarding Collateral

     99  

SECTION 5.04

  

Existence; Conduct of Business

     99  

SECTION 5.05

  

Payment of Taxes, etc.

     99  

SECTION 5.06

  

Maintenance of Properties

     100  

SECTION 5.07

  

Insurance

     100  

SECTION 5.08

  

Books and Records; Inspection and Audit Rights

     100  

SECTION 5.09

  

Compliance with Laws

     101  

SECTION 5.10

  

Use of Proceeds

     101  

SECTION 5.11

  

Additional Subsidiaries

     101  

SECTION 5.12

  

Further Assurances

     102  

SECTION 5.13

  

Designation of Subsidiaries

     102  

SECTION 5.14

  

Certain Post-Closing Obligations

     103  

SECTION 5.15

  

Maintenance of Rating of the Borrower and the Facilities

     103  

SECTION 5.16

  

Interest Rate Contracts

     103   ARTICLE VI

 

NEGATIVE COVENANTS

 

SECTION 6.01

  

Indebtedness; Certain Equity Securities

     103  

SECTION 6.02

  

Liens

     109  

SECTION 6.03

  

Fundamental Changes

     112  

SECTION 6.04

  

Investments, Loans, Advances, Guarantees and Acquisitions

     113  

SECTION 6.05

  

Asset Sales

     116  

SECTION 6.06

  

Lines of Business

     118  

SECTION 6.07

  

Restricted Payments; Certain Payments of Indebtedness

     118  

SECTION 6.08

  

Transactions with Affiliates

     122  

SECTION 6.09

  

Restrictive Agreements

     123  

SECTION 6.10

  

Amendment of Restricted Debt Financing

     124  

SECTION 6.11

  

[Reserved]

     124  

SECTION 6.12

  

Changes in Fiscal Periods

     124  

 

iii



--------------------------------------------------------------------------------

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01

  

Events of Default

     124  

SECTION 7.02

  

Application of Proceeds

     127   ARTICLE VIII

 

ADMINISTRATIVE AGENT

 

SECTION 8.01

  

Appointment and Authority

     127  

SECTION 8.02

  

Rights as a Lender

     128  

SECTION 8.03

  

Exculpatory Provisions

     128  

SECTION 8.04

  

Reliance by Term Administrative Agent

     129  

SECTION 8.05

  

Delegation of Duties

     129  

SECTION 8.06

  

Resignation of Term Administrative Agent

     129  

SECTION 8.07

  

Non-Reliance on Term Administrative Agent and Other Lenders

     130  

SECTION 8.08

  

No Other Duties, Etc.

     131  

SECTION 8.09

  

Term Administrative Agent May File Proofs of Claim

     131  

SECTION 8.10

  

No Waiver; Cumulative Remedies; Enforcement

     132  

SECTION 8.11

  

Withholding Taxes

     132  

SECTION 8.12

  

Certain ERISA Matters

     133   ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01

  

Notices

     134  

SECTION 9.02

  

Waivers; Amendments

     135  

SECTION 9.03

  

Expenses; Indemnity; Damage Waiver

     138  

SECTION 9.04

  

Successors and Assigns

     140  

SECTION 9.05

  

Survival

     145  

SECTION 9.06

  

Counterparts; Integration; Effectiveness

     145  

SECTION 9.07

  

Severability

     146  

SECTION 9.08

  

Right of Setoff

     146  

SECTION 9.09

  

Governing Law; Jurisdiction; Consent to Service of Process

     146  

SECTION 9.10

  

WAIVER OF JURY TRIAL

     147  

SECTION 9.11

  

Headings

     147  

SECTION 9.12

  

Confidentiality

     147  

SECTION 9.13

  

USA PATRIOT Act

     149  

SECTION 9.14

  

Release of Liens and Guarantees

     149  

 

iv



--------------------------------------------------------------------------------

SECTION 9.15

  

No Advisory or Fiduciary Responsibility

     150  

SECTION 9.16

  

Interest Rate Limitation

     150  

SECTION 9.17

  

Intercreditor Agreements

     151  

SECTION 9.18

  

Amendment and Restatement; No Novation.

     151  

SECTION 9.19

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     151  

SECTION 9.20

  

Acknowledgement Regarding Any Supported QFCs

     152  

 

v



--------------------------------------------------------------------------------

SCHEDULES

     

Schedule 2.01

     —     

Commitments and Loans

Schedule 3.03

     —     

Government Approvals / No Conflicts Schedule

Schedule 3.06

     —     

Litigation and Environmental Matters Schedule

Schedule 3.12

     —     

Subsidiaries

Schedule 5.14

     —     

Certain Post Closing Obligations

Schedule 6.01

     —     

Existing Indebtedness

Schedule 6.02

     —     

Existing Liens Schedule

Schedule 6.04(e)

     —     

Existing Investments

Schedule 6.08

     —     

Existing Affiliate Transactions

Schedule 6.09

     —     

Existing Restrictions

Schedule 9.01

     —     

Notices

EXHIBITS

     

Exhibit A

     —     

Form of Assignment and Assumption

Exhibit B

     —     

Form of Term Guarantee Agreement

Exhibit C

     —     

Form of Perfection Certificate

Exhibit D

     —     

Form of Term Collateral Agreement

Exhibit E

     —     

Form of Closing Certificate

Exhibit F

     —     

Form of Global Intercompany Note

Exhibit G

     —     

Form of Specified Discount Prepayment Notice

Exhibit H

     —     

Form of Specified Discount Prepayment Response

Exhibit I

     —     

Form of Discount Range Prepayment Notice

Exhibit J

     —     

Form of Discount Range Prepayment Offer

Exhibit K

     —     

Form of Solicited Discounted Prepayment Notice

Exhibit L

     —     

Form of Solicited Discounted Prepayment Offer

Exhibit M

     —     

Form of Acceptance and Prepayment Notice

Exhibit N-1

     —     

Form of United States Tax Compliance Certificate

Exhibit N-2

     —     

Form of United States Tax Compliance Certificate

Exhibit N-3

     —     

Form of United States Tax Compliance Certificate

Exhibit N-4

     —     

Form of United States Tax Compliance Certificate

Exhibit O

     —     

Form of Term Note

Exhibit P

     —     

Form of Solvency Certificate

Exhibit Q

     —     

Form of Notice of Borrowing

Exhibit R

     —     

Form of Prepayment Notice

Exhibit S

     —     

Form of Interest Election Request

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT dated as of December 17, 2019
(this “Agreement”) among INSTALLED BUILDING PRODUCTS, INC., a Delaware
corporation (the “Borrower”), the LENDERS FROM TIME TO TIME PARTY HERETO and
BANK OF AMERICA, N.A. (“Bank of America”), as Term Administrative Agent.

Preliminary Statements

The Borrower, the lenders party thereto from time to time and Royal Bank (as
defined herein) are party to the Existing Credit Agreement (as defined herein).

Pursuant to the Restatement Agreement (as defined herein), and upon satisfaction
(or waiver) of the conditions set forth therein, the Existing Credit Agreement
is being amended and restated in the form of this Agreement.

On the Restatement Effective Date (as defined herein), the Borrower will
(i) enter into the Restatement Agreement, (ii) use the proceeds of the Tranche
B-3 Term Loans (as defined herein) to prepay in full all of the aggregate
principal amount of loans outstanding immediately prior to the Restatement
Effective Date pursuant to the Existing Credit Agreement (the “Refinancing”) and
(iii) on the Restatement Date, pay Transaction Costs.

The Lenders have indicated their willingness to lend the Tranche B-3 Term Loans
on the terms and subject to the conditions set forth herein.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01    Defined Terms.

As used in this Agreement the following terms have the meanings specified below:

“ABL/Term Loan Intercreditor Agreement” means the ABL Term Intercreditor
Agreement dated as of the Effective Date by and among, inter alios, SunTrust
Bank, Royal Bank and each additional representative party thereto from time to
time as amended, modified, supplemented, substituted, replaced or restated, in
whole or in part, from time to time.

“ABL Credit Agreement” means the Credit Agreement dated as of the Effective Date
among the Borrower, the Subsidiaries of the Borrower party thereto, SunTrust
Bank, as administrative and collateral agent, and the lenders party thereto from
time to time as amended, modified, supplemented, substituted, replaced, restated
or refinanced in whole or in part from time to time whether with the original
administrative agent and lenders or other agents and lenders or otherwise and
whether provided under the original ABL Credit Agreement or another credit
agreement, indenture, instrument, other document or otherwise, unless such
credit agreement indenture instrument or document expressly provides that it is
not an ABL Credit Agreement.

“ABL Facility” means the senior secured revolving loan facility under the ABL
Credit Agreement or any amendment, supplement, modification, substitution,
replacement, restatement or refinancing thereof in whole or in part from time to
time including in connection with a Permitted Refinancing of the ABL Credit
Agreement.

 

1



--------------------------------------------------------------------------------

“ABL Loan Documents” means collectively (a) the ABL Credit Agreement and (b) the
security documents, intercreditor agreements, including the ABL/Term Loan
Intercreditor Agreement, guarantees, joinders and other agreements or
instruments executed in connection with the ABL Credit Agreement or such other
agreements in each case as amended, modified, supplemented, substituted,
replaced, restated or refinanced in whole or in part from time to time including
in connection with a Permitted Refinancing of the ABL Credit Agreement.

“ABL Obligations” means all Indebtedness and other obligations of the Borrower
and any other Loan Parties outstanding under or pursuant to the ABL Loan
Documents together with guarantees thereof that are secured or intended to be
secured under the ABL Loan Documents, including any direct or indirect, absolute
or contingent interest and fees that accrue after the commencement by or against
the Borrower any other Loan Party or any guarantor of ABL Obligations of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding regardless of whether such interest and fees are allowed claims in
such proceeding and any obligations under a Bank Products Document (as defined
in the ABL Credit Agreement) or equivalent terms that are secured pursuant to
the ABL Loan Documents.

“ABR” when used in reference to any Loan or Borrowing refers to whether such
Loan or the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(2).

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

“Acceptance and Prepayment Notice” means an irrevocable written notice from the
Borrower accepting a Solicited Discounted Prepayment Offer to make a Discounted
Term Loan Prepayment at the Acceptable Discount specified therein pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit M.

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).

“Accepting Lenders” has the meaning specified in Section 2.24(a).

“Acquired EBITDA” means with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary any of the foregoing a “Pro Forma Entity”) for
any period as the amount for such period of Consolidated EBITDA of such Pro
Forma Entity determined as if references to the Borrower and its Restricted
Subsidiaries in the definition of “Consolidated EBITDA” were references to such
Pro Forma Entity and its subsidiaries that will become Restricted Subsidiaries
all as determined on a consolidated basis for such Pro Forma Entity.

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

“Acquisition Transaction” means any acquisition by the Borrower or any
Restricted Subsidiary that either (a) is not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition would not provide the Borrower and its Restricted
Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and or expansion of their combined operations following such
consummation as determined by the Borrower acting in good faith.

 

2



--------------------------------------------------------------------------------

“Additional Revolving Lender” means, at any time, any bank, financial
institution or other institutional lender or investor that agrees to provide any
portion of any Incremental Revolving Loans pursuant to an Incremental Facility
Amendment in accordance with Section 2.20; provided that each Additional
Revolving Lender shall be subject to the approval of the Term Administrative
Agent if such consent would be required under Section 9.04(b) for an assignment
of Revolving Loans as applicable to such bank financial institution or other
institutional lender or investor such approval not to be unreasonably withheld
conditioned or delayed and the Borrower.

“Additional Term Lender” means, at any time, any bank, financial institution or
other institutional lender or investor that agrees to provide any portion of any
(a) Incremental Term Loans pursuant to an Incremental Facility Amendment in
accordance with Section 2.20 or (b) Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.21; provided
that each Additional Term Lender shall be subject to the approval of the Term
Administrative Agent if such consent would be required under Section 9.04(b) for
an assignment of Term Loans or Term Commitments as applicable to such bank
financial institution or other institutional lender or investor such approval
not to be unreasonably withheld conditioned or delayed and the Borrower.

“Adjusted LIBO Rate” means with respect to any Eurodollar Borrowing for any
Interest Period a rate per annum equal to the product of (i) the LIBO Rate as in
effect at such time for such Interest Period and (ii) the Statutory Reserve
Rate; provided that the Adjusted LIBO Rate for any Interest Period shall not be
less than 0.00% per annum.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Term Administrative Agent.

“Affected Class” has the meaning specified in Section 2.24(a).

“Affiliate” means with respect to a specified Person another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified. For purposes of this Agreement and the other Loan
Documents, Jefferies LLC and its Affiliates shall be deemed to be Affiliates of
Jefferies Finance LLC and its Affiliates.

“Agency Succession Agreement” means that certain Resignation and Assignment
Agreement, dated as of the Restatement Effective Date, by and among Royal Bank
of Canada as existing Term Administrative Agent, Bank of America, as successor
Term Administrative Agent, and the Loan Parties, substantially in the form
attached as Exhibit B to the Restatement Agreement.

“Agent” means the Term Administrative Agent the Term Collateral Agent, the Lead
Arranger and any successors and assigns in such capacity and “Agents” means two
or more of them.

“Agent Parties” has the meaning given to such term in Section 9.01(c).

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate”, and (c) the Adjusted LIBO Rate plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified

 

3



--------------------------------------------------------------------------------

in the public announcement of such change and following notice to Borrower. If
the Alternate Base Rate is being used as an alternate rate of interest pursuant
to Section 2.14 hereof, then the Alternate Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above.

“Applicable Account” means with respect to any payment to be made to the Term
Administrative Agent hereunder the account specified by the Term Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

“Applicable Rate” means, for any day, (a) 1.25% per annum, in the case of an ABR
Loan, or (ii) 2.25% per annum, in the case of a Eurodollar Loan.

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of “Permitted Investments.”

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers advises or
manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee with the consent of any Person whose consent is
required by Section 9.04(b), substantially in the form of Exhibit A or any other
form reasonably approved by the Term Administrative Agent.

“Auction Agent” means (a) the Term Administrative Agent or (b) any other
financial institution or advisor employed by the Borrower (whether or not an
Affiliate of the Term Administrative Agent) to act as an arranger in connection
with any Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii)(A);
provided that the Borrower shall not designate the Term Administrative Agent as
the Auction Agent without the written consent of the Term Administrative Agent
(it being understood that the Term Administrative Agent shall be under no
obligation to agree to act as the Auction Agent).

“Audited Financial Statements” means the audited combined balance sheets of the
Borrower for the fiscal years ended, December 31, 2017 and December 31, 2018,
and the related consolidated statements of income and cash flows of the Borrower
for the fiscal years ended December 31, 2016, December 31, 2017 and December 31,
2018.

“Available Amount” means, as of any date of determination, a cumulative amount
equal to (without duplication):

(a)    $75,000,000 (the “Starter Basket”), plus

(b)    the sum of an amount (which amount shall not be less than zero) equal to
50% of Consolidated Net Income (or 100% of losses) of the Borrower and its
Restricted Subsidiaries for the period (treated as one accounting period) from
the first day of the first full fiscal quarter of the Borrower commencing after
the Effective Date to the end of the most recently ended Test Period as of such
date, plus

(c)    returns, profits, distributions and similar amounts received in cash or
Permitted Investments by the Borrower and its Restricted Subsidiaries on
Investments made using the Available Amount (not to exceed the amount of such
Investments), plus

 

4



--------------------------------------------------------------------------------

(d)    Investments of the Borrower or any of its Restricted Subsidiaries in any
Unrestricted Subsidiary made using the Available Amount that has been
re-designated as a Restricted Subsidiary or that has been merged or consolidated
with or into the Borrower or any of its Restricted Subsidiaries (up to the
lesser of (i) the fair market value determined in good faith by the Borrower of
the Investments of the Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation and (ii) the fair market value determined in good faith by the
Borrower of the original Investment by the Borrower and its Restricted
Subsidiaries in such Unrestricted Subsidiary), plus

(e)    the Net Proceeds of a sale or other Disposition of any Unrestricted
Subsidiary (including the issuance of stock of an Unrestricted Subsidiary)
received by the Borrower or any Restricted Subsidiary, plus

(f)    to the extent not included in Consolidated Net Income, dividends or other
distributions or returns on capital received by the Borrower or any Restricted
Subsidiary from an Unrestricted Subsidiary, plus

(g)    the aggregate amount of any Retained Declined Proceeds since the
Effective Date.

“Available Equity Amount” means a cumulative amount equal to (without
duplication):

(a)    [reserved], plus

(b)    capital contributions received by the Borrower after the Effective Date
in cash or Permitted Investments (other than (i) in respect of any Disqualified
Equity Interest, (ii) to the extent constituting a Specified Equity Contribution
(as defined in the ABL Credit Agreement) or (iii) amounts applied pursuant to
Section 6.01(a)(xiv)), plus

(c)    the net cash proceeds received by the Borrower or any Restricted
Subsidiary from Indebtedness and Disqualified Equity Interest issuances issued
after the Effective Date and which have been exchanged or converted into
Qualified Equity Interests, plus

(d)    returns, profits, distributions and similar amounts received in cash or
Permitted Investments by the Borrower or any Restricted Subsidiary on
Investments made using the Available Equity Amount (not to exceed the amount of
such Investments).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

 

5



--------------------------------------------------------------------------------

“Board of Directors” means with respect to any Person a in the case of any
corporation the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board b in the case of any limited liability
company the board of managers board of directors manager or managing member of
such Person or the functional equivalent of the foregoing or any committee
thereof duly authorized to act on behalf of such board manager or managing
member c in the case of any partnership the board of directors or board of
managers of the general partner of such Person and d in any other case the
functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the preliminary statements
hereto.

“Borrower Materials” has the meaning assigned to such term in the last paragraph
of Section.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.11(a)(ii)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for and the corresponding acceptance by a
Term Lender of a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.11(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for and the subsequent acceptance if any by a Term
Lender of a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

“Borrowing” means Loans of the same Class and Type made converted or continued
on the same date and in the case of Eurodollar Loans as to which a single
Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Eurodollar Borrowing, $1,000,000
and (b) in the case of an ABR Borrowing, $500,000.

“Borrowing Multiple” means (a) in the case of a Eurodollar Borrowing, $1,000,000
and (b) in the case of an ABR Borrowing, $500,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of or other arrangement conveying
the right to use real or personal property or a combination thereof which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that all obligations of any Person that are or would be characterized
as an operating lease as determined in accordance with GAAP as in effect on the
Effective Date whether or not such operating lease was in effect on such date
shall continue to be accounted for as an operating lease and not as a
Capitalized Lease or Capital Lease Obligation for purposes of this

 

6



--------------------------------------------------------------------------------

Agreement regardless of any change in GAAP following the Effective Date that
would otherwise require such obligation to be recharacterized as a Capital Lease
Obligation to the extent that financial reporting shall not be affected hereby
For purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Capitalized Leases” means all leases that have been or should be in accordance
with GAAP as in effect on the Effective Date recorded as capitalized leases;
provided that for all purposes hereunder the amount of obligations under any
Capitalized Lease shall be the amount thereof accounted for as a liability in
accordance with GAAP.

“Capitalized Software Expenditures” means for any period the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that in
conformity with GAAP are or are required to be reflected as capitalized costs on
the consolidated balance sheet of the Borrower and its Restricted Subsidiaries.

“Cash Management Obligations” means (a) obligations of the Borrower or any
Subsidiary in respect of any overdraft and related liabilities arising from
treasury depository cash pooling arrangements and cash management services or
any automated clearing house transfers of funds and (b) other obligations in
respect of netting services employee credit or purchase card programs and
similar arrangements.

“Cash Management Services” has the meaning assigned to such term in the
definition of “Secured Cash Management Obligations “

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment fixed assets or real property (including any improvements thereon)
to replace or repair such equipment fixed assets or real property.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means a Domestic Subsidiary that is a disregarded entity for U S
federal income tax purposes with no material assets other than capital stock
(and debt securities, if any) of one or more Foreign Subsidiaries that are CFCs
or of other CFC Holdcos.

“Change of Control” means (a) the acquisition or ownership, directly or
indirectly, beneficially or of record, by any person or group, of Equity
Interests representing 50% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Borrower or
(b) the occurrence of a “Change of Control” (or similar event, however
denominated), as defined in the ABL Credit Agreement.

For purposes of this definition, the phrase Person or “group” is within the
meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding any
employee benefit plan of such Person or “group” and its subsidiaries and any
Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan.

“Change in Law” means (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement, including, for the avoidance of doubt, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules,
regulations,

 

7



--------------------------------------------------------------------------------

guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank of
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law,” to the extent enacted, adopted, promulgated or issued
after the date of this Agreement, but only to the extent such rules,
regulations, or published interpretations or directives are applied to the
Borrower and its Subsidiaries by the Term Administrative Agent or any Lender in
substantially the same manner as applied to other similarly situated borrowers
under comparable syndicated credit facilities, including for purposes of
Section 2.15.

“Class” when used in reference to (a) any Loan or Borrowing refers to whether
such Loan or the Loans comprising such Borrowing are Incremental Revolving Loans
Term Loans Incremental Term Loans or Other Term Loans (b) any Commitment refers
to whether such Commitment is a Term Commitment or Other Term Commitment and c
any Lender refers to whether such Lender has a Loan or Commitment with respect
to a particular Class of Loans or Commitments. Other Term Commitments, Other
Term Loans, and Incremental Term Loans that have different terms and conditions
shall be construed to be in different Classes.

“Code” means the Internal Revenue Code of 1986 as amended from time to time.

“Collateral” means any and all assets whether real or personal tangible or
intangible on which Liens are purported to be granted pursuant to the Term
Security Documents as security for the Secured Obligations.

“Collateral and Guarantee Requirement” means at any time, the requirement that:

(a)    the Term Administrative Agent shall have received from (i) the Borrower
and each of the Restricted Subsidiaries (other than any Excluded Subsidiary)
either (x) a counterpart of the Term Guarantee Agreement duly executed and
delivered on behalf of such Person or (y) in the case of any Person that becomes
a Loan Party after the Effective Date (including by ceasing to be an Excluded
Subsidiary), a supplement to the Term Guarantee Agreement, in substantially the
form specified therein, duly executed and delivered on behalf of such Person and
(ii) the Borrower and each Subsidiary Loan Party either (x) a counterpart of the
Term Collateral Agreement duly executed and delivered on behalf of such Person
or (y) in the case of any Person that becomes a Subsidiary Loan Party after the
Effective Date (including by ceasing to be an Excluded Subsidiary), a supplement
to the Term Collateral Agreement, in substantially the form specified therein,
duly executed and delivered on behalf of such Person, in each case under this
clause (a) together with, in the case of any such Loan Documents executed and
delivered after the Effective Date, to the extent reasonably requested by the
Term Administrative Agent, opinions and documents of the type referred to in
Sections 4.01(b) and 4.01(d);

(b)    all outstanding Equity Interests of each Restricted Subsidiary that is a
Material Subsidiary (other than any Equity Interests constituting Excluded
Assets) owned by or on behalf of any Loan Party, shall have been pledged
pursuant to the Term Collateral Agreement, and, subject to the applicable
Intercreditor Agreement, the Term Administrative Agent shall have received
certificates, if any, or other instruments, if any, representing all such Equity
Interests to the extent constituting “certificated securities” (other than such
Equity Interests constituting Excluded Assets), together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(c)    if any Indebtedness for borrowed money of the Borrower or any Subsidiary
in a principal amount of $1,000,000 or more is owing by such obligor to any Loan
Party and such Indebtedness is evidenced by a promissory note, such promissory
note shall be pledged pursuant to the Term Collateral Agreement, and, subject to
the applicable Intercreditor Agreement, the Term Administrative Agent shall

 

8



--------------------------------------------------------------------------------

have received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank; provided, however, the
foregoing delivery requirement with respect to any intercompany indebtedness may
be satisfied by delivery of an omnibus or global intercompany note executed by
all Loan Parties as payees and all such obligors as payors;

(d)    all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements and Intellectual Property security
agreements required by this Agreement, the Term Security Documents, Requirements
of Law and reasonably requested by the Term Administrative Agent to be filed,
delivered, registered or recorded to create the Liens intended to be created by
the Term Security Documents and perfect such Liens to the extent required by,
and with the priority required by, this Agreement, the Term Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement,”
shall have been filed, registered or recorded or delivered to the Term
Administrative Agent for filing, registration or recording; and

(e)    the Term Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property duly executed and delivered
by the record owner of such Mortgaged Property (if the Mortgaged Property is in
a jurisdiction that imposes a mortgage recording or similar tax is imposed on
the amount secured by such Mortgage, then the amount secured by such Mortgage
shall be limited to the book value of such Mortgaged Property, as reasonably
determined by the Borrower), (ii) a policy or policies of title insurance (or
marked unconditional commitment to issue such policy or policies) issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a first priority Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 6.02, together
with such customary lender’s endorsements (other than a creditor’s rights
endorsement) as the Term Administrative Agent may reasonably request to the
extent available in the applicable jurisdiction at commercially reasonable rates
(it being agreed that the Term Administrative Agent shall accept zoning reports
from a nationally recognized zoning company in lieu of zoning endorsements to
such title insurance policies), in an amount equal to the fair market value of
such Mortgaged Property or as otherwise reasonably agreed by the parties;
provided that in no event will the Borrower be required to obtain independent
appraisals of such Mortgaged Properties, unless required by FIRREA, (iii) a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property, and if any
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency (or any successor agency) to be located in special flood
hazard area, a duly executed notice about special flood hazard area status and
flood disaster assistance and evidence of such flood insurance as provided in
Section 5.07(b), (iv) opinions, addressed to the Term Administrative Agent and
the Secured Parties, from counsel qualified to opine in each jurisdiction where
a Mortgaged Property is located regarding the enforceability of the Mortgage and
such other matters as may be in form and substance reasonably satisfactory to
the Term Administrative Agent, (v) a survey or existing survey together with a
no change affidavit of such Mortgaged Property, in compliance with the 2011
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys and
otherwise reasonably satisfactory to the Term Administrative Agent, and
(vi) evidence of payment of title insurance premiums and fixture filings in
appropriate county land office(s).

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if the Term
Administrative Agent and the Borrower reasonably agree in writing that the cost,
burden, difficulty or consequence of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, or providing such
Guarantees (taking into account any adverse tax consequences to the Borrower and
its Affiliates (including the imposition of withholding or other material
taxes)), outweighs

 

9



--------------------------------------------------------------------------------

the benefits to be obtained by the Lenders therefrom; (b) Liens required to be
granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Term Security Documents; (c) in no event shall control agreements or other
control or similar arrangements be required with respect to cash, Permitted
Investments, other deposit accounts, securities and commodity accounts
(including securities entitlements and related assets) (other than any such
control agreements or other control or similar agreements as required by an ABL
Facility and only for so long as such ABL Facility is in effect), letter of
credit rights or other assets requiring perfection by control (but not, for
avoidance of doubt, possession); (d) in no event shall any Loan Party be
required to complete any filings or other action with respect to the perfection
of security interests in any jurisdiction outside of the United States, and no
actions in any non- U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction shall be required to be taken to create any security interests in
assets located or titled outside of the United States (including any Equity
Interests of Foreign Subsidiaries and any Intellectual Property governed by or
arising or existing under the laws of any jurisdiction other than the United
States of America, any State thereof or the District of Columbia) or to perfect
or make enforceable any security interests in any such assets (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction); (e) in no event shall any
Loan Party be required to complete any filings or other action with respect to
perfection of security interests in assets subject to certificates of title
beyond the filing of UCC financing statements; (f) other than the filing of UCC
financing statements, no perfection shall be required with respect to promissory
notes evidencing debt for borrowed money in a principal amount of less than
$1,000,000; (g) in no event shall any Loan Party be required to complete any
filings or other action with respect to security interests in Intellectual
Property beyond the filing of UCC financing statements and Intellectual Property
security agreements with the United States Patent and Trademark Office or the
United States Copyright Office; (h) no actions shall be required to perfect a
security interest in letter of credit rights (other than the filing of UCC
financing statements); and (i) in no event shall the Collateral include any
Excluded Assets. The Term Administrative Agent may grant extensions of time for
the creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Effective Date or in connection with assets acquired, or Subsidiaries
formed or acquired, after the Effective Date) and any other obligations under
this definition where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Term Security Documents.

“Commitment” means with respect to any Lender its Term Commitment, Incremental
Revolving Commitment, Other Term Commitment of any Class or any combination
thereof as the context requires.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means the certificate required to be delivered pursuant
to Section 5.01(d).

“Consolidated EBITDA” means for any period Consolidated Net Income for such
period plus:

(a)    without duplication and to the extent already deducted and not added back
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i)    total interest expense and, to the extent not reflected in such total
interest expense, the sum of (A) premium payments, debt discount, fees, charges
and related expenses incurred in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, plus (B) the portion of rent expense with respect to such period under
Capitalized Leases that is treated as interest expense in accordance with GAAP,
plus

 

10



--------------------------------------------------------------------------------

(C) the implied interest component of synthetic leases with respect to such
period, plus (D) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, plus (E) bank and letter of credit fees and costs of surety bonds
in connection with financing activities, plus (F) any commissions, discounts,
yield and other fees and charges (including any interest expense) related to any
Qualified Securitization Facility, plus (G) amortization or write-off of
deferred financing fees, debt issuance costs, debt discount or premium,
terminated hedging obligations and other commissions, financing fees and
expenses and, adjusted, to the extent included, to exclude any refunds or
similar credits received in connection with the purchasing or procurement of
goods or services under any purchasing card or similar program;

(ii)    provision for taxes based on income, profits or capital and sales taxes,
including federal, provincial, territorial, foreign, state, local, franchise,
excise, and similar taxes and foreign withholding taxes paid or accrued during
such period (including in respect of repatriated funds) including penalties and
interest related to such taxes or arising from any tax examinations (including
any additions to such taxes, and any penalties and interest with respect
thereto);

(iii)    Non-Cash Charges;

(iv)    operating expenses incurred on or prior to the Effective Date
attributable to (A) salary obligations paid to employees terminated prior to the
Effective Date and (B) wages paid to executives in excess of the amounts the
Borrower and/or any of its Restricted Subsidiaries are required to pay pursuant
to their respective employment agreements;

(v)    extraordinary losses or charges in accordance with GAAP;

(vi)    unusual, non-recurring or exceptional expenses, losses or charges
(including any unusual, non-recurring or exceptional operating expenses, losses
or charges directly attributable to the implementation of cost savings
initiatives), severance, relocation costs, integration and facilities’ opening
costs and other business optimization expenses and operating improvements
(including related to new product introductions), systems development and
establishment costs, recruiting fees, signing costs, retention or completion
bonuses, transition costs, costs related to closure/consolidation of facilities,
internal costs in respect of strategic initiatives and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), contract terminations and professional
and consulting fees incurred in connection with any of the foregoing;

(vii)    restructuring charges, accruals or reserves (including restructuring
and integration costs related to acquisitions and adjustments to existing
reserves), whether or not classified as restructuring expense on the
consolidated financial statements;

(viii)    the amount of any non-controlling interest consisting of income
attributable to non-controlling interests of third parties in any Non-Wholly
Owned Subsidiary deducted (and not added back in such period) in calculating
Consolidated Net Income;

(ix)    (A) the amount of board of directors, management, monitoring, consulting
and advisory fees, indemnities and related expenses paid or accrued in such
period (including any termination fees payable in connection with the early
termination of management and monitoring agreements) and (B) the amount of
expenses relating to payments made to option holders of the Borrower or any of
its direct or indirect parent companies in connection with, or as a result of,
any

 

11



--------------------------------------------------------------------------------

distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted in the Loan
Documents;

(x)    losses, expenses or charges (including all fees and expenses or charges
relating thereto) (A) from abandoned, closed, disposed or discontinued
operations and any losses on disposal of abandoned, closed or discontinued
operations and (B) attributable to business dispositions or asset dispositions
(other than in the ordinary course of business) as determined in good faith by a
Financial Officer;

(xi)    any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such loss has not been realized);

(xii)    any loss relating to amounts paid in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income for such period;

(xiii)    any gain relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (c)(vi) and (c)(vii) below;

(xiv)    any costs or expenses incurred by the Borrower or any Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, any severance agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are non-cash or otherwise funded with cash proceeds
contributed to the capital of the Borrower or Net Proceeds of an issuance of
Equity Interests of the Borrower (other than Disqualified Equity Interests);

(xv)    any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature;

(xvi)    the amount of losses on Dispositions of accounts receivable,
Securitization Assets and related assets incurred in connection with a Qualified
Securitization Facility;

(xvii)    [reserved];

(xviii)    earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with acquisitions or
Investments;

(xix)    charges, losses, lost profits, expenses (including litigation expenses,
fee and charges) or write-offs to the extent indemnified or insured by a third
party, including expenses or losses covered by indemnification provisions or by
any insurance provider in connection with the Transactions, a Permitted
Acquisition or any other acquisition or Investment, disposition or any Casualty
Event, in each case, to the extent that coverage has not been denied and so long
as such amounts are actually reimbursed in cash within one year after the
related amount is first added to Consolidated EBITDA pursuant to this
clause (xix) (and if not so reimbursed within one year, such amount shall be
deducted from Consolidated EBITDA during the next measurement period);

 

12



--------------------------------------------------------------------------------

(xx)    cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to clause (c) below for any previous period and not
added back; and

(xxi)    Public Company Costs; plus

(b)    without duplication, the amount of “run rate” cost savings, operating
expense reductions, other operating improvements, and synergies related to any
Specified Transaction, the Transactions, any restructuring, cost saving
initiative or other initiative projected by the Borrower in good faith to be
realized as a result of actions taken, without duplication the amount of “run
rate” cost savings operating expense reductions other operating improvements and
synergies related to any Specified Transaction the Transactions any
restructuring cost saving initiative or other initiative projected by the
Borrower in good faith to be realized as a result of actions taken committed to
be taken or planned to be taken, in each case on or prior to the date that is 24
months after the end of the relevant Test Period (including actions initiated
prior to the Effective Date) (which cost savings, operating expense reductions,
other operating improvements and synergies shall be added to Consolidated EBITDA
until fully realized and calculated on a pro forma basis as though such cost
savings, operating expense reductions, other operating improvements and
synergies had been realized on the first day of the relevant period), net of the
amount of actual benefits realized from such actions; provided that (A) such
cost savings, operating expense reductions, other operating improvements and
synergies are reasonably identifiable and quantifiable and (B) no cost savings,
operating expense reductions, other operating improvements or synergies shall be
added pursuant to this clause (b) to the extent duplicative of any expenses or
charges relating to such cost savings, operating expense reductions, other
operating improvements or synergies that are included in clauses (a)(vi) and
(a)(vii) above or in the definition of “Pro Forma Adjustment” (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken); less

(c)    without duplication and to the extent included in arriving at such
Consolidated Net Income the sum of the following amounts for such period:

(i)    extraordinary or non-recurring gains;

(ii)    non cash gains excluding any non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period; and

(iii)    (A) gains (including all fees and expenses or income relating thereto)
attributable to business dispositions or asset dispositions other than in the
ordinary course of business as determined in good faith by a Financial Officer
and (B) gains or income (including all reasonable fees and expenses or charges
relating thereto) from abandoned closed disposed or discontinued operations and
any gains on disposal of abandoned closed or discontinued operations;

(iv)    any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests and hedging obligations or other derivative
instruments (in each case including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such gain has not been realized);

 

13



--------------------------------------------------------------------------------

(v)    any gain relating to amounts received in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income in such period;

(vi)    any loss relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (a)(xii) and (a)(xiii) above; and

(vii)    the amount of any non-controlling interest consisting of loss
attributable to non-controlling interests of third parties in any Non Wholly
Owned Subsidiary added and not deducted in such period to Consolidated Net
Income; plus

(d)    any income from investments recorded using the equity method of
accounting or the cost method of accounting without duplication and to the
extent not included in arriving at Consolidated Net Income except to the extent
such income was attributable to income that would be deducted pursuant to
clause (c) if it were income of the Borrower or its Restricted Subsidiaries;
minus

(e)    any losses from investments recorded using the equity method of
accounting or the cost method of accounting without duplication and to the
extent not deducted in arriving at Consolidated Net Income except to the extent
such loss was attributable to losses that would be added back pursuant to
clauses (a) and (b) above if it were a loss of the Borrower or a Restricted
Subsidiary; plus

(f)    an amount, with respect to investments recorded using the equity method
of accounting or the cost method of accounting and without duplication of any
amounts added pursuant to clause (d) above, equal to the amount attributable to
each such investment that would be added to Consolidated EBITDA pursuant to
clauses (a) and (b) above if instead attributable to the Borrower or a
Restricted Subsidiary, pro-rated according to the Borrower’s or the applicable
Subsidiary’s percentage ownership in such investment; minus

(g)    an amount, with respect to investments recorded using the equity method
of accounting or the cost method of accounting and without duplication of any
amounts deducted pursuant to clause (e) above equal to the amount attributable
to each such investment that would be deducted from Consolidated EBITDA pursuant
to clause c above if instead attributable to the Borrower or a Restricted
Subsidiary pro-rated according to the Borrower’s or the applicable Subsidiary’s
percentage ownership in such investment;

in each case as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP; provided that:

(I)    to the extent included in Consolidated Net Income there shall be excluded
in determining Consolidated EBITDA currency translation gains and losses related
to currency remeasurements of assets or liabilities (including the net loss or
gain resulting from hedging agreements for currency exchange risk and
revaluations of intercompany balances);

(II)    there shall be included in determining Consolidated EBITDA for any
period without duplication (A) to the extent not included in Consolidated Net
Income the Acquired EBITDA of any Person property business or asset or
attributable to any Person property business or asset acquired by the Borrower
or any Restricted Subsidiary during such period (other than any Unrestricted
Subsidiary) to the extent not subsequently sold transferred or otherwise
disposed of (but not including the Acquired EBITDA of any related Person
property business or assets to the extent not so acquired) (each such Person,
property, business or asset acquired, including pursuant to the Transactions or
pursuant to a transaction consummated prior to the Effective Date and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any

 

14



--------------------------------------------------------------------------------

Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”) in each case based on
the Acquired EBITDA of such Pro Forma Entity for such period (including the
portion thereof occurring prior to such acquisition or conversion) determined on
a historical Pro Forma Basis and (B) an adjustment in respect of each Pro Forma
Entity equal to the amount of the Pro Forma Adjustment with respect to such Pro
Forma Entity for such period (including the portion thereof occurring prior to
such acquisition or conversion) as specified in the Pro Forma Adjustment
certificate delivered to the Term Administrative Agent (for further delivery to
the Lenders); provided that, with respect to any determination to be made on a
Pro Forma Basis at the election of the Borrower such Acquired EBITDA or such
adjustment shall not be required to be included for any Pro Forma Entity to the
extent the aggregate consideration paid in connection with the acquisition of
such Acquired Entity or Business or the fair market value of such Converted
Restricted Subsidiary in the aggregate is less than $50,000,000;

(III)    there shall be (A) to the extent included in Consolidated Net Income,
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than any Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations in accordance with GAAP (other than (x) if so classified
on the basis that it is being held for sale unless such sale has actually
occurred during such period and (y) for periods prior to the applicable sale
transfer or other disposition if the Disposed EBITDA of such Person property
business or asset is positive (i.e., if such Disposed EBITDA is negative, it
shall be added back in determining Consolidated EBITDA for any period)) by the
Borrower or any Restricted Subsidiary during such period (each such Person,
property business or asset so sold transferred or otherwise disposed of, closed
or classified a “Sold Entity or Business”) and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each a “Converted Unrestricted Subsidiary”), in each case based on
the Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period including the portion thereof occurring prior to such
sale transfer disposition closure classification or conversion determined on a
historical Pro Forma Basis and (B) to the extent not included in Consolidated
Net Income (included in determining Consolidated EBITDA for any period in which
a Sold Entity or Business is disposed an adjustment equal to the Pro Forma
Disposal Adjustment with respect to such Sold Entity or Business (including the
portion thereof occurring prior to such disposal) as specified in the Pro Forma
Disposal Adjustment certificate delivered to the Term Administrative Agent (for
further delivery to the Lenders); and

(IV)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA any expense (or income) as a result
of adjustments recorded to contingent consideration liabilities relating to the
Transaction or any Permitted Acquisition (or other Investment permitted
hereunder).

“Consolidated Net Income” means, for any period, the net income loss of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding without duplication.

(a)    extraordinary items for such period,

(b)    the cumulative effect of a change in accounting principles during such
period,

(c)    any Transaction Costs incurred during such period,

 

15



--------------------------------------------------------------------------------

(d)    any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period or any amortization thereof for
such period in connection with any acquisition non-recurring costs to acquire
equipment to the extent not capitalized in accordance with GAAP, Investment,
recapitalization, asset disposition, non-competition agreement, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of or waiver or consent relating to any debt
instrument (in each case, including the Transaction Costs and any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful (including, for the avoidance of doubt, the effects of
expensing all transaction related expenses in accordance with FASB Accounting
Standards Codification 805 and gains or losses associated with FASB Accounting
Standards Codification 460),

(e)    any income (loss) (and all fees and expenses or charges relating thereto)
for such period attributable to the early extinguishment of Indebtedness,
hedging agreements or other derivative instruments,

(f)    accruals and reserves that are established or adjusted as a result of the
Transactions or any Permitted Acquisition or other Investment not prohibited
under this Agreement in accordance with GAAP (including any adjustment of
estimated payouts on earn outs) or changes as a result of the adoption or
modification of accounting policies during such period,

(g)    stock based award compensation expenses,

(h)    any income (loss) attributable to deferred compensation plans or trusts,

(i)    any income (loss) from Investments recorded using the equity method,

(j)    the amount of any expense required to be recorded as compensation expense
related to contingent transaction consideration,

(k)    any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects determined in accordance with GAAP,
and

(l)    (i) the net income of any Person that is not a Subsidiary of such Person
or is an Unrestricted Subsidiary or that is accounted for by the equity method
of accounting shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period
and (ii) the net income shall include any ordinary course dividend distribution
or other payment in cash received from any Person in excess of the amounts
included in clause (i) above.

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period. There shall be excluded from Consolidated Net Income for
any period the effects from applying acquisition method accounting, including
applying acquisition method accounting to inventory, property and equipment,
loans and leases, software and other intangible assets and deferred revenue
(including deferred costs related thereto and deferred rent) required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and its Restricted
Subsidiaries) as a result of the Transactions, any acquisition or Investment
consummated prior to the Effective Date and any Permitted Acquisitions (or other
Investment not prohibited hereunder) or the amortization or write off of any
amounts thereof.

 

16



--------------------------------------------------------------------------------

In addition to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder.

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, Consolidated Total Indebtedness as of such date that is not
subordinated in right of payment to the Secured Obligations and is secured by a
Lien on the Collateral securing the Loan Document Obligations.

“Consolidated Senior Secured Net Leverage Ratio” means as of any date of
determination the ratio, on a Pro Forma Basis, of (a) Consolidated Senior
Secured Indebtedness as of such date to (b) Consolidated EBITDA for the most
recently completed Test Period.

“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of the acquisition method accounting in connection with the
Transactions or any Permitted Acquisition (or other Investment not prohibited
hereunder)) consisting only of Indebtedness for borrowed money, drawn but
unreimbursed obligations under letters of credit, obligations in respect of
Capitalized Leases and debt obligations evidenced by promissory notes or similar
instruments, but excluding any obligations under or in respect of Qualified
Securitization Facilities, minus the aggregate amount of cash and Permitted
Investments (in each case, free and clear of all liens, other than Liens
permitted pursuant to Section 6.02), excluding cash and Permitted Investments
that are listed as “restricted” on the consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of such date.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries at such date, excluding the current portion of deferred
income taxes and deferred rent balances over (b) the sum of all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and obligations under
letters of credit to the extent otherwise included therein, (iii) the current
portion of interest and (iv) the current portion of current and deferred income
taxes; provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in working capital (A) arising from acquisitions or dispositions by
the Borrower and its Restricted Subsidiaries shall be measured from the date on
which such acquisition or disposition occurred until the first anniversary of
such acquisition or disposition with respect to the Person subject to such
acquisition or disposition and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of Consolidated Net Income and (III) any
changes in current assets or current liabilities as a result of (x) the effect
of fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under hedging agreements or other derivative obligations, (y) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (z) the effects of acquisition
method accounting.

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

17



--------------------------------------------------------------------------------

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Covered Jurisdiction” means the United States (or any state or commonwealth
thereof or the District of Columbia).

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans (“Refinanced Debt”); provided
that such exchanging, extending, renewing, replacing or refinancing Indebtedness
(a) is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (plus any premium, accrued interest and
fees and expenses incurred in connection with such exchange, extension, renewal,
replacement or refinancing), (b) does not mature earlier than or have a Weighted
Average Life to Maturity shorter than the Refinanced Debt, (c) shall not be
guaranteed by any entity that is not a Loan Party, (d) in the case of any
secured Indebtedness (i) is not secured by any assets not securing the Secured
Obligations and (ii) if not comprising Other Term Loans hereunder, is subject to
a Customary Intercreditor Agreement(s) and (e) otherwise has terms and
conditions that shall be reasonably satisfactory to the Borrower and the lenders
providing such Credit Agreement Refinancing Indebtedness. For the avoidance of
doubt, such Credit Agreement Refinancing Indebtedness shall not be subject to
any “most favored nation” pricing provisions.

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral which are intended to rank equal in priority to the Liens on the
Collateral securing the Secured Obligations (but without regard to the control
of remedies) at the option of the Borrower, either (i) an intercreditor
agreement substantially in the form of the Pari Passu Intercreditor Agreement
(with such modifications as may be necessary or appropriate in light of
prevailing market conditions and reasonably acceptable to the Term
Administrative Agent) or (ii) a customary intercreditor agreement in form and
substance reasonably acceptable to the Term Administrative Agent and the
Borrower, which agreement shall provide that the Liens on the Collateral
securing such Indebtedness shall rank equal in priority to the Liens on the
Collateral securing the Secured Obligations (but without regard to the control
of remedies) and (b) to the extent executed in connection with the incurrence of
Indebtedness secured by Liens on the Collateral which are intended to rank
junior to the Liens on the Collateral securing the Secured Obligations, at the
option of the Borrower, either (i) an intercreditor agreement substantially in
the form of the Second Lien Intercreditor Agreement (with such modifications as
may be necessary or appropriate in light of prevailing market conditions and
reasonably acceptable to the Term Administrative Agent) or (ii) a customary
intercreditor agreement in form and substance reasonably acceptable to the Term
Administrative Agent and the Borrower, which agreement shall provide that the
Liens on the Collateral securing such Indebtedness shall rank junior to the
Liens on the Collateral securing the Secured Obligations. With regard to any
changes in light of prevailing market conditions as set forth above in
clauses (a)(i) or (b)(i) or with regard to clauses (a)(ii) or (b)(ii), such
changes or agreement, as applicable, shall be posted to the Lenders not less
than five (5) Business Days before execution thereof and, if the Required
Lenders shall not have objected to such changes within three (3) Business Days
after posting, then the Required Lenders shall be deemed to have agreed that the
Term Administrative Agent’s entry into such intercreditor agreement (including
with such changes) is reasonable and to have consented to such intercreditor
agreement (including with such changes) and to the Term Administrative Agent’s
execution thereof.

 

18



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within two (2) Business Days of the date required to be funded by
it hereunder, (b) has notified the Borrower, the Term Administrative Agent or
any Lender that it does not intend to comply with its funding obligations or has
made a public statement or provided any written notification to any Person to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by the Term Administrative Agent (whether acting
on its own behalf or at the reasonable request of the Borrower (it being
understood that the Term Administrative Agent shall comply with any such
reasonable request)) to confirm in a manner satisfactory to the Term
Administrative Agent and the Borrower that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Term Administrative Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has (i) become or is insolvent, (ii) become the
subject of a proceeding under any Debtor Relief Law, (iii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iv) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority where
such ownership interest or proceeding does not result in or provide such Lender
or Person with immunity from the jurisdiction of courts within the United States
of America or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender or Person (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Lender or Person.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
Disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

 

19



--------------------------------------------------------------------------------

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(a)(ii)(C) substantially in the form of Exhibit I.

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit J, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C)(1).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five (5) Business Days following the receipt by each relevant
Term Lender of notice from the Auction Agent in accordance with
Section 2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as
applicable unless a shorter period is agreed to between the Borrower and the
Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

“Dispose” and “Disposition” each has the meaning assigned to such term in
Section 6.05.

“Disposed EBITDA” means with respect to any Sold Entity or Business or Converted
Unrestricted Subsidiary for any period through (but not after) the date of such
disposition the amount for such period of Consolidated EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary (determined as if
references to the Borrower and its Restricted Subsidiaries in the definition of
the term “Consolidated EBITDA” (and in the component financial definitions used
therein) were references to such Sold Entity or Business and its subsidiaries or
to such Converted Unrestricted Subsidiary and its subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business or Converted
Unrestricted Subsidiary

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable either mandatorily or at
the option of the holder thereof), or upon the happening of any event or
condition:

(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests, whether pursuant
to a sinking fund obligation or otherwise;

(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

 

20



--------------------------------------------------------------------------------

in each case, on or prior to the date ninety-one (91) days after the Latest
Maturity Date; provided, however, that (i) an Equity Interest in any Person that
would not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale” or a “change of control”
or similar event shall not constitute a Disqualified Equity Interest if any such
requirement becomes operative only after the Termination Date and (ii) if an
Equity Interest in any Person is issued pursuant to any plan for the benefit of
employees of the Borrower (or any direct or indirect parent thereof) or any of
its subsidiaries or by any such plan to such employees, such Equity Interest
shall not constitute a Disqualified Equity Interest solely because it may be
required to be repurchased by the Borrower or any of its subsidiaries in order
to satisfy applicable statutory or regulatory obligations of such Person.

“Disqualified Lenders” means (i) those Persons identified by the Borrower to the
Term Administrative Agent in writing prior to the Effective Date as being
“Disqualified Lenders,” (ii) those Persons who are competitors of the Borrower
and its Subsidiaries (other than any bona fide diversified debt investment fund)
identified by the Borrower to the Term Administrative Agent from time to time in
writing (including by email) which designation shall become effective two
(2) days after delivery of each such written supplement to the Term
Administrative Agent, but which shall not apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation interest in
any Loan, (iii) in the case of each Person identified pursuant to clauses
(i) and (ii) above, any of their Affiliates that are either (x) identified in
writing by the Borrower from time to time or (y) known or clearly identifiable
as Affiliates on the basis of such Affiliates’ names and (iv) any Affiliate of a
Lead Arranger that is engaged as a principal primarily in private equity,
mezzanine financing or venture capital. Upon inquiry by any Term Lender to the
Term Administrative Agent as to whether a specified potential assignee or
prospective participant is on the list of Disqualified Lenders, the Term
Administrative Agent shall be permitted to disclose to such Term Lender whether
such specific potential assignee or prospective participant is on the list of
Disqualified Lenders.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the law of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(d) with respect to any fiscal year of the Borrower, if the
Consolidated Senior Secured Net Leverage Ratio (prior to giving effect to the
applicable prepayment pursuant to Section 2.11(d), but after giving effect to
any voluntary prepayments made pursuant to Section 2.11(a) prior to the date of
such prepayment) as of the end of such fiscal year is (a) greater than 2.25 to
1.00, 50% of Excess Cash Flow for such fiscal year, (b) greater than 1.75 to
1.00 but less than or equal to 2.25 to 1.00, 25% of Excess Cash Flow for such
fiscal year and (c) less than or equal to 1.75 to 1.00, 0% of Excess Cash Flow
for such fiscal year.

 

21



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means April 13, 2017.

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Term Administrative Agent
and the Borrower and consistent with generally accepted financial practices,
taking into account the applicable interest rate margins, any interest rate
floors (the effect of which floors shall be determined in a manner set forth in
the proviso below) or similar devices and all fees, including upfront or similar
fees or original issue discount (amortized over the shorter of (a) the remaining
Weighted Average Life to Maturity of such Indebtedness and (b) the four years
following the date of incurrence thereof) payable generally to lenders or other
institutions providing such Indebtedness, but excluding any arrangement,
syndication, commitment, prepayment, structuring, ticking or other similar fees
payable in connection therewith that are not generally shared with the relevant
Lenders (and, if applicable, consent fees for an amendment paid generally to
consenting Lenders and, solely for purposes of determining the effective yield
for purposes of Section 2.11(a)(i) any original issue discount or upfront fees
payable in connection with the Loans issued on the Effective Date; provided that
with respect to any Indebtedness that includes a “LIBOR floor” or “Base Rate
floor,” (i) to the extent that the LIBO Rate or Alternate Base Rate (without
giving effect to any floors in such definitions), as applicable, on the date
that the Effective Yield is being calculated is less than such floor, the amount
of such difference shall be deemed added to the interest rate margin for such
Indebtedness for the purpose of calculating the Effective Yield and (ii) to the
extent that the LIBO Rate or Alternate Base Rate (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than the Borrower or any of its
Affiliates), other than, in each case, (i) a natural person, (ii) a Defaulting
Lender or (iii) a Disqualified Lender. Notwithstanding the foregoing, each Loan
Party and the Lenders acknowledge and agree that the Term Administrative Agent
shall have no liability with respect to any assignment made to a Disqualified
Lender unless (i) (A) the Term Administrative Agent has acted with gross
negligence, bad faith or willful misconduct (in each case as determined by a
court of competent jurisdiction in a final and non-appealable judgment) or
(B) such assignment resulted from a material breach of the Loan Documents by the
Term Administrative Agent (as determined by a court of competent jurisdiction in
a final and non-appealable judgment) and (ii) the Borrower has not consented to
such assignment or is not deemed to have consented to such assignment to the
extent required by Section 9.04(b).

 

22



--------------------------------------------------------------------------------

“Engagement Letter” means the engagement letter among the Borrower and the Lead
Arranger, dated as of December 5, 2019.

“Environmental Laws” means all applicable Requirements of Law relating to the
protection of the environment, to preservation or reclamation of natural
resources, to Release or threatened Release of any Hazardous Material or, to the
extent relating to exposure to Hazardous Materials, to health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities) resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval issued thereunder, (b) the
generation, use, handling, transportation, storage, or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement to the extent liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by a Loan Party or any ERISA
Affiliate of any liability under Title IV of ERISA (other than premiums due and
not delinquent under Section 4007 of ERISA) with respect to the termination of
any Plan or by application of Section 4069 of ERISA with respect to any
terminated plan; (f) the receipt by a Loan Party or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan, or to an
intention to terminate or to appoint a trustee to administer any plan or plans
in respect of which such Loan Party or ERISA Affiliate would be deemed to be an
employer under Section 4069 of ERISA; (g) the incurrence by a Loan Party or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (h) the receipt by a Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability, or the failure of a Loan Party or any ERISA Affiliate to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to any Withdrawal Liability; or (i) the
withdrawal of a Loan Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA.

 

23



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a)    the sum, without duplication, of:

(i)    Consolidated Net Income for such period,

(ii)    an amount equal to the amount of all Non-Cash Charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii)    decreases in Consolidated Working Capital and long-term accounts
receivable for such period, and

(iv)    an amount equal to the aggregate net non-cash loss on dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, less:

(b)    the sum, without duplication, of:

(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (including any amounts included in
Consolidated Net Income of proceeds received or due from business interruption
insurance or reimbursement of expenses and charges that are covered by
indemnification and other reimbursement provisions in connection with any
acquisition or other Investment or any disposition of any asset permitted under
this Agreement to the extent such amounts are due but not received during such
period) and cash charges included in clauses (a) through (j) of the definition
of “Consolidated Net Income” (other than cash charges in respect of Transaction
Costs paid on or about the Restatement Effective Date to the extent financed
with the proceeds of Indebtedness incurred on the Restatement Effective Date or
an equity investment on the Restatement Effective Date),

(ii)    without duplication of amounts deducted pursuant to clause (xii) below
in prior fiscal years, the amount of capital expenditures made in cash or
accrued during such period, except to the extent that such capital expenditures
were financed with the proceeds of Indebtedness of the Borrower or its
Restricted Subsidiaries,

(iii)    the aggregate amount of all principal payments of Indebtedness
(including (1) the principal component of payments in respect of Capitalized
Leases and (2) the amount of any mandatory prepayment of Loans to the extent
required due to a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, but excluding all other
prepayments of Term Loans and all prepayments of revolving loans and swingline
loans) made during such period, other than (A) in respect of any revolving
credit facility except to the extent there is an equivalent permanent reduction
in commitments thereunder and (B) to the extent financed with the proceeds of
other Indebtedness of the Borrower or its Restricted Subsidiaries,

 

24



--------------------------------------------------------------------------------

(iv)    an amount equal to the aggregate net non-cash gain on dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v)    increases in Consolidated Working Capital and long-term accounts
receivable for such period,

(vi)    cash payments by the Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness,

(vii)    without duplication of amounts deducted pursuant to clause (xii) below
in prior fiscal years, the amount of Investments (other than Investments in
Permitted Investments) and acquisitions not prohibited by this Agreement to the
extent that such Investments and acquisitions were financed with internally
generated cash flow of the Borrower and its Restricted Subsidiaries,

(viii)    the amount of dividends and other Restricted Payments (including the
amount of Tax Distributions made by the Borrower during such period, to the
extent not deducted in arriving at Consolidated Net Income) paid in cash during
such period, to the extent such dividends and Restricted Payments were financed
with internally generated cash flow of the Borrower and its Restricted
Subsidiaries,

(ix)    the aggregate amount of payments and expenditures actually made by the
Borrower and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such payments
and expenditures are not expensed during such period,

(x)    cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of Non-Cash Charges included in the calculation of
Consolidated Net Income in any prior period,

(xi)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,

(xii)    at the option of the Borrower, and without duplication of amounts
deducted from Excess Cash Flow in prior periods, (1) the aggregate consideration
required to be paid in cash by the Borrower or any of the Restricted
Subsidiaries pursuant to binding contracts, commitments, letters of intent or
purchase orders (the “Contract Consideration”), in each case, entered into prior
to or during such period and (2) to the extent set forth in a certificate of a
Financial Officer delivered to the Term Administrative Agent at or before the
time the Compliance Certificate for the period ending simultaneously with such
Test Period is required to be delivered pursuant to Section 5.01(d), the
aggregate amount of cash that is reasonably expected to be paid in respect of
planned cash expenditures by the Borrower or any of the Restricted Subsidiaries
(the “Planned Expenditures”), in the case of each of clauses (1) and (2),
relating to Permitted Acquisitions, other Investments (other than Investments in
Permitted Investments) or capital expenditures (including Capitalized Software
Expenditures or other purchases of Intellectual Property) to be consummated or
made during a subsequent Test Period (and in the case of Planned Expenditures,
the subsequent

 

25



--------------------------------------------------------------------------------

Test Period); provided, that to the extent the aggregate amount of internally
generated cash actually utilized to finance such Permitted Acquisitions,
Investments or capital expenditures during such Test Period is less than the
Contract Consideration and Planned Expenditures, the amount of such shortfall
shall be added to the calculation of Excess Cash Flow at the end of such Test
Period, and

(xiii)    the amount of taxes (including penalties and interest) paid in cash
and/or tax reserves set aside or payable (without duplication) in such period to
the extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Existing Credit Agreement” means this Agreement as amended, supplemented or
otherwise modified and in effect immediately prior to the amendment and
restatement hereof by the Restatement Agreement on the Restatement Effective
Date.

“Existing Term Lender” means a Term Lender that holds Existing Term Loans
immediately prior to the Restatement Effective Date.

“Existing Term Loan” means each “Term Loan as defined in the Existing Credit
Agreement.

“Excluded Assets” has the meaning assigned to such term in the Term Collateral
Agreement.

“Excluded Information” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

“Excluded Real Property” means (a) any fee-owned real property with a purchase
price (in the case of real property acquired after the Effective Date) or Fair
Market Value (in the case of real property owned as of the Effective Date, with
Fair Market Value determined as of the Effective Date) of less than $3,500,000
individually, (b) any real property that is subject to a Lien permitted by
Sections 6.02(iv), (xix), (xxii), (xxiii), (xxviii) or (xxxi), (c) any real
property with respect to which, in the reasonable judgment of the Term
Administrative Agent (confirmed by notice to the Borrower) the cost (including
as a result of adverse tax consequences) of providing a Mortgage shall be
excessive in view of the benefits to be obtained by the Lenders, (d) any real
property to the extent providing a mortgage on such real property would (i) be
prohibited or limited by any applicable law, rule or regulation (but only so
long as such prohibition or limitation is in effect), (ii) violate a contractual
obligation to the owners of such real property (other than any such owners that
are the Borrower or Affiliates of the Borrower) that is binding on or relating
to such real property (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code) but only to the extent such
contractual obligation was not incurred in anticipation of this provision or
(iii) give any other party (other than the Borrower or a wholly-owned Restricted
Subsidiary of the Borrower) to any contract, agreement, instrument or indenture
governing such real property the right to terminate its obligations thereunder
(other than customary non-assignment provisions which are ineffective under the
Uniform Commercial Code or other applicable law) and (e) any Leasehold.

“Excluded Subsidiary” has the meaning assigned to such term in the Term
Guarantee Agreement.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor at any
time, any Secured Swap Obligation under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act, if, and to the extent that, all or a portion of the guarantee of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest to secure, such Secured Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official

 

26



--------------------------------------------------------------------------------

interpretation of any thereof) by virtue of such Loan Guarantor’s failure for
any reason to constitute an “eligible contract participant,” as defined in the
Commodity Exchange Act (determined after giving effect to any “Keepwell”,
support or other agreement for the benefit of such Loan Guarantor, at the time
such guarantee or grant of a security interest becomes effective with respect to
such related Secured Swap Obligation). If a Secured Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Secured Swap Obligation that is attributable to swaps
that are or would be rendered illegal due to such guarantee or security
interest.

“Excluded Taxes” means, with respect to the Term Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(a) Taxes imposed on (or measured by) such recipient’s net income (however
denominated) and franchise Taxes imposed on it (in lieu of net income Taxes) by
a jurisdiction (i) as a result of such recipient being organized or having its
principal office or, in the case of any Lender, its applicable lending office in
such jurisdiction, or (ii) as a result of any other present or former connection
between such recipient and the jurisdiction imposing such Tax (other than a
connection arising solely from such recipient (x) having executed, delivered,
become a party to, performed its obligations or received payments under,
received or perfected a security interest under or enforced any Loan Documents
or engaged in any other transaction pursuant to this Agreement or (y) with
respect to any Taxes imposed as a result of any Loan Party’s connection with the
taxing jurisdiction, having sold or assigned an interest in any Loan Documents),
(b) any branch profits tax imposed under Section 884(a) of the Code, or any
similar Tax, imposed by any jurisdiction described in clause (a) above, (c) any
U.S. federal withholding Tax imposed pursuant to FATCA, (d) any withholding Tax
that is attributable to a Lender’s failure to comply with Section 2.17(e) and
(e) except in the case of an assignee pursuant to a request by the Borrower
under Section 2.19 hereto, any U.S. federal withholding Taxes imposed on amounts
payable to a Lender pursuant to a Requirement of Law in effect at the time such
Lender becomes a party hereto (or designates a new lending office), except to
the extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding Tax under
Section 2.17(a).

“Fair Market Value” or “fair market value” means, with respect to any asset or
group of assets on any date of determination, the value of the consideration
obtainable in a sale of such asset at such date of determination assuming a sale
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time taking into account the
nature and characteristics of such asset, as reasonably determined by the
Borrower in good faith (which determination shall be conclusive).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
thereto), any current or future Treasury regulations thereunder or other
official administrative interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code as of the date of this
Agreement (or any amended or successor version described above) and any
intergovernmental agreements implementing the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Term
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letter” means the Agency Fee Letter, dated as of the Restatement Effective
Date, among the Borrower and the Term Administrative Agent.

 

27



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or corporate controller of the Borrower.

“Financing Transactions” means (a) the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party and (b) the
borrowing of Tranche B-3 Term Loans hereunder and the use of the proceeds
thereof.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Prepayment Event” has the meaning assigned to such term in
Section 2.11(g).

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, any state thereof or the District of
Columbia.

“Form Intercreditor Agreements” means (a) an intercreditor agreement
substantially in the form of the Pari Passu Intercreditor Agreement and/or
(b) an intercreditor agreement substantially in the form of the Second Lien
Intercreditor Agreement, as applicable.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Term Administrative Agent that the Borrower requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Effective Date in GAAP or in the application thereof on the operation of
such provision (or if the Term Administrative Agent notifies the Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, (a) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under FASB Accounting Standards Codification 825-Financial Instruments, or any
successor thereto (including pursuant to the FASB Accounting Standards
Codification), to value any Indebtedness of any subsidiary at “fair value,” as
defined therein and (b) the amount of any Indebtedness under GAAP with respect
to Capital Lease Obligations shall be determined in accordance with the
definition of Capital Lease Obligations.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

28



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra national bodies
such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
dangerous or deleterious substances, wastes, chemicals, pollutants or
contaminants of any nature and in any form regulated pursuant to any
Environmental Law.

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.11(a)(ii)(D)(3).

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

“Impacted Loans” has the meaning assigned to such term in Section 2.14(b).

“Incremental Cap” means, as of any date of determination, (I)(a) $130,000,000,
plus (b) (i) the aggregate principal amount of all Term Loans voluntarily
prepaid pursuant to Section 2.11(a)(i) and (ii) the aggregate amount of all Term
Loans repurchased and prepaid pursuant to Section 2.11(a)(ii) or otherwise in a
manner not prohibited by Section 9.04(g), in each case prior to such date (other
than, in each case, prepayments, repurchases and commitment reductions with the
proceeds of the incurrence of long-term Indebtedness), minus (c) the amount of
all Incremental Facilities and all Incremental Equivalent Debt outstanding at
such time that was incurred in reliance on the foregoing clauses (a) and/or (b),
plus (II) the maximum aggregate principal amount that can be incurred without
causing (a) in the case of any Incremental Facilities secured by the Collateral
on a pari passu or junior basis with the Secured Obligations, after giving
effect to such incurrence of any such Incremental Facility or Incremental
Equivalent Debt

 

29



--------------------------------------------------------------------------------

(deducting in calculating the numerator of such Consolidated Senior Secured Net
Leverage Ratio any cash proceeds thereof to the extent such proceeds are not
promptly applied to the transaction financed in connection therewith) and the
use of proceeds thereof, on a Pro Forma Basis and, in the case of an Incremental
Revolving Facility, assuming a full draw on such Incremental Revolving Facility
(but without giving effect to any simultaneous incurrence of any Incremental
Facility or Incremental Equivalent Debt made pursuant to the foregoing clause
(I)), the Consolidated Senior Secured Net Leverage Ratio to exceed either (x)
2.75 to 1.00 for the most recently ended four fiscal quarter period for which
financial statements are available or (y) in the case of any Incremental
Facility incurred to consummate a Permitted Acquisition or other Investment not
prohibited by the Loan Documents, either (i) 2.75 to 1.00 on a Pro Forma Basis
for the most recently ended four fiscal quarter period for which financial
statements are available or (ii) the Consolidated Senior Secured Net Leverage
Ratio immediately prior to the incurrence of such Incremental Facility and
(b) in the case of any unsecured Incremental Facilities or Incremental
Equivalent Debt, after giving effect to such incurrence of any such Incremental
Facility (deducting in calculating the numerator of such Total Net Leverage
Ratio any cash proceeds thereof to the extent such proceeds are not promptly
applied to the transaction financed in connection therewith) and the use of
proceeds thereof, on a Pro Forma Basis (but without giving effect to any
simultaneous incurrence of any Incremental Facility made pursuant to the
foregoing clause (I)), the Total Net Leverage Ratio to exceed either (i) 3.75 to
1.00 for the most recently ended four fiscal quarter period for which financial
statements are available or (ii) in the case of any Incremental Facility
incurred to consummate a Permitted Acquisition or other Investment not
prohibited by the Loan Documents, either (A) 3.75 to 1.00 on a Pro Forma Basis
for the most recently ended four fiscal quarter period for which financial
statements are available or (B) the Total Net Leverage Ratio immediately prior
to the incurrence of such Incremental Facility. Any ratio calculated for
purposes of determining the “Incremental Cap” shall be calculated on a Pro Forma
Basis for the most recent for the most recently ended four fiscal quarter period
for which financial statements are available, at the Borrower’s option, either
at the time (A) of the effectiveness of such Incremental Facility or Incremental
Equivalent Debt or (B) a definitive agreement is entered into with respect to
the transaction to be financed by such Incremental Facility or Incremental
Equivalent Debt; provided that in connection with any subsequent calculation of
the Incremental Cap prior to the earlier of the date on which such transaction
to be financed by such Incremental Facility or Incremental Equivalent Debt is
consummated or the date that the definitive agreement for such transaction to be
financed by such Incremental Facility or Incremental Equivalent Debt is
terminated or expires without consummation of such transaction, the Incremental
Cap shall be calculated on a Pro Forma Basis assuming such transaction and the
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated. Loans may
be incurred under both clauses (I) and (II), and proceeds from any such
incurrence may be utilized in a single transaction by first calculating the
incurrence under clause (II) above and then calculating the incurrence under
clause (I) above); provided that the Borrower may redesignate any such
Indebtedness originally designated as incurred pursuant to clause (I) above if,
at the time of such redesignation, the Borrower would be permitted to incur
under clause (II) of the Incremental Cap the aggregate principal amount of
Indebtedness being so redesignated (for purposes of clarity, with any such
redesignation having the effect of increasing the Borrower’s ability to incur
indebtedness under clause (I) above as of the date of such redesignation by the
amount of such Indebtedness so redesignated).

“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.01(a)(xx).

“Incremental Facilities” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(e).

“Incremental Revolving Facilities” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Revolving Increase” has the meaning assigned to such term is
Section 2.20(a).

 

30



--------------------------------------------------------------------------------

“Incremental Revolving Lender” has the meaning assigned to such term is
Section 2.20(a).

“Incremental Revolving Loan” means a Loan provided under any Incremental
Revolving Facility.

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Term Increase” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Term Loan” means a Loan provided under any Incremental Term
Facility.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (x) trade
accounts payable in the ordinary course of business, (y) any earn-out obligation
until after 30 days of becoming due and payable, has not been paid and such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (z) taxes and other accrued expenses), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances; provided that the
term “Indebtedness” shall not include (i) deferred or prepaid revenue,
(ii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty, indemnity or other unperformed obligations of the
seller, (iii) any obligations attributable to the exercise of appraisal rights
and the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto, (iv) [reserved], (v) for the avoidance of
doubt, any Qualified Equity Interests issued by the Borrower, (vi) obligations
in respect of any residual value guarantees on equipment leases, (vii) any
earn-out, take-or-pay or similar obligation to the extent such obligation is not
shown as a liability on the balance sheet of such Person in accordance with GAAP
and is not paid after becoming due and payable and (viii) asset retirement
obligations and obligations in respect of reclamation and workers’ compensation
(including pensions and retiree medical care). The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person for purposes of clause (e) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith. For all purposes hereof, the Indebtedness of the Borrower and its
Restricted Subsidiaries shall exclude intercompany liabilities arising from
their cash management, tax, and accounting operations and intercompany loans,
advances or Indebtedness having a term not exceeding 364 days (inclusive of any
rollover or extensions of terms).

“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Initial Incremental Revolving Facility” has the meaning assigned to such term
in Section 2.20(a).

 

31



--------------------------------------------------------------------------------

“Initial Revolving Loans” means the Loans made pursuant to the Initial
Incremental Revolving Facility.

“Insignificant Subsidiary” means, at any time, any Subsidiary of the Borrower
that is not a “significant subsidiary” within the meaning of Rule 405 of the
Securities Act of 1933, as amended, in each case determined as of the most
recently ended Test Period as of such time.

“Intellectual Property” has the meaning assigned to such term in the Term
Collateral Agreement.

“Intercreditor Agreements” means the Pari Passu Intercreditor Agreement, the
Second Lien Intercreditor Agreement, the ABL/Term Loan Intercreditor Agreement
and any Customary Intercreditor Agreement, collectively, in each case to the
extent in effect.

“Interest Election Request” means a request by the Borrower to convert or
continue a Term Borrowing in accordance with Section 2.07, substantially in the
form of Exhibit S.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last Business Day of the Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period; provided that the
Restatement Effective Date shall be an Interest Payment Date with respect to all
Existing Term Loans outstanding on such date immediately prior to the
Restatement Effective Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing and ending on the date that is one, two, three or six
months thereafter as selected by the Borrower in its Borrowing Request (or, if
consented to by each Lender participating therein, twelve months or such other
period less than one month thereafter as the Borrower may elect); provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day, (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month at the end of such Interest Period and
(c) no Interest Period shall extend beyond the Term Maturity Date. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interest Rate Contracts”: all Swap Agreements involving, or settled by
references to, interest rates.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Restricted Subsidiaries (i) intercompany advances arising from their
cash management, tax, and accounting operations and (ii) intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions)

 

32



--------------------------------------------------------------------------------

of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person. The amount, as of any date of determination, of (a) any Investment
in the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing interest in respect of such Investment (to the extent any
such payment to be deducted does not exceed the remaining principal amount of
such Investment and without duplication of amounts increasing the Available
Amount or the Available Equity Amount), but without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (b) any
Investment in the form of a Guarantee shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined in
good faith by a Financial Officer, (c) any Investment in the form of a transfer
of Equity Interests or other non-cash property by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
fair market value (as determined in good faith by a Financial Officer) of such
Equity Interests or other property as of the time of the transfer, minus any
payments actually received by such investor representing a return of capital of,
or dividends or other distributions in respect of, such Investment (to the
extent such payments do not exceed, in the aggregate, the original amount of
such Investment and without duplication of amounts increasing the Available
Amount or the Available Equity Amount), but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (d) any
Investment (other than any Investment referred to in clause (a), (b) or
(c) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
(i) the cost of all additions thereto and minus (ii) the amount of any portion
of such Investment that has been repaid to the investor in cash as a repayment
of principal or a return of capital, and of any cash payments actually received
by such investor representing interest, dividends or other distributions in
respect of such Investment (to the extent the amounts referred to in clause
(ii) do not, in the aggregate, exceed the original cost of such Investment plus
the costs of additions thereto and without duplication of amounts increasing the
Available Amount or the Available Equity Amount), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment.
For purposes of Section 6.04, if an Investment involves the acquisition of more
than one Person, the amount of such Investment shall be allocated among the
acquired Persons in accordance with GAAP; provided that pending the final
determination of the amounts to be so allocated in accordance with GAAP, such
allocation shall be as reasonably determined by a Financial Officer.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan or any
Other Term Commitment, in each case as extended in accordance with this
Agreement from time to time.

“LCA Election” has the meaning assigned to such term in Section 1.06.

“LCA Test Date” has the meaning assigned to such term in Section 1.06.

“Lead Arranger” means BofA Securities, Inc. in its capacity as sole lead
arranger and bookrunner in connection with the Financing Transactions.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

33



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment, a Loan Modification Agreement or a Refinancing
Amendment, in each case, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means for any Interest Period with respect to a Eurodollar
Borrowing, the rate per annum equal to the London Interbank Offered Rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period) (“LIBOR”) as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Term Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period.

“LIBOR” has the meaning specified in the definition of LIBO Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the Term
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the Term
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 2.14(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Term Administrative Agent, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Term Administrative Agent in a manner
substantially consistent with market practice (or, if the Term Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Term Administrative Agent determines is reasonably necessary in connection with
the administration of this Agreement).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, security assignment, security
transfer of title or security interest in, on or of such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset.

“Limited Condition Acquisition” means any acquisition, including by way of
merger, by the Borrower or one or more of its Restricted Subsidiaries permitted
pursuant to this Agreement whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of the Loans and all accrued and unpaid interest
thereon at the applicable rate or rates provided in this Agreement (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations of the Borrower under or pursuant to this
Agreement and each of the other Loan Documents, including obligations to pay
fees, expenses, reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise

 

34



--------------------------------------------------------------------------------

(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual payment and
performance of all other obligations of the Borrower under or pursuant to each
of the Loan Documents and (c) the due and punctual payment and performance of
all the obligations of each other Loan Party under or pursuant to this Agreement
and each of the other Loan Documents (including interest and monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

“Loan Documents” means this Agreement, the Engagement Letter, the Fee Letter,
the Restatement Agreement, the Agency Succession Agreement, any Refinancing
Amendment, any Modification Agreement, any Incremental Facility Amendment, the
Term Guarantee Agreement, the Term Collateral Agreement, the other Term Security
Documents, the Pari Passu Intercreditor Agreement (if applicable), the Second
Lien Intercreditor Agreement (if applicable), the ABL/Term Loan Intercreditor
Agreement, any Customary Intercreditor Agreement and, except for purposes of
Section 9.02, any Term Note delivered pursuant to Section 2.09(e).

“Loan Guarantors” means the Borrower and the Subsidiary Loan Parties.

“Loan Modification Agreement” means a Loan Modification Agreement, in form
reasonably satisfactory to the Term Administrative Agent, among the Borrower,
the Term Administrative Agent and one or more Accepting Lenders, effecting one
or more Permitted Amendments and such other amendments hereto and to the other
Loan Documents as are contemplated by Section 2.24.

“Loan Modification Offer” has the meaning specified in Section 2.24(a).

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders holding outstanding Term Loans of such Class representing
more than 50% of all Term Loans of such Class outstanding at such time; provided
that whenever there are one or more Defaulting Lenders, the total outstanding
Term Loans of each Defaulting Lender shall be excluded for purposes of making a
determination of the Majority in Interest.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of the Borrower on the date of
the declaration of a Restricted Payment permitted pursuant to
Section 6.07(a)(xv) multiplied by (ii) the arithmetic mean of the closing prices
per share of such common Equity Interests on the principal securities exchange
on which such common Equity Interests are traded for the 30 consecutive trading
days immediately preceding the date of declaration of such Restricted Payment.

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Material Adverse Effect” means a circumstance or condition affecting the
business, financial condition, or results of operations of the Borrower and its
Subsidiaries, taken as a whole, that would reasonably be expected to have a
materially adverse effect on (a) the ability of the Borrower and the other

 

35



--------------------------------------------------------------------------------

Loan Parties, taken as a whole, to perform their payment obligations under the
Loan Documents or (b) the material rights and remedies of the Term
Administrative Agent and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness for borrowed money (other than the
Loan Document Obligations), Capital Lease Obligations, unreimbursed obligations
for letter of credit drawings and financial guarantees (other than ordinary
course of business contingent reimbursement obligations) or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Non-Public Information” means (a) if the Borrower is a public
reporting company, material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing for
purposes of United States Federal and state securities laws and (b) if the
Borrower is not a public reporting company, information that is (i) of the type
that would be required to be made publicly available if the Borrower or any of
its Subsidiaries were a public reporting company and (ii) material with respect
to the Borrower and its Subsidiaries or any of their respective securities for
purposes of United States Federal or state securities laws.

“Material Real Property” means real property (including fixtures) located in the
United States and owned by any Loan Party with a Fair Market Value, as
reasonably determined by the Borrower in good faith, greater than or equal to
$3,500,000.

“Material Subsidiary” means (i) each Wholly Owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of the Borrower most recently ended, had
net revenues or total assets for such quarter in excess of 5.0% of the
consolidated net revenues or total assets, as applicable, of the Borrower and
its Restricted Subsidiaries for such quarter; provided that in the event that
the Immaterial Subsidiaries, taken together, had as of the last day of the
fiscal quarter of the Borrower most recently ended net revenues or total assets
in excess of 10.0 % of the consolidated revenues or total assets, as applicable,
of the Borrower and its Restricted Subsidiaries for such quarter, the Borrower
shall designate one or more Immaterial Subsidiaries to be a Material Subsidiary
as may be necessary such that the foregoing 10.0% limit shall not be exceeded,
and any such Subsidiary shall thereafter be deemed to be an Material Subsidiary
hereunder; provided further that the Borrower may re-designate Material
Subsidiaries as Immaterial Subsidiaries so long as Borrower is in compliance
with the foregoing.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, hypothecation, assignment of leases
and rents, leasehold mortgage, debenture, legal charge or other security
document granting a Lien on any Mortgaged Property in favor of the Term
Collateral Agent for the benefit of the Secured Parties to secure the Secured
Obligations, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time. Each Mortgage shall be in form and
substance reasonably satisfactory to the Term Administrative Agent and the
Borrower. For the avoidance of doubt, no Mortgage shall be required with respect
to any Excluded Real Property.

“Mortgaged Property” means each parcel of real property with respect to which a
Mortgage is granted pursuant to the Collateral and Guarantee Requirement,
Section 5.11, Section 5.12 or Section 5.14 (if any).

 

36



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments that are actually received, minus (b) the sum of (i) all fees and
out-of-pocket expenses paid by the Borrower and its Restricted Subsidiaries in
connection with such event (including attorney’s fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, underwriting
discounts and commissions, other customary expenses and brokerage, consultant,
accountant and other customary fees), (ii) in the case of a sale, transfer or
other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), (x) the
amount of all payments that are permitted hereunder and are made by the Borrower
and its Restricted Subsidiaries as a result of such event to repay Indebtedness
(other than the Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (y) the pro rata portion of net cash
proceeds thereof (calculated without regard to this clause (y)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or its Restricted Subsidiaries as a result thereof and (z) the
amount of any liabilities directly associated with such asset and retained by
the Borrower or any Restricted Subsidiary and (iii) the amount of all taxes paid
(or reasonably estimated to be payable), the amount of Tax Distributions,
dividends and other restricted payments that the Borrower and/or the Restricted
Subsidiaries may make pursuant to Section 6.07(a)(vii)(A) or (B) as a result of
such event, and the amount of any reserves established by the Borrower and its
Restricted Subsidiaries to fund contingent liabilities reasonably estimated to
be payable, that are directly attributable to such event, provided that (a) any
reduction at any time in the amount of any such reserves (other than as a result
of payments made in respect thereof) shall be deemed to constitute the receipt
by the Borrower at such time of Net Proceeds in the amount of such reduction and
(b) Net Proceeds shall exclude any proceeds of ABL First Lien Collateral (as
defined in the ABL/Term Loan Intercreditor Agreement) so long as any ABL
Facility is in effect to the extent (i) such Net Proceeds of ABL First Lien
Collateral are required to be applied pursuant to the terms of such ABL Facility
and (ii) such Net Proceeds are so used to repay the loans thereunder.

“New Project” shall mean (a) each facility which is either a new facility,
branch or office or an expansion, relocation, remodeling or substantial
modernization of an existing facility, branch or office owned by the Borrower or
its Subsidiaries which in fact commences operations and (b) each creation (in
one or a series of related transactions) of a business unit to the extent such
business unit commences operations or each expansion (in one or a series of
related transactions) of business into a new market.

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c).

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down, including impairment charges or asset write-offs or write-downs
related to intangible assets (including goodwill), long-lived assets, and
Investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
pursuant to GAAP (which, without limiting the foregoing, shall include any
impairment charges resulting from the application of FASB Statements No. 142 and
144 and the amortization of intangibles arising pursuant to No. 141), (b) all
losses from Investments recorded using the equity method, (c) all Non-Cash
Compensation Expenses, (d) the non-cash impact of acquisition method accounting,
(e) depreciation and amortization (including as they relate to acquisition
accounting, amortization of deferred financing fees or costs, Capitalized
Software Expenditures and amortization of unrecognized prior service costs and
actuarial gains and losses related to

 

37



--------------------------------------------------------------------------------

pension and other post-employment benefits) and (f) other non-cash charges
(including non-cash charges related to deferred rent) (provided, in each case,
that if any non-cash charges represent an accrual or reserve for potential cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

“Not Otherwise Applied” means, with reference to the Available Amount or the
Available Equity Amount, as applicable, that such amount was not previously
applied pursuant to Sections 6.04(m), 6.07(a)(viii) and 6.07(b)(iv).

“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(1).

“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(1).

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Other Term Commitments” means one or more Classes of term loan commitments that
result from a Refinancing Amendment or a Loan Modification Agreement.

“Other Term Loans” means one or more Classes of Term Loans hereunder that result
from a Refinancing Amendment or a Loan Modification Agreement.

“Pari Passu Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Term Administrative Agent among the
Term Administrative Agent and one or more Senior Representatives for holders of
Indebtedness permitted by this Agreement to be secured by the Collateral on a
pari passu basis (but without regard to the control of remedies).

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

 

38



--------------------------------------------------------------------------------

“Permitted ABL Debt” means the ABL Obligations (including any additional
Indebtedness permitted to be incurred under any incremental facilities
potentially available under the ABL Credit Agreement as in effect on the
Effective Date) permitted to be incurred and secured pursuant to the terms of
the ABL Credit Agreement as in effect on the Effective Date (as may be amended
in accordance with the express terms of the ABL/Term Loan Intercreditor
Agreement) and any Permitted Refinancing thereof. For the avoidance of doubt,
the aggregate principal amount of ABL Facilities on the Effective Date shall not
exceed $100,000,000.

“Permitted Acquisition” means the purchase or other acquisition, by merger,
consolidation or otherwise, by the Borrower or any Subsidiary of any Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of), any Person; provided that (a) in the case of any purchase or other
acquisition of Equity Interests in a Person, (i) such Person, upon the
consummation of such purchase or acquisition, will be a Subsidiary (including as
a result of a merger, amalgamation or consolidation between any Subsidiary and
such Person), or (ii) such Person is merged or amalgamated into or consolidated
with a Subsidiary and such Subsidiary is the surviving entity of such merger,
amalgamation or consolidation, (b) the business of such Person, or such assets,
as the case may be, constitute a business permitted by Section 5.16, (c) with
respect to each such purchase or other acquisition, all actions required to be
taken with respect to such newly created or acquired Subsidiary (including each
subsidiary thereof) or assets in order to satisfy the requirements set forth in
clauses (a), (b), (c) and (d) of the definition of the term “Collateral and
Guarantee Requirement” to the extent applicable shall have been taken (or
arrangements for the taking of such actions after the consummation of the
Permitted Acquisition shall have been made that are reasonably satisfactory to
the Term Administrative Agent) (unless such newly created or acquired Subsidiary
is designated as an Unrestricted Subsidiary pursuant to Section 5.13 or is
otherwise an Excluded Subsidiary) and (d) after giving Pro Forma Effect to any
such purchase or other acquisition, no Event of Default shall have occurred and
be continuing (except this clause (d) shall not apply with respect to any
Limited Condition Acquisition).

“Permitted Amendment” means an amendment to this Agreement and, if applicable,
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.24, providing for an extension of a maturity date
applicable to the Loans and/or Commitments of the Accepting Lenders and, in
connection therewith, (a) a change in the Applicable Rate with respect to the
Loans and/or Commitments of the Accepting Lenders and/or (b) a change in the
fees payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders and/or (c) additional covenants, events of default, and guarantees or
other provisions applicable only to periods after the Latest Maturity Date at
the time of such Loan Modification Offer (it being understood that to the extent
that any financial maintenance covenant is added for the benefit of any such
Loans and/or Commitments, no consent shall be required by the Term
Administrative Agent or any of the Lenders if such financial maintenance
covenant is also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Loans and/or Commitments or
only applicable after the Latest Maturity Date at the time of such Loan
Modification Offer).

“Permitted Encumbrances” means:

(a)    Liens for Taxes, assessments or governmental charges that are (i) not
overdue for a period of the greater of (x) 30 days and (y) any applicable grace
period related thereto, or otherwise not at such time required to be paid
pursuant to Section 5.05 or (ii) being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP (or
other applicable accounting principles);

(b)    Liens with respect to outstanding motor vehicle fines and Liens imposed
by law, such as carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or construction contractors’ Liens and other similar Liens arising
in the ordinary course of business, in each case so long as such Liens do not
individually or in the aggregate have a Material Adverse Effect;

 

39



--------------------------------------------------------------------------------

(c)    Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation or (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instrument for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Restricted Subsidiary or otherwise supporting the payment of items set forth
in the foregoing clause (i), whether pursuant to statutory requirements, common
law or consensual arrangements;

(d)    Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds, return-of-money bonds,
bankers acceptance facilities and other obligations of a like nature (including
those to secure health, safety and environmental obligations) and obligations in
respect of letters of credit, bank guarantees or similar instruments that have
been posted to support the same, in each case incurred in the ordinary course of
business or consistent with past practice, whether pursuant to statutory
requirements, common law or consensual arrangements;

(e)    (i) survey exceptions, encumbrances, charges, easements, rights-of-way,
restrictions, encroachments, protrusions, by-law, regulation or zoning
restrictions, reservations of or rights of other Persons and other similar
encumbrances and title defects or irregularities affecting real property, that,
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect and (ii) any exception on the title policies issued in connection with
any Mortgaged Property;

(f)    Liens securing, or otherwise arising from, judgments, decrees or
attachments not constituting an Event of Default under Section 7.01(j);

(g)    Liens on (i) goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Borrower or any of
its Subsidiaries or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments;
provided that such Lien secures only the obligations of the Borrower or such
Subsidiaries in respect of such letter of credit to the extent such obligations
are permitted by Section 6.01 and (ii) specific items of inventory or other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(h)    Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Subsidiaries;

(i)    rights of recapture of unused real property (other than any Mortgaged
Property) in favor of the seller of such property set forth in customary
purchase agreements and related arrangements with any Governmental Authority;

(j)    Liens in favor of deposit banks or securities intermediaries securing
customary fees, expenses or charges in connection with the establishment,
operation or maintenance of deposit accounts or securities accounts;

(k)    Liens in favor of obligations in respect of performance, bid, appeal and
surety bonds and performance and completion guarantees and similar obligations
provided by the Borrower or any of the Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

 

40



--------------------------------------------------------------------------------

(l)    Liens arising from grants of non-exclusive licenses or sublicenses of
Intellectual Property made in the ordinary course of business;

(m)    rights of setoff, banker’s lien, netting agreements and other Liens
arising by operation of law or by of the terms of documents of banks or other
financial institutions in relation to the maintenance of administration of
deposit accounts, securities accounts, cash management arrangements or in
connection with the issuance of letters of credit, bank guarantees or other
similar instruments;

(n)    Liens arising from the right of distress enjoyed by landlords or Liens
otherwise granted to landlords, in either case, to secure the payment of arrears
of rent or performance of other obligations in respect of leased properties, so
long as such Liens are not exercised or except where the exercise of such Liens
would not reasonably be expected to have a Material Adverse Effect;

(o)    Liens or security given to public utilities or to any municipality or
Governmental Authority when required by the utility, municipality or
Governmental Authority in connection with the supply of services or utilities to
the Borrower and any other Restricted Subsidiaries;

(p)    servicing agreements, development agreements, site plan agreements,
subdivision agreements, facilities sharing agreements, cost sharing agreements
and other agreements pertaining to the use or development of any of the assets
of the Person, provided the same do not result in (i) a substantial and
prolonged interruption or disruption of the business activities of the Borrower
and its Restricted Subsidiaries, taken as a whole, or (ii) a Material Adverse
Effect;

(q)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement;

(r)    the rights reserved to or vested in any Person or Governmental Authority
by the terms of any lease, license, franchise, grant or permit held by the
Borrower or any of its Subsidiaries or by a statutory provision, to terminate
any such lease, license, franchise, grant or permit, or to require annual or
periodic payments as a condition to the continuance thereof;

(s)    restrictive covenants affecting the use to which real property may be
put;

(t)    operating leases of vehicles or equipment which are entered into in the
ordinary course of business;

(u)    Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided that such Liens or covenants do not interfere with
the ordinary conduct of business of the Borrower or any Restricted Subsidiary;

(v)    statutory Liens incurred or pledges or deposits made, in each case in the
ordinary course of business, in favor of a Governmental Authority to secure the
performance of obligations of the Borrower or any Restricted Subsidiary under
Environmental Laws to which any such Person is subject;

(w)    Liens on cash collateral that are required to be granted by the Borrower
or any Restricted Subsidiary in connection with swap arrangements for gas or
electricity used in the business of such Person;

 

41



--------------------------------------------------------------------------------

(x)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof; and

(y)    Liens securing Priority Obligations;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money other than Liens referred to in clauses
(d) and (k) above securing obligations under letters of credit or bank
guarantees or similar instruments related thereto and in clause (g) above, in
each case to the extent any such Lien would constitute a Lien securing
Indebtedness for borrowed money.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower and/or any Loan Party in the form of one or more series
of senior secured notes or senior secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Loan Document Obligations, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not have mandatory redemption features (other than customary
asset sale, insurance and condemnation proceeds events, change of control offers
or events of default) that could result in redemptions of such Indebtedness
prior to the maturity of the Refinanced Debt and (iv) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
a Customary Intercreditor Agreement providing that the Liens on the Collateral
securing such obligations shall rank equal in priority to the Liens on the
Collateral securing the Loan Document Obligations (but without regard to the
control of remedies). Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any Restricted Subsidiary:

(a)    dollars, euro, Canadian dollars, or such other currencies held by it from
time to time in the ordinary course of business;

(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States, (ii) the United Kingdom, (iii) Canada, (iv) Switzerland or (v) any
member nation of the European Union, having average maturities of not more than
24 months from the date of acquisition thereof; provided that the full faith and
credit of such country or such member nation of the European Union is pledged in
support thereof;

(c)    time deposits and Eurodollar time deposits with, or certificates of
deposit or bankers’ acceptances of, any commercial bank that (i) is a Lender or
(ii) has combined capital and surplus of at least $250,000,000 in the case of
U.S. banks and $100,000,000 (or the U.S. dollar equivalent as of the date of
determination) in the case of foreign banks (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

(d)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any commercial paper and variable or
fixed rate note issued by, or guaranteed by, a corporation rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with average maturities of not more than 12
months from the date of acquisition thereof;

(e)    repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer covering securities described in clauses (b) and (c) above;

 

42



--------------------------------------------------------------------------------

(f)    marketable short-term money market and similar highly liquid funds
substantially all of the assets of which are comprised of securities of the
types described in clauses (b) through (e) above;

(g)    securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, Switzerland, a member of the European Union or by any
political subdivision or taxing authority of any such state, member,
commonwealth or territory having an investment grade rating from either S&P or
Moody’s (or the equivalent thereof);

(h)    investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i)    instruments equivalent to those referred to in clauses (a) through (h)
above denominated in euros or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction;

(j)    investments, classified in accordance with GAAP as current assets of the
Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $250,000,000 or its
equivalent, and, in either case, the portfolios of which are limited such that
substantially all of such investments are of the character, quality and maturity
described in clauses (a) through (i) of this definition;

(k)    with respect to any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia: (i) obligations of the national government of the country
in which such Subsidiary maintains its chief executive office and principal
place of business; provided such country is a member of the Organization for
Economic Cooperation and Development, in each case maturing within one year
after the date of investment therein, (ii) certificates of deposit of, bankers
acceptances of, or time deposits with, any commercial bank which is organized
and existing under the laws of the country in which such Subsidiary maintains
its chief executive office and principal place of business; provided such
country is a member of the Organization for Economic Cooperation and
Development, and whose short-term commercial paper rating from S&P is at least
“A-2” or the equivalent thereof or from Moody’s is at least “P-2” or the
equivalent thereof (any such bank being an “Approved Foreign Bank”), and in each
case with maturities of not more than 24 months from the date of acquisition and
(iii) the equivalent of demand deposit accounts which are maintained with an
Approved Foreign Bank;

(l)    investments in money market funds access to which is provided as part of
“sweep” accounts maintained with an Approved Bank;

(m)    investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;

(n)    investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (m);

 

43



--------------------------------------------------------------------------------

(o)    Sterling bills of exchange eligible for rediscount at the Bank of England
(or their dematerialized equivalent); and

(p)    investment funds investing at least 90% of their assets in securities of
the types described in clauses (a) through (k) above.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 6.01(a)(ii),the principal amount
(or accreted value, if applicable) thereof does not exceed the principal amount
(or accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other amounts paid, and fees and expenses
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.01(a)(v), Indebtedness resulting
from such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the Loan
Document Obligations, Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Document Obligations on terms at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (d) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is permitted pursuant
to Section 6.01(a)(xviii) or (a)(xix), such Indebtedness complies with the
Required Additional Debt Terms, (e) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is permitted pursuant to
Section 6.01(a)(ii), (i) the other terms and conditions of any such Permitted
Refinancing shall be as agreed between the Borrower and the lenders providing
any such Permitted Refinancing, (ii) the primary obligor in respect of, and/or
the Persons (if any) that Guarantee, the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension is the primary
obligor in respect of, and/or Persons (if any) that Guaranteed the Indebtedness
being modified, refinanced, refunded, renewed or extended and (iii) the
principal amount (or accreted value, if applicable) of the Indebtedness being
modified, refinanced, refunded, renewed or extended does not exceed the original
principal amount (or accreted value, if applicable) of such Indebtedness, except
by an amount equal to unpaid accrued interest and premium thereon plus other
amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder and (f) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
permitted pursuant to Section 6.01(a)(vii) or (a)(viii), the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
is (x) unsecured if the Indebtedness being modified, refinanced, refunded,
renewed or extended is unsecured or (y) not secured on a more favorable basis
than the Indebtedness being modified, refinanced, refunded, renewed or extended
if such Indebtedness being modified, refinanced, refunded, renewed or extended
is secured. For the avoidance of doubt, it is understood that a Permitted
Refinancing may constitute a portion of an issuance of Indebtedness in excess of
the amount of such Permitted Refinancing; provided that such excess amount is
otherwise permitted to be incurred under Section 6.01. For the avoidance of
doubt, it is understood and agreed that a Permitted Refinancing includes
successive Permitted Refinancings of the same Indebtedness.

“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower and/or any Loan Party in the form of one or more series
of junior lien secured notes or junior lien secured loans; provided that
(i) such Indebtedness is secured by the Collateral on a junior lien,
subordinated basis to the Secured Obligations and the obligations in respect of
any Permitted First Priority Refinancing

 

44



--------------------------------------------------------------------------------

Debt, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not have mandatory redemption
features (other than customary asset sale, insurance and condemnation proceeds
events, change of control offers or events of default) that could result in
redemptions of such Indebtedness prior to the maturity of the Refinanced Debt,
and (iv) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to a Customary Intercreditor Agreement.
Permitted Second Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrower and/or any Loan Party in the form of one or more series of
senior unsecured notes or senior unsecured loans; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (ii) such
Indebtedness does not have mandatory redemption features (other than customary
asset sale, insurance and condemnation proceeds events, change of control offers
or events of default) that could result in redemptions of such Indebtedness
prior to the maturity of the Refinanced Debt, and (iii) such Indebtedness is not
secured by any Lien on any property or assets of the Borrower or any Restricted
Subsidiary. Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which a Loan Party or any ERISA Affiliate is an
“employer” as defined in Section 3(5) of ERISA.

“Planned Expenditures” has the meaning assigned to such term in clause (b) of
the definition of “Excess Cash Flow.”

“Platform” has the meaning assigned to such term in the last paragraph of
Section 5.01.

“Prepayment Notice” means a written notice from the Borrower in accordance with
Section 2.11(f) substantially in the form of Exhibit R.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Prepayment Event” means:

(a)    any non-ordinary course sale, transfer or other disposition of any
property or asset of the Borrower or any of its Restricted Subsidiaries
permitted by Section 6.05(j) and (k) other than dispositions resulting in
aggregate Net Proceeds not exceeding (A) $37,500,000 in the case of any single
transaction or series of related transactions and (B) $75,000,000 for all such
transactions during any fiscal year of the Borrower; or

(b)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
any Indebtedness, other than Indebtedness permitted under Section 6.01 (other
than Permitted Unsecured Refinancing Debt, Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt and Other Term Loans which
shall constitute a Prepayment Event to the extent required by the definition of
“Credit Agreement Refinancing Indebtedness”) or permitted by the Required
Lenders pursuant to Section 9.02.

 

45



--------------------------------------------------------------------------------

“Priority Obligation” means any obligation that is secured by a Lien on any
Collateral in favor of a Governmental Authority, which Lien ranks or is capable
of ranking prior to or pari passu with the Liens created thereon by the
applicable Term Security Documents, including any such Lien securing amounts
owing for wages, vacation pay, severance pay, employee deductions, sales tax,
excise tax, other Taxes, workers compensation, governmental royalties and
stumpage or pension fund obligations.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Transaction Period with respect to the
Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA of
the Borrower, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of (a) actions taken, prior to or during such Post-Transaction
Period, for the purposes of realizing reasonably identifiable and quantifiable
cost savings, or (b) any additional costs incurred prior to or during such
Post-Transaction Period in connection with the combination of the operations of
such Pro Forma Entity with the operations of the Borrower and its Restricted
Subsidiaries; provided that (A) so long as such actions are taken prior to or
during such Post-Transaction Period or such costs are incurred prior to or
during such Post-Transaction Period it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs
will be incurred during the entirety of such Test Period, (B) any Pro Forma
Adjustment to Consolidated EBITDA shall be certified by a Financial Officer, the
chief executive officer or president of the Borrower and (C) any such pro forma
increase or decrease to such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, shall be without duplication for cost savings or additional costs
already included in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, for such Test Period.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis or after
giving Pro Forma Effect thereto, that (a) to the extent applicable, the Pro
Forma Adjustment shall have been made and (b) all Specified Transactions and the
following transactions in connection therewith that have been made during the
applicable period of measurement or subsequent to such period and prior to or
simultaneously with the event for which the calculation is made shall be deemed
to have occurred as of the first day of the applicable period of measurement in
such test, financial ratio or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its
Subsidiaries, shall be excluded and (B) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (ii) any retirement of Indebtedness, and (iii) any Indebtedness
incurred or assumed by the Borrower or any of its Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination and
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period; provided that, without limiting the
application of the Pro Forma Adjustment pursuant to clause (a) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to operating expense reductions that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower or any of its Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of Pro Forma
Adjustment.

 

46



--------------------------------------------------------------------------------

“Pro Forma Disposal Adjustment” means, for any Test Period that includes all or
a portion of a fiscal quarter included in any Post-Transaction Period with
respect to any Sold Entity or Business, the pro forma increase or decrease in
Consolidated EBITDA projected by the Borrower in good faith as a result of
contractual arrangements between the Borrower or any Restricted Subsidiary
entered into with such Sold Entity or Business at the time of its disposal or
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent Test Period prior to its disposal.

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” means, as to any Person, costs associated with, or in
anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act or any other comparable body of laws, rules
or regulations, as companies with listed equity, directors’ compensation, fees
and expense reimbursement, costs relating to investor relations, shareholder
meetings and reports to shareholders, directors’ and officers’ insurance and
other executive costs, legal and other professional fees, and listing fees, in
each case to the extent arising solely by virtue of the listing of such Person’s
equity securities on a national securities exchange.

“Public Lender” has the meaning assigned to such term in the last paragraph of
Section 5.01.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Qualified Securitization Facility” means any Securitization Facility that meets
the following conditions: (a) the Borrower shall have determined in good faith
that such Securitization Facility (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the applicable Securitization Subsidiary and
(b) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower).

“Qualifying Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing” has the meaning assigned to such term in the Preliminary
Statements to this Agreement.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Term Administrative Agent and the
Borrower executed by each of (a) the Borrower, (b) the Term Administrative Agent
and (c) each Additional Term Lender and Lender that agrees to provide any
portion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 2.21.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

47



--------------------------------------------------------------------------------

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents,
trustees, administrators, managers, advisors, representatives and controlling
persons of such Person and of such Person’s Affiliates and permitted successors
and assigns of each of the foregoing.

“Related Indemnified Parties” means, with respect to any Indemnified Person,
means (1) any controlling person or controlled affiliate of such Indemnified
Person, (2) the respective directors, officers or employees of such Indemnified
Person or any of its controlling persons or controlled affiliates and (3) the
respective agents of such Indemnified Person or any of its controlling persons
or controlled affiliates, in the case of this clause (3), acting on behalf of,
or at the express instructions of, such Indemnified Person, controlling person
or such controlled affiliate; provided that each reference to a controlling
person, controlled affiliate, director, officer or employee in this sentence
pertains to a controlling person, controlled affiliate, director, officer or
employee involved in the negotiation or syndication of this Agreement, the
Restatement Agreement or the Term Loans.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata), including the environment within any building or any
occupied structure, facility or fixture.

“Removal Effective Date” has the meaning assigned to such term in Section 8.05.

“Repricing Transaction” means (a) the incurrence by the Borrower or any
Guarantor of any Indebtedness in the form of long-term bank debt financing
(i) for the primary purpose (as reasonably determined by the Borrower) of
reducing the Effective Yield for the respective Type of such Indebtedness to
less than the Effective Yield for the Term Loans of the respective equivalent
Type, but excluding Indebtedness incurred in connection with (A) a Change of
Control or (B) any amendment, waiver, refinancing or other reduction that
involves an upsizing in connection with an Acquisition Transaction and (ii) the
proceeds of which are used to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, outstanding principal of Term Loans or
(b) any effective reduction in the Effective Yield for the Term Loans (e.g., by
way of amendment, waiver or otherwise), except for a reduction in connection
with (A) a Change of Control or (B) any amendment, waiver, refinancing or other
reduction that involves an upsizing in connection with an Acquisition
Transaction. Any determination by the Term Administrative Agent with respect to
whether a Repricing Transaction shall have occurred shall be conclusive and
binding on all Lenders holding the Term Loans.

“Required Additional Debt Terms” means with respect to any Indebtedness,
(a) such Indebtedness does not mature earlier than the Latest Maturity Date
(except in the case of customary bridge loans which subject to customary
conditions (including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing which does not mature earlier than the Latest Maturity Date), (b)
such Indebtedness does not have mandatory redemption features (other than
customary asset sale, insurance and condemnation proceeds events, change of
control offers or events of default or, if term loans, excess cash flow
prepayments applicable to periods before the Latest Maturity Date) that could
result in redemptions of such Indebtedness prior to the Latest Maturity Date,
(c) such Indebtedness is not guaranteed by any entity that is not a Loan Party,
(d) if secured, such Indebtedness (i) is not secured by any assets not securing
the Secured Obligations and (ii) is subject to a Customary Intercreditor
Agreement(s) and (e) the other terms and conditions of such Indebtedness shall
be as agreed between the Borrower and the lenders providing any such
Indebtedness.

 

48



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Term Loans representing
more than 50% of the outstanding Term Loans at such time; provided that to the
extent set forth in Section 9.02 or Section 9.04 whenever there are one or more
Defaulting Lenders, the total outstanding Term Loans of each Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Resignation Effective Date” has the meaning assigned to such term in
Section 8.06.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a member of the Board of Directors of a Loan Party
and with respect to certain limited liability companies or partnerships that do
not have officers, any manager, sole member, managing member or general partner
thereof, and as to any document delivered on the Restatement Effective Date or
thereafter pursuant to paragraph (a)(i) of the definition of the term
“Collateral and Guarantee Requirement,” any secretary or assistant secretary of
a Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restatement Agreement” means the Restatement Agreement to the Existing Credit
Agreement, dated as of the date hereof, among the Borrower, the Subsidiary Loan
Parties, Royal Bank as existing administrative agent and Bank of America as a
Lender and as new administrative agent.

“Restatement Effective Date” has the meaning given in the Restatement Agreement.

“Restricted Debt Financing” means (a) any Indebtedness (other than
(i) Indebtedness under the ABL Credit Agreement, (ii) any permitted intercompany
Indebtedness owing to the Borrower or any Restricted Subsidiary or any Permitted
Unsecured Refinancing Debt or (iii) any Indebtedness in an aggregate principal
amount not exceeding $100,000,000) that is unsecured, secured by a Lien on the
Collateral ranking junior to the Lien securing the Lien securing the Secured
Obligations or subordinated in right of payment to the Loan Document
Obligations, and (b) any Permitted Refinancing in respect of the foregoing.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning assigned to such term in
Section 2.11(e).

 

49



--------------------------------------------------------------------------------

“Royal Bank” means Royal Bank of Canada.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Term Administrative Agent among the
Term Administrative Agent and one or more Senior Representatives for holders of
Indebtedness permitted by this Agreement to be secured by the Collateral.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of the Borrower and its Restricted Subsidiaries
in respect of any overdraft and related liabilities arising from treasury,
depository, cash pooling arrangements and cash management services, corporate
credit and purchasing cards and related programs or any automated clearing house
transfers of funds (collectively, “Cash Management Services”) provided to the
Borrower or any Restricted Subsidiary (whether absolute or contingent and
howsoever and whenever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor)) that
are (a) owed to the Term Administrative Agent, a Lender or any of their
respective Affiliates, (b) owed on the Effective Date to a Person that is a
Lender or an Affiliate of a Lender as of the Effective Date or (c) owed to a
Person that is an Agent, a Lender or an Affiliate of an Agent or Lender at the
time such obligations are incurred.

“Secured Obligations” means the Loan Document Obligations, the Secured Cash
Management Obligations and the Secured Swap Obligations (excluding with respect
to any Loan Guarantor, Excluded Swap Obligations of such Loan Guarantor).

“Secured Parties” has the meaning assigned to such term in the Term Collateral
Agreement.

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of the Borrower and its Restricted Subsidiaries under each Swap
Agreement that (a) is with a counterparty that is the Term Administrative Agent,
a Lender or any of their respective Affiliates, (b) is in effect on the
Effective Date with a counterparty that is a Lender, an Agent or an Affiliate of
a Lender or an Agent as of the Effective Date or (c) is entered into after the
Effective Date with any counterparty that is a Lender, an Agent or an Affiliate
of a Lender or an Agent at the time such Swap Agreement is entered into.

“Securitization Assets” means the accounts receivable, royalty and other similar
rights to payment and any other assets related thereto subject to a Qualified
Securitization Facility that are customarily sold or pledged in connection with
securitization transactions and the proceeds thereof.

“Securitization Facility” means any of one or more receivables securitization
financing facilities as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties and indemnities
made in connection with such facilities) to the Borrower or any Restricted
Subsidiary (other than a Securitization Subsidiary) pursuant to which the
Borrower or any Restricted Subsidiary sells or grants a security interest in its
accounts receivable or assets related thereto that are customarily sold or
pledged in connection with securitization transactions to either (a) a Person
that is not a Restricted Subsidiary or (b) a Securitization Subsidiary that in
turn sells its accounts receivable to a Person that is not a Restricted
Subsidiary.

 

50



--------------------------------------------------------------------------------

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.

“Senior Representative” means, with respect to any series of Indebtedness
permitted by this Agreement to be secured on the Collateral on a pari passu or
junior or subordinated basis, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.

“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.

“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(1).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit K.

 

51



--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit L, submitted following
the Term Administrative Agent’s receipt of a Solicited Discounted Prepayment
Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D)(1).

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower of Specified Discount Prepayment made pursuant to
Section 2.11(a)(ii)(B) substantially in the form of Exhibit G.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit H, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B)(1).

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(3).

“Specified Event of Default” means an Event of Default under Section 7.01(a),
(b), (h) or (i).

“Specified Representations” means the representations and warranties of the
Borrower, and to the extent applicable, the Subsidiary Loan Parties (other than
any Subsidiary Loan Party that is an Insignificant Subsidiary), set forth in
Section 3.01, Section 3.02, Section 3.03(b)(i) (with respect to the entering
into and performance of the Term Loan Documents), Section 3.08, Section 3.14,
Section 3.16 (only with respect to the second sentence thereof), Section 3.19(a)
(only with respect to the second sentence thereof), Section 3.19(b) (only with
respect to the second clause thereof), and Section 3.21 (subject to any
customary limited conditionality provision).

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation, New Project or other
event that by the terms of the Loan Documents requires “Pro Forma Compliance”
with a test or covenant hereunder or requires such test or covenant to be
calculated on a Pro Forma Basis or after giving Pro Forma Effect thereto.

“Starter Basket” has the meaning assigned to such term in the definition of
“Available Amount.”

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve,

 

52



--------------------------------------------------------------------------------

liquid asset or similar percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by any Governmental
Authority of the United States. Such reserve, liquid asset or similar
percentages shall include those imposed pursuant to Regulation D of the Board of
Governors. Eurodollar Loans shall be deemed to be subject to such reserve,
liquid asset or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D of the Board of Governors or any other applicable law, rule
or regulation. The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held (unless parent does not Control such entity), or (b) that is,
as of such date, otherwise Controlled, by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower (unless otherwise specified);
provided that Suburban Insulation, Inc., a Pennsylvania corporation, shall not
constitute a Subsidiary of the Borrower for purposes of this Agreement and the
other Loan Documents.

“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Term Guarantee Agreement.

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(iv).

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Tax Distributions” has the meaning assigned to such term in
Section 6.07(a)(vii)(A).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

53



--------------------------------------------------------------------------------

“Term Administrative Agent” means Bank of America, in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Term Collateral Agent” has the meaning given to such term in Section 8.01(b)
and its successors in such capacity as provided in Article VIII.

“Term Collateral Agreement” means the Term Collateral Agreement among the
Borrower, each other Loan Party and the Term Collateral Agent, substantially in
the form of Exhibit D.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder, expressed as an amount representing
the maximum principal amount of the Term Loan to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Lender pursuant to an Assignment and Assumption,
(ii) a Refinancing Amendment, (iii) an Incremental Facility Amendment in respect
of any Term Loans or (iv) a Loan Modification Agreement. The amount of each
Lender’s Term Commitment as of the Restatement Effective Date is set forth on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Term Commitment, Loan Modification Agreement or
Refinancing Amendment, as the case may be. As of the Restatement Effective Date,
the total Term Commitment is $200,000,000.

“Term Guarantee Agreement” means the Term Guarantee Agreement among the Loan
Parties and the Term Administrative Agent, substantially in the form of
Exhibit B.

“Term Lender” means a Lender with a Term Commitment (including a Tranche B-3
Term Commitment) or an outstanding Term Loan.

“Term Loans” means Tranche B-3 Term Loans, Other Term Loans and Incremental Term
Loans, as the context requires.

“Term Maturity Date” means April 15, 2025 (or, with respect to any Term Lender
that has the maturity date of its Term Loans pursuant to a Permitted Amendment,
the extended maturity date set forth in any such Loan Modification Agreement
with respect thereto).

“Term Note” means a promissory note of the Borrower, substantially in the form
of Exhibit O, payable to a Lender in a principal amount equal to the principal
amount of the Term Loans of such Lender.

“Term Security Documents” means the Term Collateral Agreement, the Mortgages and
each other security agreement or pledge agreement executed and delivered
pursuant to the Collateral and Guarantee Requirement, Sections 5.11, 5.12 or
5.14 to secure any of the Secured Obligations.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Term Administrative Agent) as long as any of
the Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Term Administrative Agent from time to time in its reasonable
discretion.

“Termination Date” means the date on which all Commitments have expired or been
terminated, all Secured Obligations have been paid in full in cash (other than
(x) Secured Swap Obligations not yet due and payable, (y) Secured Cash
Management Obligations not yet due and payable and (z) indemnification and other
contingent obligations not yet accrued and payable).

 

54



--------------------------------------------------------------------------------

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended as of such time for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b); provided that for any date of determination before the delivery of the
first financial statements pursuant to Section 5.01(a) or (b), the Test Period
shall be the period of four consecutive fiscal quarters of the Borrower then
last ended as of such time.

“Total Net Leverage Ratio” means, as of any date of determination, the ratio, on
a Pro Forma Basis, of (a) Consolidated Total Indebtedness as of such date to
(b) Consolidated EBITDA for the most recently completed Test Period.

“Tranche B-3 Term Commitments” means the “Restatement Effective Date Term
Commitments” as defined in the Restatement Agreement.

“Tranche B-3 Term Loan Lender” means any Lender with a Tranche B-3 Term Loan
Commitment or an outstanding Tranche B-3 Term Loan.

Tranche B-3 Term Loans” means the “Restatement Effective Date Term Loans” as
defined in the Restatement Agreement.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the Transactions.

“Transactions” means (a) the Financing Transactions, (b) the Refinancing and
(c) the payment of the Transaction Costs.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Term Collateral Agent’s security interest in any
item or portion of the Collateral is governed by the Uniform Commercial Code as
in effect in a U.S. jurisdiction other than the State of New York, the term
“UCC” and “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.

“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.17(e)(ii)(C).

“Unrestricted Subsidiary” means, following the Effective Date, any Subsidiary
designated by the Borrower as an Unrestricted Subsidiary pursuant to
Section 5.13.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

55



--------------------------------------------------------------------------------

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Classification of Loans and Borrowings.

For purposes of this Agreement, Loans and Borrowings may be classified and
referred to by Class (e.g., a “Term Loan”) or by Type (e.g., a “Eurodollar Loan”
or “ABR Loan”) or by Class and Type (e.g., a “Eurodollar Term Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Term Borrowing”) or by
Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Term Borrowing”).

SECTION 1.03    Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(a) any definition of or reference to any agreement (including this Agreement
and the other Loan Documents), instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
other modifications set forth herein), (b) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

56



--------------------------------------------------------------------------------

Any reference herein to a merger, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

SECTION 1.04    Accounting Terms; GAAP.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement, the Total Net
Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio and any other
financial ratio or test shall be calculated on a Pro Forma Basis, including to
give effect to all Specified Transactions that have been made during the
applicable period of measurement or subsequent to such period and prior to or
simultaneously with the event for which the calculation is made, and in making
any determination on a Pro Forma Basis, such calculations shall be made in good
faith by a Financial Officer and shall be conclusive absent manifest error.

SECTION 1.05    [Reserved].

SECTION 1.06    Limited Condition Acquisitions.

Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when calculating any applicable ratio, the amount or availability of the
Available Amount or any other basket based on Consolidated EBITDA or total
assets, or determining other compliance with this Agreement (including the
determination of compliance with any provision of this Agreement which requires
that no Default or Event of Default has occurred, is continuing or would result
therefrom) in connection with a Specified Transaction undertaken in connection
with the consummation of a Limited Condition Acquisition, the date of
determination of such ratio, the amount or availability of the Available Amount
or any other basket based on Consolidated EBITDA or total assets, and
determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom or other applicable covenant shall, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”) and if, after such ratios and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the applicable Test
Period ending prior to the LCA Test Date, the Borrower could have taken such
action on the relevant LCA Test Date in compliance with such ratios and
provisions, such provisions shall be deemed to have been complied with. For the
avoidance of doubt, (x) if any of such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated EBITDA
of the Borrower and its Subsidiaries) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition

 

57



--------------------------------------------------------------------------------

Acquisition or related Specified Transactions. If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket availability with respect to any
other Specified Transaction on or following the relevant LCA Test Date and prior
to the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.

SECTION 1.07    Certain Determinations.

(a)    For purposes of determining compliance with any of the covenants set
forth in Article V or Article VI (including in connection with any Incremental
Facility) at any time (whether at the time of incurrence or thereafter), any
Lien, Investment, Indebtedness, Disposition, Restricted Payment or Affiliate
transaction meets the criteria of one, or more than one, of the categories
permitted pursuant to Article V or Article VI (including in connection with any
Incremental Facility), the Borrower (i) shall in its sole discretion determine
under which category such Lien (other than Liens with respect to the Tranche B-3
Term Loans), Investment, Indebtedness (other than Indebtedness consisting of the
Tranche B-3 Term Loans), Disposition, Restricted Payment or Affiliate
transaction (or, in each case, any portion there) is permitted and (ii) shall be
permitted, in its sole discretion, to make any redetermination and/or to divide,
classify or reclassify under which category or categories such Lien, Investment,
Indebtedness, Disposition, Restricted Payment or Affiliate transaction is
permitted from time to time as it may determine and without notice to the Term
Administrative Agent or any Lender. For the avoidance of doubt, if the
applicable date for meeting any requirement hereunder or under any other Loan
Document falls on a day that is not a Business Day, compliance with such
requirement shall not be required until noon on the first Business Day following
such applicable date.

(b)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including any Total Net Leverage Ratio, and/or Consolidated
Senior Secured Net Leverage Ratio) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence Based Amounts in connection
with such substantially concurrent incurrence, except that incurrences of
Indebtedness and Liens constituting Fixed Amounts shall be taken into account
for purposes of Incurrence Based Amounts other than Incurrence Based Amounts
contained in Section 6.01 or Section 6.02.

(c)    Notwithstanding anything to the contrary herein, the Form Intercreditor
Agreements shall be deemed to be reasonable and acceptable to the Term
Administrative Agent and the Lenders, and the Term Administrative Agent and the
Lenders shall be deemed to have consented to the use of each such Form
Intercreditor Agreement (and to the Term Administrative Agent’s execution
thereof) in connection with any Indebtedness permitted to be incurred, issued
and/or assumed by the Borrower or any of its Subsidiaries pursuant to
Section 6.01.

 

58



--------------------------------------------------------------------------------

SECTION 1.08    Effect of this Agreement on the Existing Credit Agreement and
the other Loan Documents.

Upon satisfaction (or waiver) of the conditions precedent to the effectiveness
of this Agreement set forth in the Restatement Agreement, this Agreement shall
be binding on the Borrower, the Agents, the Lenders and the other parties hereto
regardless of the fact that any may not have signed this Agreement itself, and
the Existing Credit Agreement and the provisions thereof shall be replaced in
their entirety by this Agreement and the provisions hereof; provided that for
the avoidance of doubt (a) the Obligations (as defined in the Existing Credit
Agreement) of the Borrower and the other Loan Parties under the Existing Credit
Agreement and the other Loan Documents that remain unpaid and outstanding as of
the date of this Agreement shall continue to exist under and be evidenced by
this Agreement and the other Loan Documents and (b) the Collateral and the Loan
Documents shall continue to secure, guarantee, support and otherwise benefit the
Obligations on the same terms as prior to the effectiveness hereof. Upon the
effectiveness of this Agreement, each Loan Document that was in effect
immediately prior to the date of this Agreement shall continue to be effective
on its terms unless otherwise expressly stated herein.

ARTICLE II

THE CREDITS

SECTION 2.01    Commitments.

Each Tranche B-3 Term Loan Lender severally agrees to make Tranche B-3 Term
Loans to the Borrower on the Restatement Effective Date in an aggregate amount
not to exceed the amount of such Tranche B-3 Term Loan Lender’s Tranche B-3 Term
Loan Commitment. The Borrower shall prepay the aggregate principal amount of the
Existing Term Loans with the aggregate net proceeds of such Tranche B-3 Term
Loans concurrently with the receipt thereof. All accrued and unpaid interest on
the existing Term Loans to, but not including, the Restatement Effective Date
shall be payable on the Restatement Effective Date, and the Borrower will not be
required to make any payments required under Section 2.16 with respect to the
Existing Term Loans in accordance therewith to the extent such payment is waived
by the applicable Existing Term Lender. Amounts borrowed under this Section 2.01
and repaid or prepaid may not be reborrowed. Tranche B-3 Term Loans may be ABR
Loans or Eurodollar Loans, as further provided herein.

SECTION 2.02    Loans and Borrowings.

(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder, provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required hereby.

(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurodollar Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount

 

59



--------------------------------------------------------------------------------

that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum. Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of six Eurodollar Borrowings outstanding.

SECTION 2.03    Requests for Borrowings.

To request a Borrowing, the Borrower shall notify the Term Administrative Agent
of such request by telephone (a) in the case of a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing (or, in the case of any Eurodollar Borrowing to
be made on the Restatement Effective Date, one (1) Business Day) or (b) in the
case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Term Administrative Agent of a written Borrowing Request signed by the Borrower
substantially in the form of Exhibit Q. Each such telephonic and written
Borrowing Request shall specify the following information:

(i)    specifying the Class of the requested Borrowing;

(ii)    the aggregate amount of such Borrowing;

(iii)    the date of such Borrowing, which shall be a Business Day;

(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Term Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

SECTION 2.04    [Reserved].

SECTION 2.05    [Reserved].

SECTION 2.06    Funding of Borrowings.

(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the Applicable Account of the Term Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Term Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request.

 

60



--------------------------------------------------------------------------------

(b)    Unless the Term Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Term Administrative Agent such Lender’s share of such
Borrowing, the Term Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section 2.06 and may, in reliance on such assumption and in its sole discretion,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Term Administrative Agent, then the applicable Lender agrees to pay to the
Term Administrative Agent an amount equal to such share on demand of the Term
Administrative Agent. If such Lender does not pay such corresponding amount
forthwith upon demand of the Term Administrative Agent therefor, the Term
Administrative Agent shall promptly notify the Borrower, and the Borrower agrees
to pay such corresponding amount to the Term Administrative Agent forthwith on
demand. If such Lender pays such amount to the Term Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. The
Term Administrative Agent shall also be entitled to recover from such Lender or
from the Borrower interest on such corresponding amount, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Term Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Term Administrative Agent in accordance with banking industry
rules on interbank compensation, or (ii) in the case of the Borrower, the
interest rate applicable to such Borrowing in accordance with Section 2.13.

(c)    The obligations of the Lenders hereunder to make Term Loans and to make
payments pursuant to Section 9.03(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.03(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 9.03(c).

SECTION 2.07    Interest Elections.

(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.03 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.03. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.07. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b)    To make an election pursuant to this Section 2.07, the Borrower shall
notify the Term Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Term Administrative Agent of a
written Interest Election Request signed by a Responsible Officer of the
Borrower.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

61



--------------------------------------------------------------------------------

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)    if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request in accordance
with this Section 2.07, the Term Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Term Administrative Agent, at the request
of the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08    Termination of Commitments.

(a)    Unless previously terminated, the Term Commitments shall terminate at
5:00 p.m., New York City time, on the Restatement Effective Date.

(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that each reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 unless such amount represents all of the remaining
Commitments of such Class.

(c)    The Borrower shall notify the Term Administrative Agent in writing of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section 2.08 at least five (5) Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such written notice, the Term
Administrative Agent shall advise the Lenders of the contents thereof. Each
written notice delivered by the Borrower pursuant to this Section 2.08 shall be
irrevocable. Any termination or reduction of the Commitments of any Class shall
be permanent. Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

 

62



--------------------------------------------------------------------------------

SECTION 2.09    Repayment of Loans; Evidence of Debt.

(a)    The Borrower hereby unconditionally promises to pay to the Term
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.10.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Term Administrative Agent shall, in connection with maintenance of
the Register in accordance with Section 9.04(b)(iv) maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal, premium, interest or fees due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Term Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or the Term Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to pay any
amounts due hereunder in accordance with the terms of this Agreement. In the
event of any inconsistency between the entries made pursuant to paragraphs
(b) and (c) of this Section 2.09, the accounts maintained by the Term
Administrative Agent pursuant to paragraph (c) of this Section 2.09 shall
control.

(e)    Any Lender may request through the Term Administrative Agent that Loans
of any Class made by it be evidenced by a Term Note. In such event, the Borrower
shall execute and deliver to such Lender a Term Note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns).

SECTION 2.10    Amortization of Term Loans.

(a)    Subject to adjustment pursuant to paragraph (c) of this Section 2.10, the
Borrower shall repay Borrowings of Tranche B-3 Term Loans on the last day of
each March, June, September and December (commencing March 31, 2020) in an
amount equal to 0.25% of the principal amount of Tranche B-3 Term Loans as of
the Restatement Effective Date; provided that if any such date is not a Business
Day, such payment shall be due on the immediately preceding Business Day.

(b)    To the extent not previously paid, all Tranche B-3 Term Loans shall be
due and payable on the Term Maturity Date.

(c)    Any prepayment of a Borrowing of any Class (i) pursuant to
Section 2.11(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowings of such Class to be made pursuant
to this Section 2.10 as directed by the Borrower (and absent such direction, in
direct order of maturity) and (ii) pursuant to Section 2.11(c) or 2.11(d) shall
be applied to reduce the subsequent scheduled and outstanding repayments of the
Term Borrowings of such Class to be made pursuant to this Section 2.10, or,
except as otherwise provided in any Refinancing Amendment or Loan Modification
Agreement, pursuant to the corresponding section of such Refinancing Amendment
or Loan Modification Agreement, as applicable, as directed by the Borrower (and
absent such direction, in direct order of maturity). The Term Administrative
Agent and the Lenders hereby acknowledge and agree that each of the scheduled
repayments of the Term Borrowings required pursuant to Section 2.10(a) from and
including the payment due on September 30, 2019 and thereafter (but excluding,
for the avoidance of doubt, the payment due under Section 2.10(b)) has been
reduced to $0 as a result of a prepayment of the Term Borrowings made pursuant
to Section 2.11(a)(i) on September 26, 2019.

 

63



--------------------------------------------------------------------------------

(d)    Prior to any repayment of any Borrowings of any Class hereunder, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Term Administrative Agent by telephone (confirmed by
hand delivery or facsimile) of such election not later than 2:00 p.m., New York
City time, one (1) Business Day before the scheduled date of such repayment. In
the absence of a designation by the Borrower as described in the preceding
sentence, the Term Administrative Agent shall make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.16. Each repayment of a Borrowing shall be applied ratably
to the Loans included in the repaid Borrowing. Repayments of Term Borrowings
shall be accompanied by accrued interest on the amount repaid.

SECTION 2.11    Prepayment of Loans.

(a)    (i) The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, without premium or penalty;
provided that in the event that, on or prior to the date that is six months
after the Restatement Effective Date, the Borrower (x) makes any prepayment of
Term Loans in connection with any Repricing Transaction for the primary purpose
of reducing the Effective Yield on such Term Loans or (y) effects any amendment
of this Agreement resulting in a Repricing Transaction for the primary purpose
of reducing the Effective Yield on the Term Loans, the Borrower shall pay to the
Term Administrative Agent, for the ratable account of each of the applicable
Term Lenders, (I) a prepayment premium of 1.00% of the principal amount of the
Term Loans being prepaid in connection with such Repricing Transaction and
(II) in the case of clause (y), an amount equal to 1.00% of the aggregate amount
of the applicable Term Loans outstanding immediately prior to such amendment
that are subject to an effective pricing reduction pursuant to such Repricing
Transaction.

(ii)    Notwithstanding anything in any Loan Document to the contrary, so long
as no Default or Event of Default has occurred and is continuing, the Borrower
or any of its Subsidiaries may offer to prepay all or a portion of the
outstanding Term Loans on the following basis:

(A)    the Borrower or any of its Subsidiaries shall have the right to make a
voluntary prepayment of Term Loans at a discount to par (such prepayment, the
“Discounted Term Loan Prepayment”) pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers, in each case made in
accordance with this Section 2.11(a)(ii); provided that the Borrower or any of
its Subsidiaries shall not initiate any action under this Section 2.11(a)(ii) in
order to make a Discounted Term Loan Prepayment unless (I) at least ten
(10) Business Days shall have passed since the consummation of the most recent
Discounted Term Loan Prepayment as a result of a prepayment made by the Borrower
or any of its Subsidiaries on the applicable Discounted Prepayment Effective
Date; or (II) at least three (3) Business Days shall have passed since the date
the Borrower or any of its Subsidiaries were notified that no Term Lender was
willing to accept any prepayment of any Term Loan and/or Other Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s or any of its Subsidiaries’ election not to
accept any Solicited Discounted Prepayment Offers and (z) each Lender
participating in any Discounted Term Loan Prepayment acknowledges and agrees
that in connection with such Discounted Term Loan Prepayment, (1) the Borrower
then may have, and later may come into possession of,

 

64



--------------------------------------------------------------------------------

information regarding the Term Loans or the Loan Parties hereunder that is not
known to such Lender and that may be material to a decision by such Lender to
participate in such Discounted Term Loan Prepayment (“Excluded Information”),
(2) such Lender has independently and, without reliance on the Borrower, any of
its Subsidiaries, the Term Administrative Agent or any of their respective
Affiliates, made its own analysis and determination to participate in such
Discounted Term Loan Prepayment notwithstanding such Lender’s lack of knowledge
of the Excluded Information and (3) none of the Borrower, its Subsidiaries, the
Term Administrative Agent, or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by Requirements of Law, any claims such Lender may have against
the Borrower, its Subsidiaries, the Term Administrative Agent, and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information; provided further that any Term Loan
that is prepaid will be automatically and irrevocably cancelled.

(B)    (1) Subject to the proviso to subsection (A) above, the Borrower or any
of its Subsidiaries may from time to time offer to make a Discounted Term Loan
Prepayment by providing the Auction Agent with three (3) Business Days’ notice
in the form of a Specified Discount Prepayment Notice; provided that (I) any
such offer shall be made available, at the sole discretion of the Borrower or
any of its Subsidiaries, to each Term Lender and/or each Lender with respect to
any Class of Term Loans on an individual tranche basis, (II) any such offer
shall specify the aggregate principal amount offered to be prepaid (the
“Specified Discount Prepayment Amount”) with respect to each applicable tranche,
the tranche or tranches of Term Loans subject to such offer and the specific
percentage discount to par (the “Specified Discount”) of such Term Loans to be
prepaid (it being understood that different Specified Discounts and/or Specified
Discount Prepayment Amounts may be offered with respect to different tranches of
Term Loans and, in such an event, each such offer will be treated as a separate
offer pursuant to the terms of this Section), (III) the Specified Discount
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date. The
Auction Agent will promptly provide each relevant Term Lender with a copy of
such Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York City time,
on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Specified Discount Prepayment Response Date”).

(2)    Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

 

65



--------------------------------------------------------------------------------

(3)    If there is at least one Discount Prepayment Accepting Lender, the
Borrower or any of its Subsidiaries will make prepayment of outstanding Term
Loans pursuant to this paragraph (B) to each Discount Prepayment Accepting
Lender in accordance with the respective outstanding amount and tranches of Term
Loans specified in such Lender’s Specified Discount Prepayment Response given
pursuant to subsection (2); provided that, if the aggregate principal amount of
Term Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro-rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower or any of its Subsidiaries and subject to rounding requirements of the
Auction Agent made in its reasonable discretion) will calculate such proration
(the “Specified Discount Proration”). The Auction Agent shall promptly, and in
any case within three (3) Business Days following the Specified Discount
Prepayment Response Date, notify (I) the Borrower or any of its Subsidiaries of
the respective Term Lenders’ responses to such offer, the Discounted Prepayment
Effective Date and the aggregate principal amount of the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
tranches of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower or any of its Subsidiaries and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower or any of its Subsidiaries shall
be due and payable by the Borrower or any of its Subsidiaries on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

(C)    (1) Subject to the proviso to subsection (A) above, the Borrower or any
of its Subsidiaries may from time to time solicit Discount Range Prepayment
Offers by providing the Auction Agent with three (3) Business Days’ notice in
the form of a Discount Range Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower or any of
its Subsidiaries, to each Term Lender and/or each Lender with respect to any
Class of Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Term Loans (the
“Discount Range Prepayment Amount”), the tranche or tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the principal amount of such Term Loans with respect
to each relevant tranche of Term Loans willing to be prepaid by the Borrower or
any of its Subsidiaries (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Discount Range

 

66



--------------------------------------------------------------------------------

Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such solicitation
by the Borrower or any of its Subsidiaries shall remain outstanding through the
Discount Range Prepayment Response Date. The Auction Agent will promptly provide
each relevant Term Lender with a copy of such Discount Range Prepayment Notice
and a form of the Discount Range Prepayment Offer to be submitted by a
responding relevant Term Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York City time, on the third Business Day after the
date of delivery of such notice to the relevant Term Lenders (the “Discount
Range Prepayment Response Date”). Each relevant Term Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Term Lender is
willing to allow prepayment of any or all of its then outstanding Term Loans of
the applicable tranche or tranches and the maximum aggregate principal amount
and tranches of such Lender’s Term Loans (the “Submitted Amount”) such Lender is
willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the Borrower or any of its Subsidiaries
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Term Loans to be prepaid at
such Applicable Discount in accordance with this subsection (C) the Borrower or
any of its Subsidiaries agree to accept on the Discount Range Prepayment
Response Date all Discount Range Prepayment Offers received by the Auction Agent
by the Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Range being referred to
as the “Applicable Discount”) which yields a Discounted Term Loan Prepayment in
an aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Lender that
has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
subsection (3)) at the Applicable Discount (each such Lender, a “Participating
Lender”).

(3)    If there is at least one Participating Lender, the Borrower or any of its
Subsidiaries will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Prepayment Amount, prepayment of the principal amount of the

 

67



--------------------------------------------------------------------------------

relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro-rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with the
Borrower or any of its Subsidiaries and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) the Borrower or any of its Subsidiaries of
the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (z) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower or any of its Subsidiaries and Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower or any of its Subsidiaries shall
be due and payable by such Borrower on the Discounted Prepayment Effective Date
in accordance with subsection (F) below (subject to subsection (J) below).

(D)    (1) Subject to the proviso to subsection (A) above, the Borrower or any
of its Subsidiaries may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with three (3) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice; provided that
(I) any such solicitation shall be extended, at the sole discretion of the
Borrower or any of its Subsidiaries, to each Term Lender and/or each Lender with
respect to any Class of Term Loans on an individual tranche basis, (II) any such
notice shall specify the maximum aggregate dollar amount of the Term Loans (the
“Solicited Discounted Prepayment Amount”) and the tranche or tranches of Term
Loans, the Borrower or any of its Subsidiaries is willing to prepay at a
discount (it being understood that different Solicited Discounted Prepayment
Amounts may be offered with respect to different tranches of Term Loans and, in
such an event, each such offer will be treated as a separate offer pursuant to
the terms of this Section), (III) the Solicited Discounted Prepayment Amount
shall be in an aggregate amount not less than $1,000,000 and whole increments of
$500,000 in excess thereof and (IV) each such solicitation by the Borrower or
any of its Subsidiaries shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each relevant Term Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Term Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m., New York City time on the third Business Day after the date of
delivery of such notice to the relevant Term Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z)

 

68



--------------------------------------------------------------------------------

specify both a discount to par (the “Offered Discount”) such Term Lender is
willing to allow to be applied to the prepayment of its then outstanding Term
Loan and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Term Lender is willing to have prepaid subject to
such Offered Discount. Any Term Lender whose Solicited Discounted Prepayment
Offer is not received by the Auction Agent by the Solicited Discounted
Prepayment Response Date shall be deemed to have declined prepayment of any of
its Term Loans at any discount.

(2)    The Auction Agent shall promptly provide the Borrower or any of its
Subsidiaries with a copy of all Solicited Discounted Prepayment Offers received
on or before the Solicited Discounted Prepayment Response Date. the Borrower or
any of its Subsidiaries shall review all such Solicited Discounted Prepayment
Offers and select the largest of the Offered Discounts specified by the relevant
responding Term Lenders in the Solicited Discounted Prepayment Offers that is
acceptable to the Borrower or any of its Subsidiaries (the “Acceptable
Discount”), if any. If the Borrower or any of its Subsidiaries elects to accept
any Offered Discount as the Acceptable Discount, then as soon as practicable
after the determination of the Acceptable Discount, but in no event later than
by the third Business Day after the date of receipt by the Borrower or any of
its Subsidiaries from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this subsection (2) (the
“Acceptance Date”), the Borrower or any of its Subsidiaries shall submit an
Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount. If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the Borrower or any of its Subsidiaries by the
Acceptance Date, the Borrower or any of its Subsidiaries shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower or
any of its Subsidiaries and subject to rounding requirements of the Auction
Agent made in its sole reasonable discretion) the aggregate principal amount and
the tranches of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by
the Borrower or any of its Subsidiaries at the Acceptable Discount in accordance
with this Section 2.11(a)(ii)(D). If the Borrower or any of its Subsidiaries
elects to accept any Acceptable Discount, then the Borrower or any of its
Subsidiaries agrees to accept all Solicited Discounted Prepayment Offers
received by Auction Agent by the Solicited Discounted Prepayment Response Date,
in the order from largest Offered Discount to smallest Offered Discount, up to
and including the Acceptable Discount. Each Lender that has submitted a
Solicited Discounted Prepayment Offer with a Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required pro-rata reduction pursuant to the following sentence) at the
Acceptable Discount (each such Lender, a “Qualifying Lender”). The Borrower or
any of its Subsidiaries will prepay outstanding Term Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the tranches

 

69



--------------------------------------------------------------------------------

specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro-rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
Borrower or any of its Subsidiaries and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower or any of its Subsidiaries of the Discounted Prepayment Effective Date
and Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment
and the tranches to be prepaid, (II) each Term Lender who made a Solicited
Discounted Prepayment Offer of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to such Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(E)    In connection with any Discounted Term Loan Prepayment, the Borrower or
any of its Subsidiaries and the Lenders acknowledge and agree that the Auction
Agent may require as a condition to any Discounted Term Loan Prepayment, the
payment of reasonable and customary fees and expenses from the Borrower or any
of its Subsidiaries in connection therewith.

(F)    If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, the Borrower or any of its Subsidiaries shall prepay such Term Loans
on the Discounted Prepayment Effective Date. The Borrower or any of its
Subsidiaries shall make such prepayment to the Auction Agent, for the account of
the Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, at the Term Administrative Agent’s Office in immediately
available funds not later than 11:00 a.m. (New York City time) on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant tranche of Term Loans on a pro
rata basis across such installments. The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.11(a) (ii)
shall be paid to the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable. The aggregate principal amount of
the tranches and installments of the relevant Term Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
tranches of Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Term Loan Prepayment.

 

70



--------------------------------------------------------------------------------

(G)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower or any of
its Subsidiaries.

(H)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.11(a)(ii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

(I)    Each of the Borrower or any of its Subsidiaries and the Lenders
acknowledges and agrees that the Auction Agent may perform any and all of its
duties under this Section 2.11(a)(ii) by itself or through any Affiliate of the
Auction Agent and expressly consents to any such delegation of duties by the
Auction Agent to such Affiliate and the performance of such delegated duties by
such Affiliate. The exculpatory provisions pursuant to this Agreement shall
apply to each Affiliate of the Auction Agent and its respective activities in
connection with any Discounted Term Loan Prepayment provided for in this
Section 2.11(a)(ii) as well as activities of the Auction Agent.

(J)    The Borrower or any of its Subsidiaries shall have the right, by written
notice to the Auction Agent, to revoke in full (but not in part) its offer to
make a Discounted Term Loan Prepayment and rescind the applicable Specified
Discount Prepayment Notice, Discount Range Prepayment Notice or Solicited
Discounted Prepayment Notice therefor at its discretion at any time on or prior
to the applicable Specified Discount Prepayment Response Date, Discount Range
Prepayment Response Date or Solicited Discounted Prepayment Response Date, as
applicable (and if such offer is revoked pursuant to the preceding clauses, any
failure by such Borrower to make any prepayment to a Term Lender, as applicable,
pursuant to this Section 2.11(a)(ii) shall not constitute a Default or Event of
Default under Section 7.01 or otherwise).

(b)    [Reserved].

(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Borrower or any of its Restricted Subsidiaries in respect of
any Prepayment Event, the Borrower shall, within five (5) Business Days after
such Net Proceeds are received (or, in the case of a Prepayment Event described
in clause (b) of the definition of the term “Prepayment Event,” on the date of
such Prepayment Event), prepay Term Loans in an aggregate amount equal to 100%
of the amount of such Net Proceeds; provided that, in the case of any event
described in clause (a) of the definition of the term “Prepayment Event”, if the
Borrower or any of the Restricted Subsidiaries invest (or commit to invest) the
Net Proceeds from such event (or a portion thereof) within 12 months after
receipt of such Net Proceeds in the business of the Borrower and the
Subsidiaries (including any acquisitions permitted under Section 6.04), then no
prepayment shall be required pursuant to this paragraph in respect of such Net
Proceeds in respect of such event (or the applicable portion of such Net
Proceeds, if applicable) except to the extent of any such Net Proceeds therefrom
that have not been so invested (or committed to be invested) by the end of such
12-month period (or if committed to be so invested within such 12-month period,
have not been so invested

 

71



--------------------------------------------------------------------------------

within 18 months after receipt thereof), at which time a prepayment shall be
required in an amount equal to such Net Proceeds that have not been so invested
(or committed to be invested); provided further that the Borrower may use a
portion of such Net Proceeds to prepay or repurchase any other Indebtedness that
is secured by the Collateral on a pari passu basis with the Loans to the extent
such other Indebtedness and the Liens securing the same are permitted hereunder
and the documentation governing such other Indebtedness requires such a
prepayment or repurchase thereof with the proceeds of such Prepayment Event, in
each case in an amount not to exceed the product of (x) the amount of such Net
Proceeds and (y) a fraction, the numerator of which is the outstanding principal
amount of such other Indebtedness and the denominator of which is the aggregate
outstanding principal amount of Term Loans and such other Indebtedness.

(d)    Following the end of each fiscal year of the Borrower, commencing with
the fiscal year ending December 31, 2020, the Borrower shall prepay Term Loans
in an aggregate amount equal to the ECF Percentage of Excess Cash Flow for such
fiscal year in excess of $5,000,000; provided that such amount shall, at the
option of the Borrower, be reduced on a dollar-for-dollar basis for such fiscal
year by the aggregate amount of prepayments and repurchases of (i) Term Loans
made pursuant to Section 2.11(a) or otherwise in a manner not prohibited by
Section 9.04(g) and (ii) other Consolidated Senior Secured Indebtedness, in each
case during such fiscal year, subject to the immediately succeeding clause (w),
or after such fiscal year and prior to the 90th day after the end of such fiscal
year; provided further that (w) any such voluntary prepayments that have not
been applied to reduce the payments which may be due from time to time pursuant
to this Section 2.11(d) shall be carried over to subsequent periods, and may
reduce the payments due from time to time pursuant to this Section 2.11(d)
during such subsequent periods, until such time as such voluntary prepayments
reduce such payments which may be due from time to time, (x) such reduction as a
result of prepayments pursuant to Section 2.11(a)(ii) or Section 9.04(g) shall
be limited to the actual amount of such cash prepayment, (y) in the case of the
prepayment of any revolving commitments, there is a corresponding permanent
reduction in commitments and (z) such reduction shall exclude all such
prepayments funded with the proceeds of other long-term Indebtedness). Each
prepayment pursuant to this paragraph shall be made on or before the date that
is ten (10) days after the date on which financial statements are required to be
delivered pursuant to Section 5.01 with respect to the fiscal year for which
Excess Cash Flow is being calculated.

(e)    Prior to any optional prepayment of Borrowings pursuant to
Section 2.11(a)(i), the Borrower shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (f) of this Section 2.11. In the event of any mandatory
prepayment of Borrowings made at a time when Borrowings of more than one
Class remain outstanding, the Borrower shall select Borrowings to be prepaid so
that the aggregate amount of such prepayment is allocated between Borrowings
(and, to the extent provided in the Refinancing Amendment for any Class of Other
Term Loans, the Borrowings of such Class) pro rata based on the aggregate
principal amount of outstanding Borrowings of each such Class; provided that any
Term Lender (and, to the extent provided in the Refinancing Amendment or Loan
Modification Agreement for any Class of Other Term Loans, any Lender that holds
Other Term Loans of such Class) may elect, by notice to the Term Administrative
Agent by telephone (confirmed by facsimile) at least two (2) Business Days prior
to the prepayment date, to decline all or any portion of any prepayment of its
Term Loans or Other Term Loans of any such Class pursuant to this Section 2.11
(other than an optional prepayment pursuant to paragraph (a)(i) of this
Section 2.11 or a mandatory prepayment as a result of the Prepayment Event set
forth in clause (b) of the definition thereof, which may not be declined), in
which case the aggregate amount of the prepayment that would have been applied
to prepay Term Loans or Other Term Loans of any such Class but was so declined
(and not used pursuant to the immediately following sentence) shall be retained
by the Borrower (such amounts, “Retained Declined Proceeds”). An amount equal to
any portion of a mandatory prepayment of Borrowings that is declined by the
Lenders under this Section 2.11(e) may, to the extent not prohibited hereunder
or under the documentation governing the Permitted First Priority Refinancing
Debt or ABL/Term Loan Intercreditor Agreement, be applied by the Borrower to
prepay (at the Borrower’s

 

72



--------------------------------------------------------------------------------

election) Permitted Second Priority Refinancing Debt. Optional prepayments of
Borrowings shall be allocated among the Classes of Borrowings as directed by the
Borrower. In the absence of a designation by the Borrower as described in the
preceding provisions of this paragraph of the Type of Borrowing of any Class,
the Term Administrative Agent shall make such designation in its reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.16 and shall be applied in direct order of maturity; provided
that, in connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to Section 2.11(c) or (d), such prepayments shall be applied on a
pro rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurodollar Loans.

(f)    The Borrower shall notify the Term Administrative Agent of any prepayment
hereunder by delivery of a Prepayment Notice in writing, (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one (1) Business Day before the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice of prepayment
may be revoked by the Borrower (by notice to the Term Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied.
Promptly following receipt of any such notice, the Term Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13, and subject to Section 2.11(a)(i), shall be
without premium or penalty. At the Borrower’s election in connection with any
prepayment pursuant to this Section 2.11, such prepayment shall not be applied
to any Term Loan of a Defaulting Lender (under any of subclauses (a), (b) or
(c) of the definition of “Defaulting Lender”) and shall be allocated ratably
among the relevant non-Defaulting Lenders.

(g)    Notwithstanding any other provisions of Section 2.11(c) or (d), (A) to
the extent that any of or all the Net Proceeds of any Prepayment Event by or
Excess Cash Flow of a Foreign Subsidiary of the Borrower giving rise to a
prepayment pursuant to Section 2.11(c) or (d) (a “Foreign Prepayment Event”) are
prohibited or delayed by applicable local law from being repatriated to the
Borrower, the portion of such Net Proceeds or Excess Cash Flow so affected will
not be required to be taken into account in determining the amount to be applied
to repay Term Loans at the times provided in Section 2.11(c) or (d), as the case
may be, and such amounts may be retained by such Subsidiary, and once the
Borrower has determined in good faith that such repatriation of any of such
affected Net Proceeds or Excess Cash Flow is permitted under the applicable
local law, then the amount of such Net Proceeds or Excess Cash Flow will be
taken into account as soon as practicable in determining the amount to be
applied (net of additional taxes payable or reserved if such amounts were
repatriated) to the repayment of the Term Loans pursuant to Section 2.11(c) or
(d), as applicable, (B) to the extent that and for so long as the Borrower has
determined in good faith that repatriation of any of or all the Net Proceeds of
any Foreign Prepayment Event or Excess Cash Flow would have a material adverse
tax consequence with respect to such Net Proceeds or Excess Cash Flow, the
amount of Net Proceeds or Excess Cash Flow so affected will not be required to
be taken into account as soon as practicable in determining the amount to be
applied to repay Term Loans at the times provided in Section 2.11(c) or
Section 2.11(d), as the case may be, and such amounts may be retained by such
Subsidiary; provided that when the Borrower determines in good faith that
repatriation of any of

 

73



--------------------------------------------------------------------------------

or all the Net Proceeds of any Foreign Prepayment Event or Excess Cash Flow
would no longer have a material adverse tax consequence with respect to such Net
Proceeds or Excess Cash Flow, such Net Proceeds or Excess Cash Flow shall be
taken into account in determining the amount to be applied (net of additional
taxes payable or reserved against if such amounts were repatriated) to the
repayment of the Term Loans pursuant to Section 2.11(c) or Section 2.11(d), as
applicable, and (C) to the extent that and for so long as the Borrower has
determined in good faith that repatriation of any of or all the Net Proceeds of
any Foreign Prepayment Event or Excess Cash Flow would give rise to a risk of
liability for the directors of such Subsidiary, the Net Proceeds or Excess Cash
Flow so affected will not be required to be taken into account in determining
the amount to be applied to repay Term Loans at the times provided in
Section 2.11(c) or Section 2.11(d), as the case may be, and such amounts may be
retained by such Subsidiary.

SECTION 2.12    Fees.

(a)    The Borrower agrees to pay to the Term Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Term Administrative Agent.

(b)    [reserved]

(c)    Notwithstanding the foregoing, and subject to Section 2.22, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12.

SECTION 2.13    Interest.

(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)    Notwithstanding the foregoing, if upon the occurrence and during the
continuance of any Specified Event of Default any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.13 or (ii) in the case of any other
amount, 2.00% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section 2.13; provided that no amount shall be payable
pursuant to this Section 2.13(c) to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender; provided, further that no amounts shall accrue
pursuant to this Section 2.13(c) on any overdue amount or other amount payable
to a Defaulting Lender so long as such Lender shall be a Defaulting Lender.

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section 2.13 shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

74



--------------------------------------------------------------------------------

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Term Administrative
Agent, and such determination shall be conclusive absent manifest error.

SECTION 2.14    Alternate Rate of Interest.

(a)    If in connection with any request for a Eurodollar Loan or a conversion
to or continuation thereof, (i) the Term Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan, or (B) (x) adequate and reasonable means do not exist for
determining the Adjusted LIBO Rate for any requested Interest Period with
respect to a proposed Eurodollar Loan or in connection with an existing or
proposed ABR Loan and (y) the circumstances described in Section 2.14(c)(i) do
not apply (in each case with respect to this clause (i), “Impacted Loans”), or
(ii) the Term Administrative Agent or the Required Lenders determine that for
any reason the Adjusted LIBO Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Loan, the Term Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Loans shall be suspended, (to the
extent of the affected Eurodollar Loans or Interest Periods), and (y) in the
event of a determination described in the preceding sentence with respect to the
Adjusted LIBO Rate component of the Alternate Base Rate, the utilization of the
Adjusted LIBO Rate component in determining the Alternate Base Rate shall be
suspended, in each case until the Term Administrative Agent (or, in the case of
a determination by the Required Lenders described in clause (ii) of
Section 2.14(a), until the Term Administrative Agent upon instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of ABR Loans in the amount specified
therein.

(b)    Notwithstanding the foregoing, if the Term Administrative Agent has made
the determination described in clause (i) of Section 2.14(a), the Term
Administrative Agent, in consultation with the Borrower, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Term Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (i) of the first sentence of
Section 2.14(a), (ii) the Term Administrative Agent or the Required Lenders
notify the Term Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (iii) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Term Administrative
Agent and the Borrower written notice thereof.

(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Term Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Term Administrative Agent (with, in the case of the Required Lenders,
a copy to the Borrower) that the Borrower or Required Lenders (as applicable)
have determined, that:

 

75



--------------------------------------------------------------------------------

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Term Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Term Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

(d)    then, reasonably promptly after such determination by the Term
Administrative Agent or receipt by the Term Administrative Agent of such notice,
as applicable, the Term Administrative Agent and the Borrower may amend this
Agreement solely for the purpose of replacing LIBOR in accordance with this
Section 2.14 with (x) one or more SOFR-Based Rates or (y) another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the Term
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment;” and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Term Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the Term
Administrative Agent written notice that such Required Lenders (A) in the case
of an amendment to replace LIBOR with a rate described in clause (x), object to
the Adjustment; or (B) in the case of an amendment to replace LIBOR with a rate
described in clause (y), object to such amendment; provided that for the
avoidance of doubt, in the case of clause (A), the Required Lenders shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Term Administrative Agent, such LIBOR
Successor Rate shall be applied in a manner as otherwise reasonably determined
by the Term Administrative Agent.

(e)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (i) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Term Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of ABR
Loans (subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

76



--------------------------------------------------------------------------------

(f)    In connection with the implementation of a LIBOR Successor Rate, the Term
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Term Administrative Agent shall post each such
amendment implementing such LIBOR Successor Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

SECTION 2.15    Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate); or

(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then, from time to time upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such increased costs actually incurred or reduction actually
suffered.

(b)    If any Lender determines that any Change in Law regarding capital
requirements has the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then, from time to time upon request of such Lender, the Borrower will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
actually suffered.

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company in reasonable detail, as the
case may be, as specified in paragraph (a) or (b) of this Section 2.15 delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 15 days
after receipt thereof.

(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.15 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.15 for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

77



--------------------------------------------------------------------------------

SECTION 2.16    Break Funding Payments.

In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Term Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(f) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrower shall,
after receipt of a written request by any Lender affected by any such event
(which request shall set forth in reasonable detail the basis for requesting
such amount), compensate each Lender for the loss, cost and expense (excluding
loss of profit) actually incurred by it as a result of such event. For purposes
of calculating amounts payable by the Borrowers to the Lenders under this
Section 2.16, each Lender shall be deemed to have funded each Eurodollar Loan
made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the applicable interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded. A certificate of any Lender setting forth in reasonable detail
any amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 and the reasons therefor delivered to the Borrower shall be prima
facie evidence of such amounts. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt of such
demand. Notwithstanding the foregoing, this Section 2.16 will not apply to
losses, costs or expenses resulting from Taxes, as to which Section 2.17 shall
govern. Notwithstanding the foregoing, no Lender shall demand compensation
pursuant to this Section 2.16 if it shall not at the time be the general policy
or practice of such Lender to demand such compensation in similar circumstances
under comparable provisions of other credit agreements.

SECTION 2.17    Taxes.

(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by applicable Requirements of Law. If the
applicable withholding agent shall be required by applicable Requirements of Law
(as determined in the good faith discretion of the applicable withholding agent)
to deduct any Taxes from such payments, then the applicable withholding agent
shall make such deductions and shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, and if such Taxes are Indemnified Taxes or Other Taxes, then the amount
payable by the applicable Loan Party shall be increased as necessary so that
after all such required deductions have been made (including such deductions
applicable to additional amounts payable under this Section 2.17), each Lender
(or, in the case of a payment made to the Term Administrative Agent for its own
account, the Term Administrative Agent) receives an amount equal to the sum it
would have received had no such deductions been made.

(b)    Without limiting the provisions of paragraph (a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with Requirements of Law.

(c)    The Borrower shall indemnify the Term Administrative Agent and each
Lender within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Term Administrative Agent or such
Lender as the case may be, on or with respect to any payment by or on account of
any obligation of any Loan Party under any Loan Document and any Other Taxes
paid by the Term Administrative Agent or such Lender, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified

 

78



--------------------------------------------------------------------------------

Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail the basis and calculation of the amount of such payment or liability
delivered to the Borrower by a Lender, or by the Term Administrative Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d)    As soon as practicable after any payment of any Taxes by a Loan Party to
a Governmental Authority, the Borrower shall deliver to the Term Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Term
Administrative Agent.

(e)    Each Lender shall, at such times as are reasonably requested by Borrower
or the Term Administrative Agent, provide Borrower and the Term Administrative
Agent with any properly completed and executed documentation prescribed by any
Requirement of Law, or reasonably requested by Borrower or the Term
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender under the Loan Documents. Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation expired, obsolete or inaccurate in any respect (including any
specific documentation required below in this Section 2.17(e)), deliver promptly
to the Borrower and the Term Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the Term
Administrative Agent in writing of its legal ineligibility to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Term Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(i)    Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the Term
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal backup withholding.

(ii)    Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the Term
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Term Administrative Agent) whichever of the following is
applicable:

(A)    two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable (or any successor forms) claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(B)    two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),

 

79



--------------------------------------------------------------------------------

(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code,
(x) two properly completed and duly signed certificates, substantially in the
form of Exhibit N (any such certificate a “United States Tax Compliance
Certificate”), and (y) two properly completed and duly signed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),

(D)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership or a participating Lender), two properly
completed and duly signed copies of Internal Revenue Service Form W-8IMY (or any
successor forms) of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form W-8IMY (or
other successor forms) or any other required information from each beneficial
owner that would be required under this Section 2.17 if such beneficial owner
were a Lender, as applicable (provided that, if the Lender is a partnership (and
not a participating Lender) and one or more direct or indirect partners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Lender on behalf of such direct or indirect
partner(s)), or

(E)    two properly completed and duly signed copies of any other form
prescribed by applicable Requirements of Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable Requirements
of Law to permit the Borrower and the Term Administrative Agent to determine the
withholding or deduction required to be made.

(iii)    If a payment made to any Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Term Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Term Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Term Administrative Agent as may be necessary for the Borrower and the Term
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA and, if necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement. Notwithstanding
any other provision of this clause (e), a Lender shall not be required to
deliver any form that such Lender is not legally eligible to deliver.

(f)    If the Borrower determines in good faith that a reasonable basis exists
for contesting any Taxes for which indemnification has been demanded hereunder,
the Term Administrative Agent or the relevant Lender, as applicable, shall use
commercially reasonable efforts to cooperate with the Borrower in a reasonable
challenge of such Taxes if so requested by the Borrower, provided that (a) the
Term Administrative Agent or such Lender determines in its reasonable discretion
that it would not be subject to any unreimbursed third party cost or expense or
otherwise be prejudiced by cooperating in such challenge, (b) the Borrower pays
all related expenses of the Term Administrative Agent or such Lender, as
applicable and (c) the Borrower indemnifies the Term Administrative Agent or
such Lender, as applicable, for any liabilities or other costs incurred by such
party in connection with such challenge. If the Term

 

80



--------------------------------------------------------------------------------

Administrative Agent or a Lender receives a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of the Term
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Term Administrative
Agent or such Lender, agrees promptly to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Term Administrative Agent or such Lender in the
event the Term Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. The Term Administrative Agent or such
Lender, as the case may be, shall, at the Borrower’s request, provide the
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant taxing authority
(provided that the Term Administrative Agent or such Lender may delete any
information therein that the Term Administrative Agent or such Lender deems
confidential). Notwithstanding anything to the contrary, this Section 2.17(f)
shall not be construed to require the Term Administrative Agent or any Lender to
make available its Tax returns (or any other information relating to Taxes which
it deems confidential) to any Loan Party or any other person.

(g)    The agreements in this Section 2.17 shall survive the resignation or
replacement of the Term Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

(h)    For purposes of this Section 2.17, the term “applicable Requirements of
Law” includes FATCA.

(i)    Each Lender hereby authorizes the Term Administrative Agent to deliver to
the Loan Parties and to any successor Term Administrative Agent any
documentation provided by such Lender to the Term Administrative Agent pursuant
to Section 2.17(e) or 2.17(f).

SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)    The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest or fees, or of amounts payable
under Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without condition or deduction
for any counterclaim, recoupment or setoff. Any amounts received after such time
on any date may, in the discretion of the Term Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to such account as
may be specified by the Term Administrative Agent, except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Term Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. Except as otherwise
provided herein, if any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate for the period of such

 

81



--------------------------------------------------------------------------------

extension. All payments or prepayments of any Loan shall be made in dollars, all
payments of accrued interest payable on a Loan shall be made in dollars, and all
other payments under each Loan Document shall be made in dollars.

(b)    If at any time insufficient funds are received by and available to the
Term Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant or (C) any disproportionate payment obtained by a Lender of any
Class as a result of the extension by Lenders of the maturity date or expiration
date of some but not all Loans of that Class or any increase in the Applicable
Rate in respect of Loans of Lenders that have consented to any such extension.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)    Unless the Term Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Term
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Term Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption and in its sole discretion, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the Term
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Term
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Term Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(a) or Section 2.06(b), Section 2.18(d) or
Section 9.03(c), then the Term Administrative Agent may, in its discretion and
in the order determined by the Term Administrative Agent (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Term Administrative Agent for the account of such Lender to satisfy such
Lender’s obligations under such Section until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and to be applied to, any future funding obligations of such
Lender under any such Section.

 

82



--------------------------------------------------------------------------------

SECTION 2.19    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
any event gives rise to the operation of Section 2.23, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder affected by such event, or to assign and delegate
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17 or mitigate the applicability of Section 2.23, as the case
may be, and (ii) would not subject such Lender to any unreimbursed cost or
expense reasonably deemed by such Lender to be material and would not be
inconsistent with the internal policies of, or otherwise be disadvantageous in
any material economic, legal or regulatory respect to, such Lender.

(b)    If (i) any Lender requests compensation under Section 2.15 or gives
notice under Section 2.23, (ii) the Borrower is required to pay any additional
amount to any Lender or to any Governmental Authority for the account of any
Lender pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Term Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Term Administrative Agent to the extent such
consent would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable, which consents, in each case, shall not unreasonably
be withheld or delayed, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued but unpaid interest
thereon, accrued but unpaid fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) the
Borrower or such assignee shall have paid (unless waived) to the Term
Administrative Agent the processing and recordation fee specified in
Section 9.04(b)(ii) and (D) in the case of any such assignment resulting from a
claim for compensation under Section 2.15, or payments required to be made
pursuant to Section 2.17 or a notice given under Section 2.23, such assignment
will result in a material reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise (including as a
result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Term Administrative Agent and the assignee and that the
Lender required to make such assignment need not be a party thereto.

SECTION 2.20    Incremental Credit Extensions.

(a)    The Borrower may at any time or from time to time on one or more
occasions after the Restatement Effective Date, by written notice delivered to
the Term Administrative Agent request (i) one or more additional Classes of term
loans (each, an “Incremental Term Facility”), (ii) one or more additional term
loans of the same Class of any existing Class of term loans (each, an
“Incremental Term Increase”), (iii) one or more tranches of cash-flow revolving
credit facilities (the first of such tranches, the “Initial Incremental
Revolving Facility” and, together with each such tranche thereafter, the
“Incremental Revolving Facilities”) or (iv) one or more increases in the amount
of any existing Class of Incremental Revolving Loans (each, an “Incremental
Revolving Increase”, and together with any Incremental Term Facility,
Incremental Term Increase and Incremental Revolving Facilities, the “Incremental
Facilities”);

 

83



--------------------------------------------------------------------------------

provided that, after giving effect to any Incremental Facility Amendment
referred to below and at the time that any such Incremental Term Loan or
Incremental Revolving Loan is made or effected, (x) no Event of Default (except,
in the case of the incurrence or provision of any Incremental Facility in
connection with a Permitted Acquisition or other Investment not prohibited by
the terms of this Agreement, for which a Specified Event of Default shall be the
standard) shall have occurred and be continuing and (y) all representations and
warranties in Article III shall be true and correct in all material respects on
and as of the effective date of such Incremental Facility (except, in the case
of the incurrence or provision of any Incremental Facility in connection with a
Permitted Acquisition or other Investment not prohibited by the terms of this
Agreement, for which the Specified Representations shall be true and correct in
all material respects as of such date). Notwithstanding anything to contrary
herein, the aggregate principal amount of the Incremental Facilities that can be
incurred at any time shall not exceed the Incremental Cap at such time. Each
Incremental Facility shall be in a minimum principal amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof if such Incremental
Facilities are denominated in dollars (unless the Borrower and the Term
Administrative Agent otherwise agree); provided that such amount may be less
than $10,000,000 if such amount represents all the remaining availability under
the aggregate principal amount of Incremental Facilities set forth above.

(b)    The Incremental Term Loans (a) shall (i) rank equal or junior in right of
payment with the Term Loans, (ii) if secured, be secured only by the Collateral
securing the Secured Obligations and (iii) only be guaranteed by the Loan
Parties, (b) shall not mature earlier than the Term Maturity Date, (c) shall not
have a shorter Weighted Average Life to Maturity than the remaining Term Loans,
(d) shall have a maturity date (subject to clause (b)), an amortization schedule
(subject to clause (c)), interest rates (including through fixed interest
rates), “most favored nation” provisions, interest margins, rate floors, upfront
fees, funding discounts, original issue discounts, financial covenants,
prepayment terms and premiums and other terms and conditions as determined by
the Borrower and the Additional Term Lenders thereunder; provided that, for any
Incremental Term Loans that rank equal in right of payment with the Term Loans
and are secured on a pari passu basis with the Collateral securing the Loan
Document Obligations incurred prior to the date that is twelve months after the
Effective Date, in the event that the Effective Yield for any such Incremental
Term Loans is greater than the Effective Yield for the Term Loans by more than
0.50% per annum, then the Effective Yield for the Term Loans shall be increased
to the extent necessary so that the Effective Yield for the Term Loans is equal
to the Effective Yield for such Incremental Term Loans minus 0.50% per annum
(provided that the “LIBOR floor” applicable to the outstanding Term Loans shall
be increased to an amount not to exceed the “LIBOR floor” applicable to such
Incremental Term Loans prior to any increase in the Applicable Rate applicable
to such Term Loans then outstanding); and (e) may otherwise have terms and
conditions different from those of the Term Loans (including currency
denomination); provided that (x) to the extent the terms and documentation with
respect to any Incremental Facility are not consistent with the existing Term
Loans (except with respect to matters contemplated by clauses (b), (c) and
(d) above) the terms, conditions and documentation of any such Incremental
Facility shall be reasonably acceptable to the Term Administrative Agent. Any
Incremental Term Facility or Incremental Term Increase shall be pursuant to
documentation as determined by the Borrower and the Additional Term Lenders
providing such Incremental Term Facility or Incremental Term Increase, subject
to the restrictions and exceptions set forth above.

(c)    The Incremental Revolving Facilities shall be on terms and documentation
as determined by the Borrower and the lenders providing such Incremental
Revolving Facility; provided that any Incremental Revolving Facility (a) shall
(i) rank equal or junior in right of payment with the Term Loans, (ii) if
secured, be secured only by the Collateral securing the Secured Obligations and
(iii) only be guaranteed by the Loan Parties, (b) shall not provide for
scheduled amortization or mandatory commitment reductions prior to the final
scheduled maturity date of the Term Loans, (c) may provide for the ability to
participate with respect to borrowings and, subject to exceptions set forth in
the Loan Documents, repayments on a pro rata basis or less than pro rata basis
(but not greater than pro rata basis) with any other

 

84



--------------------------------------------------------------------------------

existing cash-flow revolving facility tranche, (d) may not have a final
scheduled maturity date earlier than the Term Loans, (e) may provide for the
ability to permanently repay and terminate the Incremental Revolving Loans on a
pro rata basis, less than a pro rata basis, or greater than a pro rata basis
with any existing cash-flow revolving facility tranche and (f) may otherwise
have terms and conditions different from those of the Term Loans (including
currency denomination); provided that (x) to the extent the terms and
documentation with respect to any Incremental Revolving Facility are not
consistent with the Term Loans, the terms, conditions and documentation of any
such Incremental Revolving Facility shall be reasonably acceptable to the Term
Administrative Agent. Any Incremental Revolving Facility or Incremental
Revolving Increase shall be pursuant to documentation as determined by the
Borrower and the Additional Revolving Lenders providing such Incremental
Revolving Facility or Incremental Revolving Increase, subject to the
restrictions and exceptions set forth above.

(d)    The Incremental Revolving Increase shall be treated the same as the
Class of Incremental Revolving Loans being increased (including with respect to
maturity date thereof) and shall be considered to be part of the Class of
Incremental Revolving Loans being increased (it being understood that, if
required to consummate an Incremental Revolving Increase, the pricing, interest
rate margins, “most favored nation” provisions, rate floors and undrawn
commitment fees on the Class of Incremental Revolving Loans being increased may
be increased and additional upfront or similar fees may be payable to the
lenders providing the Incremental Revolving Increase (without any requirement to
pay such fees to any existing Incremental Revolving Lenders)). Any Incremental
Revolving Increase shall be on the same terms and pursuant to the same
documentation applicable to the Incremental Revolving Loans (excluding upfront
fees and customary arranger fees).

(e)    Each notice from the Borrower pursuant to this Section 2.20 shall set
forth the requested amount of the relevant Incremental Term Loans or Incremental
Revolving Loans.

(f)    Commitments in respect of any Incremental Term Increase or Incremental
Revolving Increase shall become Commitments under this Agreement pursuant to an
amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Commitment, if any, each Additional Term Lender, if
any, and the Term Administrative Agent. An Incremental Facility may be provided,
subject to the prior written consent of the Borrower (not to be unreasonably
withheld), by any existing Lender (it being understood that no existing Lender
shall have the right to participate in any Incremental Facility or, unless it
agrees, be obligated to provide any Incremental Term Loans or Incremental
Revolving Loans) or by any Additional Term Lender or Additional Revolving
Lender. Incremental Term Loans and Incremental Revolving Loans shall be a “Loan”
for all purposes of this Agreement and the other Loan Documents. The Incremental
Facility Amendment may, subject to Section 2.20(b), without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary, in the reasonable opinion of the Term
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.20. The effectiveness of any Incremental Facility Amendment and the
occurrence of any credit event (including the making (but not the conversion or
continuation) of a Loan) pursuant to such Incremental Facility Amendment shall
be subject to the satisfaction of such conditions as the parties thereto shall
agree and as required by this Section 2.20. The Borrower will use the proceeds
of the Incremental Term Loans or Incremental Revolving Loans for any purpose not
prohibited by this Agreement.

(g)    Notwithstanding anything to the contrary, this Section 2.20 shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.

 

85



--------------------------------------------------------------------------------

SECTION 2.21    Refinancing Amendments.

(a)    At any time after the Restatement Effective Date, the Borrower may
obtain, from any Lender or any Additional Term Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans) in the form of Other
Term Loans or Other Term Commitments pursuant to a Refinancing Amendment;
provided that such Credit Agreement Refinancing Indebtedness (i) will be
unsecured or will rank pari passu or junior in right of payment and of security
with the other Loans and Commitments hereunder, (ii) will have such pricing and
optional prepayment terms as may be agreed by the Borrower and the Lenders
thereof, and (iii) the Net Proceeds of such Credit Agreement Refinancing
Indebtedness shall be applied, substantially concurrently with the incurrence
thereof, to the prepayment of outstanding Term Loans being so refinanced. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of the conditions as agreed between the lenders providing
such Credit Agreement Refinancing Indebtedness and the Borrower and, to the
extent reasonably requested by the Term Administrative Agent, receipt by the
Term Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Restatement Effective Date under Section 4.01 (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Term Administrative
Agent). Each Class of Credit Agreement Refinancing Indebtedness incurred under
this Section 2.21 shall be in an aggregate principal amount that is (x) not less
than $10,000,000 in the case of Other Term Loans and (y) an integral multiple of
$1,000,000 in excess thereof (in each case unless the Borrower and the Term
Administrative Agent otherwise agree). The Term Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans and/or Other Term Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Term Administrative Agent and the
Borrower, to effect the provisions of this Section.

(b)    This Section 2.21 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

SECTION 2.22    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(ii)    Reallocation of Payments. Subject to the last sentence of
Section 2.11(f), any payment of principal, interest, fees or other amounts
received by the Term Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Term Administrative
Agent by that Defaulting Lender pursuant to Section 9.08), shall be applied at
such time or times as may be determined by the Term Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
the Term Administrative Agent hereunder; second, as the Borrower may request (so
long as no Default or Event of Default exists),

 

86



--------------------------------------------------------------------------------

to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Term Administrative Agent; third, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fourth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to any Loan Party as a result of any judgment of a court of competent
jurisdiction obtained by any Loan Party against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and fifth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans and such Lender is a Defaulting Lender under
clause (a) of the definition thereof, such payment shall be applied solely to
pay the relevant Loans of the relevant non-Defaulting Lenders on a pro rata
basis prior to being applied pursuant to this Section 2.22(a)(ii).

(b)    Defaulting Lender Cure. If the Borrower and the Term Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Term Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein, such Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such actions as the Term Administrative Agent may
determine to be necessary, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 2.23    Illegality.

If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender to make,
maintain or fund Loans whose interest is determined by reference to the Adjusted
LIBO Rate, or to determine or charge interest rates based upon the Adjusted LIBO
Rate, then, on notice thereof by such Lender to the Borrower through the Term
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Loans denominated in dollars or to convert ABR Loans denominated in
dollars to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining ABR Loans the interest rate
on which is determined by reference to the Adjusted LIBO Rate component of the
Alternate Base Rate, the interest rate on such ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Term Administrative
Agent without reference to the Adjusted LIBO Rate component of the Alternate
Base Rate, in each case until such Lender notifies the Term Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Borrower shall, upon three
Business Days’ notice from such Lender (with a copy to the Term Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans denominated in
dollars of such Lender to ABR Loans (the interest rate on which ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Term Administrative Agent without reference to the Adjusted LIBO Rate component
of the Alternate Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans, and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Adjusted LIBO
Rate, the Term Administrative Agent shall during the period of such suspension
compute the Alternate Base Rate applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the Term Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the

 

87



--------------------------------------------------------------------------------

Adjusted LIBO Rate. Each Lender agrees to notify the Term Administrative Agent
and the Borrower in writing promptly upon becoming aware that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted LIBO Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

SECTION 2.24    Loan Modification Offers.

(a)    At any time after the Restatement Effective Date, the Borrower may on one
or more occasions, by written notice to the Term Administrative Agent, make one
or more offers (each, a “Loan Modification Offer”) to all the Lenders of one or
more Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to effect one or more Permitted Amendments relating to such Affected
Class pursuant to procedures reasonably specified by the Term Administrative
Agent and reasonably acceptable to the Borrower (including mechanics to permit
cashless rollovers and exchanges by Lenders). Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective.
Permitted Amendments shall become effective only with respect to the Loans and
Commitments of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made.

(b)    A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each applicable Accepting
Lender and the Term Administrative Agent; provided that no Permitted Amendment
shall become effective unless the Borrower shall have delivered to the Term
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall be reasonably
requested by the Term Administrative Agent in connection therewith. The Term
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Term Administrative Agent, to
give effect to the provisions of this Section 2.24, including any amendments
necessary to treat the applicable Loans and/or Commitments of the Accepting
Lenders as a new “Class” of loans and/or commitments hereunder.

(c)    If, in connection with any proposed Loan Modification Offer, any Lender
declines to consent to such Loan Modification Offer on the terms and by the
deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrower may, on notice to the Term
Administrative Agent and the Non-Accepting Lender, (i) replace such
Non-Accepting Lender in whole or in part by causing such Lender to (and such
Lender shall be obligated to) assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04) all
or any part of its interests, rights and obligations under this Agreement in
respect of the Loans and Commitments of the Affected Class to one or more
Eligible Assignees (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that neither the Term Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender; provided, further, that (a) the applicable assignee shall have agreed to
provide Loans and/or Commitments on the terms set forth in the applicable
Permitted Amendment, (b) such Non-Accepting Lender shall have received payment
of an amount equal to the outstanding principal of the Loans of the Affected
Class assigned by it pursuant to this Section 2.24(c), accrued interest thereon,
accrued fees and all other amounts (including any amounts under
Section 2.11(a)(i)) payable to it hereunder from the Eligible Assignee (to the
extent of such outstanding principal and accrued interest and fees) and
(c) unless waived, the Borrower or such Eligible Assignee shall have paid to the
Term Administrative Agent the processing and recordation fee specified in
Section 9.04(b).

 

88



--------------------------------------------------------------------------------

(d)    Notwithstanding anything to the contrary, this Section 2.24 shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that as of the Restatement
Effective Date:

SECTION 3.01    Organization; Powers.

Each of the Borrower and its Restricted Subsidiaries is (a) duly organized or
incorporated, validly existing and in good standing (to the extent such concept
exists in the relevant jurisdictions) under the laws of the jurisdiction of its
organization, (b) has the corporate or other organizational power and authority
to carry on its business as now conducted and to execute, deliver and perform
its obligations under each Loan Document to which it is a party and (c) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except in each case where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.02    Authorization; Enforceability.

This Agreement has been duly authorized, executed and delivered by the Borrower
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Borrower or such Loan Party, as the case may
be, enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03    Governmental Approvals; No Conflicts.

Except as set forth on Schedule 3.03, the Financing Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate (i) the Organizational
Documents of, or (ii) any Requirements of Law applicable to, the Borrower or any
Restricted Subsidiary, (c) will not violate or result in a default under any
indenture or other agreement or instrument binding upon the Borrower or any
Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by the
Borrower or any Restricted Subsidiary, or give rise to a right of, or result in,
termination, cancellation or acceleration of any obligation thereunder and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any Restricted Subsidiary, except Liens created under the Loan
Documents or permitted by Section 6.02, except to the extent that the failure to
obtain or make such consent, approval, registration, filing or action, or such
violation, default or right, or imposition of Lien, as the case may be,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.04    Financial Condition; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
respective dates thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.

 

89



--------------------------------------------------------------------------------

(b)    [reserved].

(c)    [reserved].

(d)    Since December 31, 2018, there has been no Material Adverse Effect.

SECTION 3.05    Properties.

Each of the Borrower and its Restricted Subsidiaries has good title to, or valid
interests in, all its real and personal property material to its business, if
any (including all of the Mortgaged Properties), (i) free and clear of all Liens
except for Liens permitted by Section 6.02 and (ii) except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or as proposed to be conducted or to utilize such properties
for their intended purposes, in each case, except where the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

SECTION 3.06    Litigation and Environmental Matters.

(a)    Except as set forth on Schedule 3.06, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any Restricted Subsidiary that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b)    Except as set forth on Schedule 3.06, and except with respect to any
other matters that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, none of the Borrower or any
Restricted Subsidiary (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has, to the knowledge of the Borrower, become
subject to any Environmental Liability or (iii) has received written notice of
any claim with respect to any Environmental Liability.

SECTION 3.07    Compliance with Laws.

Each of the Borrower and its Restricted Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property, except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.08    Investment Company Status.

None of the Loan Parties is an “investment company” under the Investment Company
Act of 1940, as amended from time to time.

SECTION 3.09    Taxes.

Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, the Borrower and each Restricted Subsidiary
(a) have timely filed or caused to be filed all Tax returns and reports required
to have been filed and (b) have paid or caused to be paid all Taxes levied or
imposed on their properties, income or assets (whether or not shown on a Tax
return) including in their capacity as tax withholding agents, except any Taxes
that are being contested in good faith by appropriate proceedings, provided that
the Borrower or such Subsidiary, as the case may be, has set aside on its books

 

90



--------------------------------------------------------------------------------

adequate reserves therefor in accordance with GAAP and applicable local
standards. There is no proposed Tax assessment, deficiency or other claim
against the Borrower or any Restricted Subsidiary that would reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

SECTION 3.10    ERISA.

(a)    Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.

(b)    Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred during the six year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur, and
(ii) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that would reasonably be expected to be subject to Section 4069 or 4212(c) of
ERISA.

(c)    Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect: (i) each employee benefit
plan (as defined in Section 3(2) of ERISA) that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service, (ii) to the
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status, and (iii) there are no pending or, to the
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any such plan.

SECTION 3.11    Disclosure.

As of the Restatement Effective Date, all written factual information and
written factual data (other than projections and information of a general
economic or industry specific nature) furnished by or on behalf of any Loan
Party to the Term Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or delivered thereunder (as modified or
supplemented by other information so furnished), when taken as a whole when
furnished, does not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information, when taken as a whole, was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
delivered, it being understood that (i) any such projected financial information
is merely a prediction as to future events and its not to be viewed as fact,
(ii) such projected financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower or any of its Subsidiaries and (iii) no assurance can be given that any
particular projections will be realized and that actual results during the
period or periods covered by any such projections may differ significantly from
the projected results and such differences may be material.

SECTION 3.12    Subsidiaries.

As of the Restatement Effective Date, Schedule 3.12 sets forth the name of, and
the ownership interest of the Borrower and each of its subsidiaries in, each
subsidiary of the Borrower.

 

91



--------------------------------------------------------------------------------

SECTION 3.13    Intellectual Property; Licenses, Etc.

Except as would not reasonably be expected to have a Material Adverse Effect,
each of the Borrower and its Restricted Subsidiaries owns, licenses or possesses
the right to use all Intellectual Property that is reasonably necessary for the
operation of its business substantially as currently conducted. To the knowledge
of the Borrower, no Intellectual Property used by the Borrower or any Restricted
Subsidiary in the operation of its business as currently conducted infringes
upon the Intellectual Property of any Person except for such infringements that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. No claim or litigation regarding any of the
Intellectual Property is pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Restricted Subsidiary, which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

SECTION 3.14    Solvency.

Immediately after the consummation of each of the Transactions to occur on the
Restatement Effective Date, after taking into account all applicable rights of
indemnity and contribution, (a) the sum of the debt (including contingent
liabilities) of the Borrower and its Subsidiaries, on a consolidated basis, does
not exceed the present fair saleable value of the present assets of the Borrower
and its Subsidiaries, on a consolidated basis, (b) the capital of the Borrower
and its Subsidiaries, on a consolidated basis, is not unreasonably small in
relation to their business as contemplated on the date hereof, (c) the Borrower
and its Subsidiaries, on a consolidated basis, have not incurred and do not
intend to incur, or believe that they will incur, debts including current
obligations, beyond their ability to pay such debts as they become due (whether
at maturity or otherwise) and (d) the Borrower and its Subsidiaries, on a
consolidated basis, are “solvent” within the meaning given to that term and
similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes of this Section 3.14, the amount of any contingent
liability at any time shall be computed as the amount that, in the light of all
of the facts and circumstances existing at such time, represents the amount that
would reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual pursuant to Financial Accounting Standards Board Statement No. 5).

SECTION 3.15    Senior Indebtedness.

The Loan Document Obligations constitute “Senior Indebtedness” (or any
comparable term) under and as defined in the documentation governing any other
Restricted Debt Financing.

SECTION 3.16    Federal Reserve Regulations.

Neither the Borrower nor any Restricted Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U of the Board of
Governors), or extending credit for the purpose of purchasing or carrying margin
stock. No part of the proceeds of the Loans will be used, directly or
indirectly, to purchase or carry any margin stock or to refinance any
Indebtedness originally incurred for such purpose, or for any other purpose that
entails a violation (including on the part of any Lender) of the provisions of
Regulations U or X of the Board of Governors.

SECTION 3.17    Use of Proceeds.

The Borrower will use the proceeds of the Term Loans made on the Restatement
Effective Date to directly or indirectly finance the Transactions and otherwise
for general corporate purposes.

 

92



--------------------------------------------------------------------------------

SECTION 3.18    Insurance.

Each of the Loan Parties and each of their respective Subsidiaries and their
respective Properties are insured with financially sound and reputable insurance
companies which are not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Properties in localities where
such Person operates. A true and complete listing of such insurance, including
issuers, coverages and deductibles, in all material respects, has been provided
to the Term Administrative Agent as of the Restatement Effective Date.

SECTION 3.19    USA PATRIOT Act; FCPA; OFAC.

(a)    To the extent applicable, each Loan Party is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V) and any other enabling legislation or executive
order relating thereto, and (ii) the USA PATRIOT Act. No part of the proceeds of
the Loans will be used by the Borrower or any of its Subsidiaries, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA

(b)    Neither the Borrower nor any Restricted Subsidiary nor, to the knowledge
of the Borrower, any director, officer, agent, employee or Affiliate of the
Borrower or any Restricted Subsidiary, (i) is a person on the list of “Specially
Designated Nationals and Blocked Persons” or (ii) is currently subject to any US
sanctions administered by the Office of Foreign Assets Control of the US
Treasury Department (“OFAC”); and neither the Borrower nor any Restricted
Subsidiary will directly or indirectly use the proceeds of the Loans or
otherwise knowingly make available such proceeds to any person, (x) for the
purpose of financing the activities of any person currently subject to any US
sanctions administered by OFAC or (y) in any manner that would result in a
violation by any Secured Party or Loan Party of any sanctions administered by
the federal government of the United States.

SECTION 3.20    Labor Matters.

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect: (1) there are no strikes or other labor
disputes against the Borrower or the Restricted Subsidiaries pending or, to the
knowledge of the Borrower, threatened in writing and (2) hours worked by and
payment made based on hours worked to employees of each of the Borrower or the
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act of 1938 or any other applicable laws dealing with wage and hour matters. As
of the Restatement Effective Date, the consummation of the Transactions will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which Borrower or any
Restricted Subsidiary is bound.

SECTION 3.21    Security Documents.

The Term Collateral Agreement and each other Term Security Document (other than
any Mortgages) executed and delivered by a Loan Party is effective to create in
favor of the Term Administrative Agent, for the benefit of the Secured Parties,
a legal, valid, binding and enforceable security interest in the Collateral
described therein, except as enforceability may be limited by applicable Debtor
Relief Laws and by general equitable principles (whether enforcement is sought
by proceedings in equity or at law). Subject to the last paragraph of the
Collateral and Guarantee Requirement and except as otherwise provided under
applicable Requirements of Law (including the UCC), in the case of (i) the

 

93



--------------------------------------------------------------------------------

Pledged Equity Interests described in the Term Collateral Agreement, when any
stock certificates representing such Pledged Equity Interests (and constituting
“certificated securities” within the meaning of the UCC) are delivered to the
Term Administrative Agent, (ii) Collateral with respect to which a security
interest may be perfected only by possession or control, upon the taking of
possession or control by the Term Administrative Agent of such Collateral, and
(iii) the other personal property Collateral described in the Security
Documents, when financing statements in appropriate form are filed in the
appropriate filing offices, appropriate assignments or notices are filed in the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, and such other filings as are specified by the Term Collateral
Agreement have been completed, the Lien on the Collateral created by the Term
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral, as security for the Secured Obligations, in each case prior to the
Liens of any other Person (except Liens permitted under Section 6.02).

SECTION 3.22    Beneficial Ownership Certification.

As of the Restatement Effective Date, the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

ARTICLE IV

CONDITIONS

SECTION 4.01    Restatement Effective Date.

The obligation of each Lender to make Loans hereunder on the Restatement
Effective Date shall be subject to satisfaction of the following conditions (or
waiver thereof in accordance with Section 9.02):

(a)    The Term Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) otherwise, written evidence satisfactory to the Term
Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of this Agreement) that such party has
signed a counterpart of this Agreement.

(b)    The Term Administrative Agent shall have received a written opinion
(addressed to the Term Administrative Agent and the Lenders and dated the
Restatement Effective Date) of each of (i) Winston & Strawn LLP, New York
counsel for the Loan Parties and (ii) Calfee, Halter & Griswold LLP, Delaware
and Ohio counsel for the Loan Parties, in each case in form and substance
reasonably satisfactory to the Term Administrative Agent. The Borrower hereby
requests each such counsel to deliver such opinions.

(c)    The Term Administrative Agent shall have received a certificate of each
Loan Party, dated the Restatement Effective Date, substantially in the form of
Exhibit E with appropriate insertions, or otherwise in form and substance
reasonably satisfactory to the Term Administrative Agent, executed by any
Responsible Officer of such Loan Party, and including or attaching the documents
referred to in paragraph (d) of this Section 4.01.

(d)    The Term Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) copies of resolutions of the
board of directors and/or similar governing bodies of each Loan Party approving
and authorizing the

 

94



--------------------------------------------------------------------------------

execution, delivery and performance of Loan Documents to which it is a party,
certified as of the Restatement Effective Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment and (iv) a good standing certificate (to the extent
such concept exists) from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation.

(e)    The Term Administrative Agent shall have received all fees and other
amounts previously agreed in writing by the Lead Arranger and the Borrower to be
due and payable on or prior to the Restatement Effective Date, including, to the
extent invoiced at least three (3) Business Days prior to the Restatement
Effective Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document.

(f)    The Collateral and Guarantee Requirement (other than in accordance with
Section 5.14) shall have been satisfied.

(g)    Since December 31, 2018, there shall not have occurred a Material Adverse
Effect with respect to the Borrower and its Subsidiaries, taken as a whole.

(h)    The representations and warranties in Article III shall be true and
correct in all material respects on and as of the Restatement Effective Date.

(i)    The Term Administrative Agent shall have received from each executed
counterparts of the Restatement Agreement and the Agency Succession Agreement
from each Loan Party party thereto.

(j)    The Lenders shall have received a certificate from the chief financial
officer of the Borrower certifying as to the solvency of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Refinancing (as
defined in the Restatement Agreement), substantially in the form of Exhibit P.

(k)    (x) the Term Administrative Agent and the Lead Arranger shall have
received, at least three (3) Business Days prior to the Restatement Effective
Date, all documentation and other information about the Loan Parties as shall
have been reasonably requested in writing at least ten (10) Business Days prior
to the Restatement Effective Date by the Term Administrative Agent or the Lead
Arranger that they shall have reasonably determined is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and (y) at least three
(3) Business Days prior to the Restatement Effective Date, any Loan Party that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Loan Party, if applicable.

Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions
shall have been satisfied (or waived pursuant to Section 9.02) at or prior to
5:00 p.m., New York City time, on the Restatement Effective Date (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

For purposes of determining whether the conditions set forth in this
Section 4.01 have been satisfied, by releasing its signature page hereto or to
an Assignment and Assumption, the Term Administrative Agent and each Lender
party hereto shall be deemed to have consented to, approved, accepted or be
satisfied with each document or other matter required hereunder to be consented
to or approved by, or acceptable or satisfactory to, the Term Administrative
Agent or such Lender, as the case may be.

 

95



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

From and after the Restatement Effective Date and until the Termination Date,
the Borrower covenants and agrees with the Lenders that:

SECTION 5.01    Financial Statements and Other Information.

The Borrower will furnish to the Term Administrative Agent, on behalf of each
Lender:

(a)    commencing with the financial statements for the fiscal year ending
December 31, 2019, on or before the date that is one hundred-twenty (120) days
(or the last date on which the Borrower is required to file its 10-K for the
applicable fiscal year (including any grace periods or extensions permitted by
the SEC), if later) after the end of each fiscal year of the Borrower, audited
consolidated balance sheet and audited consolidated statements of operations and
comprehensive income, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries as of the end of and for such year, and related notes thereto,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Deloitte & Touche LLP or another independent
public accounting firm of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (other than with respect to, or
resulting from, (A) an upcoming maturity date of any Indebtedness occurring
within one year from the time such opinion is delivered or (B) any actual
failure to satisfy a financial maintenance covenant or any potential inability
to satisfy a financial maintenance covenant on a future date or in a future
period)) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition as of the end of and for
such year and results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b)    commencing with the financial statements for the fiscal quarter ending
March 31, 2020, on or before the date that is sixty (60) days (or the last date
on which the Borrower is required to file its 10-Q for the applicable fiscal
quarter (including any grace periods or extensions permitted by the SEC), if
later) after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, unaudited consolidated balance sheet and unaudited
consolidated statements of operations and comprehensive income, shareholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a Financial Officer as presenting fairly in all material respects the financial
condition as of the end of and for such fiscal quarter and such portion of the
fiscal year and results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c)    simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, (i) customary management’s
discussion and analysis and (ii) the related unaudited consolidating financial
information reflecting adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(d)    not later than five days after any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (i) certifying
as to whether a Default then exists and, if

 

96



--------------------------------------------------------------------------------

a Default does then exist, specifying the details thereof and any action taken
or proposed to be taken with respect thereto and (ii) in the case of financial
statements delivered under paragraph (a) above, setting forth a reasonably
detailed calculation of, beginning with the financial statements for the fiscal
year of the Borrower ending December 31, 2020 of Excess Cash Flow for such
fiscal year and (iii) in the case of financial statements delivered under
paragraph (a) above, setting forth a reasonably detailed calculation of the Net
Proceeds received during the applicable period by or on behalf of the Borrower
or any of its Restricted Subsidiaries in respect of any event described in
clause (a) of the definition of the term “Prepayment Event” and the portion of
such Net Proceeds that has been invested or are intended to be reinvested in
accordance with the proviso in Section 2.11(c);

(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Term
Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) filed by the Borrower or any
Restricted Subsidiary with the SEC or with any national securities exchange;

(f)    promptly following any request therefor, such other information
(including accountants’ letters, compliance certificates and officers’
certificates) regarding the operations, business affairs and financial condition
of the Borrower or any Restricted Subsidiary, or compliance with the terms of
any Loan Document, as the Term Administrative Agent on its own behalf or on
behalf of any Lender may reasonably request in writing (including, for the
avoidance of doubt, any information and documentation reasonably requested for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA Patriot Act and, if applicable, the Beneficial Ownership Regulation); and

(g)    at the request of the Term Administrative Agent, within ten Business Days
after the required delivery of the consolidated financial statements referred to
in Section 5.01(a) and (b) above, a conference call (which may be password
protected) to discuss such report and the results of operations for the relevant
reporting period (with the time and date of such conference call, together with
all information necessary to access the call, to be provided to the Term
Administrative Agent no fewer than three Business Days prior to the date of such
conference call, for posting on the Platform).

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower filed with the SEC within the
applicable time periods required by applicable law and regulations; provided
that to the extent such information is in lieu of information required to be
provided under Section 5.01(a), such materials are accompanied by a report and
opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than with respect to, or
resulting from, (i) an upcoming maturity date of any Indebtedness occurring
within one year from the time such opinion is delivered or (ii) any actual
failure to satisfy a financial maintenance covenant or any potential inability
to satisfy a financial maintenance covenant on a future date or in a future
period).

Documents required to be delivered pursuant to Section 5.01(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(d)); or (ii) on which such documents are

 

97



--------------------------------------------------------------------------------

posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Term Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Term Administrative
Agent). The Term Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Term
Administrative Agent and maintaining its copies of such documents.

Notwithstanding anything to the contrary herein, neither the Borrower nor any
Subsidiary shall be required to deliver, disclose, permit the inspection,
examination or making of copies of or excerpts from, or any discussion of, any
document, information, or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Term Administrative Agent (or any Lender (or their respective
representatives or contractors)) is prohibited by applicable law, (iii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product, (iv) with respect to which any Loan Party owes confidentiality
obligations (to the extent not created in contemplation of such Loan Party’s
obligations under this Section 5.01) to any third party or (v) that relates to
any investigation by any Governmental Authority to the extent (x) such
information is identifiable to a particular individual and the Borrower in good
faith determines such information should remain confidential or (y) the
information requested is not factual in nature.

The Borrower hereby acknowledges that (a) the Term Administrative Agent and/or
the Lead Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive Material
Non-Public Information and who may be engaged in investment and other
market-related activities with respect to the Borrower’s or its Affiliates’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Term Administrative Agent, the Lead Arranger and the Lenders to
treat such Borrower Materials as not containing any Material Non-Public
Information (although it may be sensitive and proprietary) (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.12); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Term Administrative Agent and
the Lead Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information”; provided that the Borrower’s failure
to comply with this sentence shall not constitute a Default or an Event of
Default under this Agreement or the Loan Documents. Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials as “PUBLIC”. Each Loan Party hereby acknowledges and agrees that,
unless the Borrower notifies the Term Administrative Agent in advance, all
financial statements and certificates furnished pursuant to Sections 5.01(a),
(b), (c) and (d) above are hereby deemed to be suitable for distribution, and to
be made available, to all Lenders and may be treated by the Term Administrative
Agent and the Lenders as not containing any Material Non-Public Information.

 

98



--------------------------------------------------------------------------------

SECTION 5.02    Notices of Material Events.

Promptly after any Responsible Officer of the Borrower obtains actual knowledge
thereof, the Borrower will furnish to the Term Administrative Agent (for
distribution to each Lender through the Term Administrative Agent) written
notice of the following:

(a)    the occurrence of any Default;

(b)    to the extent permissible by Requirements of Law, the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or, to the knowledge of a Financial Officer or
another executive officer of the Borrower or any Subsidiary, affecting the
Borrower or any Subsidiary or the receipt of a written notice of an
Environmental Liability, in each case that would reasonably be expected to
result in a Material Adverse Effect; and

(c)    the occurrence of any ERISA Event that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. Each
notice delivered under this Section 5.02 shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03    Information Regarding Collateral.

(a)    The Borrower will furnish to the Term Administrative Agent prompt (and in
any event within thirty (30) days or such longer period as reasonably agreed to
by the Term Administrative Agent) written notice of any change (i) in any Loan
Party’s legal name (as set forth in its certificate of organization or like
document), (ii) in the jurisdiction of incorporation or organization of any Loan
Party or in the form of its organization or (iii) in any Loan Party’s
organizational identification number to the extent that such Loan Party is
organized or owns Mortgaged Property in a jurisdiction where an organizational
identification number is required to be included in a UCC financing statement
for such jurisdiction.

(b)    Not later than five days after delivery of financial statements pursuant
to Section 5.01(a), the Borrower shall deliver to the Term Administrative Agent
a certificate executed by a Responsible Officer of the Borrower (i) setting
forth the information required pursuant to Paragraphs 1, 5, 6, 7, 8, 9 and 10 of
the Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section 5.03, (ii) identifying any Wholly Owned Restricted Subsidiary that
has become, or ceased to be, a Material Subsidiary or an Excluded Subsidiary
during the most recently ended fiscal quarter and (iii) certifying that all
notices required to be given prior to the date of such certificate by
Section 5.03 have been given.

SECTION 5.04    Existence; Conduct of Business.

The Borrower will, and will cause each Restricted Subsidiary to, do or cause to
be done all things necessary to obtain, preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises, Intellectual Property and Governmental Approvals material to the
conduct of its business, except to the extent (other than with respect to the
preservation of the existence of the Borrower) that the failure to do so would
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any Disposition permitted by
Section 6.05.

SECTION 5.05    Payment of Taxes, etc.

The Borrower will, and will cause each Restricted Subsidiary to, pay all Taxes
(whether or not shown on a Tax return) imposed upon it or its income or
properties or in respect of its property or assets, before the same shall become
delinquent or in default, except where (a) the same are being contested in good
faith by an appropriate proceeding diligently conducted by the Borrower or any
of its Subsidiaries or

 

99



--------------------------------------------------------------------------------

(b) the failure to make payment would not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

SECTION 5.06    Maintenance of Properties.

The Borrower will, and will cause each Restricted Subsidiary to, keep and
maintain all tangible property material to the conduct of its business in good
working order and condition (subject to casualty, condemnation and ordinary wear
and tear), except where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.07    Insurance.

(a)    The Borrower will, and will cause each Restricted Subsidiary to,
maintain, with insurance companies that the Borrower believes (in the good faith
judgment of the management of the Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as the Borrower
believes (in the good faith judgment or the management of the Borrower) are
reasonable and prudent in light of the size and nature of its business, and will
furnish to the Lenders, upon written request from the Term Collateral Agent,
information presented in reasonable detail as to the insurance so carried. The
Borrower shall cause (i) each such general liability policy of insurance (other
than directors and officers policies, workers compensation policies and business
interruption insurance) to name the Term Collateral Agent, on behalf of the
Secured Parties, as an additional insured thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy, contain a loss payable
clause or mortgagee endorsement that names the Term Collateral Agent, on behalf
of the Secured Parties as the loss payee or mortgagee thereunder.

(b)    If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with insurance
companies that the Borrower believes (in the good faith judgment of the
management of the Borrower) are financially sound and responsible at the time
the relevant coverage is placed or renewed, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) furnish to the
Lenders, upon written request from the Term Collateral Agent, information
presented in reasonable detail as to the flood insurance so carried.

SECTION 5.08    Books and Records; Inspection and Audit Rights.

The Borrower will, and will cause each Restricted Subsidiary to, maintain proper
books of record and account in which entries that are full, true and correct in
all material respects and are in conformity with GAAP (or applicable local
standards) consistently applied shall be made of all material financial
transactions and matters involving the assets and business of the Borrower or
its Restricted Subsidiary, as the case may be. The Borrower will, and will cause
each Restricted Subsidiary to, permit any representatives designated by the Term
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that, (i) such representatives shall use commercially
reasonable efforts to avoid interruption of the normal business operations of
the Borrower and its

 

100



--------------------------------------------------------------------------------

Subsidiaries and (ii) excluding any such visits and inspections during the
continuation of an Event of Default, only the Term Administrative Agent on
behalf of the Lenders may exercise visitation and inspection rights of the Term
Administrative Agent and the Lenders under this Section 5.08 and the Term
Administrative Agent shall not exercise such rights more often than one time
during any calendar year absent the existence of an Event of Default and such
time shall be at the Borrower’s expense; provided, further that (a) when an
Event of Default exists, the Term Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice and (b) the Term Administrative Agent
and the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

SECTION 5.09    Compliance with Laws.

The Borrower will, and will cause each Restricted Subsidiary to, comply with all
Requirements of Law (including ERISA and other applicable pension laws,
Environmental Laws and the USA PATRIOT Act) with respect to it, its property and
operations, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.10    Use of Proceeds.

The Borrower will use the proceeds of the Term Loans, together with cash on
hand, to directly or indirectly finance the Transactions and for other general
corporate purposes.

SECTION 5.11    Additional Subsidiaries.

(a)    If (i) any additional Restricted Subsidiary is formed or acquired after
the Effective Date, (ii) any Restricted Subsidiary ceases to be an Excluded
Subsidiary or (iii) the Borrower, at its option, elects to cause a Domestic
Subsidiary, or to the extent reasonably acceptable to the Term Administrative
Agent, a Foreign Subsidiary that is not a Wholly Owned Subsidiary (including any
consolidated Affiliate in which the Borrower and its Subsidiaries own no Equity
Interest) to become a Subsidiary Loan Party, then, the Borrower will, within 30
days (or such longer period as may be agreed to by the Term Administrative Agent
in its reasonable discretion) after such newly formed or acquired Restricted
Subsidiary is formed or acquired or such Restricted Subsidiary ceases to be an
Excluded Subsidiary or the Borrower has made such election, notify the Term
Administrative Agent thereof, and will cause such Restricted Subsidiary (unless
such Restricted Subsidiary is an Excluded Subsidiary) to satisfy the Collateral
and Guarantee Requirement with respect to such Restricted Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Restricted Subsidiary
owned by or on behalf of any Loan Party within 30 days after such notice (or
such longer period as the Term Administrative Agent shall reasonably agree) and
the Term Administrative Agent shall have received a completed Perfection
Certificate (or supplement thereto) with respect to such Restricted Subsidiary
signed by a Responsible Officer, together with all attachments contemplated
thereby.

(b)    Within 45 days (or such longer period as otherwise provided in this
Agreement or as the Term Administrative Agent may reasonably agree) after the
Borrower identifies any new Material Subsidiary pursuant to Section 5.03(b), all
actions (if any) required to be taken with respect to such Subsidiary in order
to satisfy the Collateral and Guarantee Requirement shall have been taken with
respect to such Subsidiary, to the extent not already satisfied pursuant to
Section 5.11(a).

(c)    Notwithstanding the foregoing, in the event any real property would be
required to be mortgaged pursuant to this Section 5.11, the Borrower shall be
required to comply with the “Collateral and Guarantee Requirement” as it relates
to such real property within 90 days, following the formation or

 

101



--------------------------------------------------------------------------------

acquisition of such real property or such Restricted Subsidiary or the
identification of such new Material Subsidiary, or such longer time period as
agreed by the Term Administrative Agent in its reasonable discretion.

SECTION 5.12    Further Assurances.

(a)    Subject to (i) the proviso to Section 4.01(f) solely with respect to the
Restatement Effective Date and (ii) the last paragraph of the definition of
“Collateral and Guarantee Requirement”, the Borrower will, and will cause each
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that may be required under any applicable law and
that the Term Administrative Agent or the Required Lenders may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Loan Parties.

(b)    If, after the Restatement Effective Date, any material assets (other than
Excluded Assets), including any owned (but not leased or ground-leased) Material
Real Property or improvements thereto or any interest therein, are acquired by
the Borrower or any other Loan Party or are held by any Subsidiary on or after
the time it becomes a Loan Party pursuant to Section 5.11 (other than assets
constituting Collateral under a Term Security Document that become subject to
the Lien created by such Term Security Document upon acquisition thereof or
constituting Excluded Assets), the Borrower will notify the Term Administrative
Agent thereof, and, if requested by the Term Administrative Agent, the Borrower
will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take and cause the other Loan Parties to take, such actions
as shall be necessary and reasonably requested by the Term Administrative Agent
to grant and perfect such Liens, including actions described in paragraph (a) of
this Section and as required pursuant to the “Collateral and Guarantee
Requirement,” all at the expense of the Loan Parties and subject to the last
paragraph of the definition of the term “Collateral and Guarantee Requirement.”
In the event any Material Real Property is mortgaged pursuant to this
Section 5.12(b), the Borrower or such other Loan Party, as applicable, shall be
required to comply with the “Collateral and Guarantee Requirement” and paragraph
(a) of this Section 5.12 within 90 days following the acquisition of such
Material Real Property or such longer time period as agreed by the Term
Administrative Agent in its reasonable discretion.

SECTION 5.13    Designation of Subsidiaries.

The Borrower may at any time after the Effective Date designate any Restricted
Subsidiary of the Borrower as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately after such
designation on a Pro Forma Basis, no Event of Default shall have occurred and be
continuing and (ii) no Subsidiary may be designated as an Unrestricted
Subsidiary or continue as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purpose of any other Material Indebtedness of the Borrower.
The designation of any Subsidiary as an Unrestricted Subsidiary after the
Effective Date shall constitute an Investment by the Borrower therein at the
date of designation in an amount equal to the fair market value of the
Borrower’s or its Subsidiary’s (as applicable) investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary.

 

102



--------------------------------------------------------------------------------

SECTION 5.14    Certain Post-Closing Obligations.

As promptly as practicable, and in any event within the time periods after the
Restatement Effective Date specified in Schedule 5.14 or such later date as the
Term Administrative Agent agrees to in writing, including to reasonably
accommodate circumstances unforeseen on the Restatement Effective Date, the
Borrower and each other Loan Party shall deliver the documents or take the
actions specified on Schedule 5.14 that would have been required to be delivered
or taken on the Restatement Effective Date, in each case except to the extent
otherwise agreed by the Term Administrative Agent pursuant to its authority as
set forth in the definition of the term “Collateral and Guarantee Requirement.”

SECTION 5.15    Maintenance of Rating of the Borrower and the Facilities.

The Loan Parties shall use commercially reasonable efforts to maintain (i) a
public corporate credit rating (but not any particular rating) from S&P and a
public corporate family rating (but not any particular rating) from Moody’s, in
each case in respect of the Borrower and (ii) a public rating (but not any
particular rating) in respect of the Loans from each of S&P and Moody’s.

SECTION 5.16    Interest Rate Contracts.

The Borrower shall, within 120 days after the Restatement Effective Date, enter
into and thereafter maintain Interest Rate Contracts on terms and with
counterparties reasonably satisfactory to the Term Administrative Agent, to
provide protection against fluctuation of interest rates until the second
anniversary of the Restatement Effective Date for a notional amount that equals
at least 25% of the aggregate outstanding principal amount of the Tranche B-3
Term Loans (it being understood and agreed that any counterparty that is a
Lender or an Affiliate of a Lender at the time such Interest Rate Contract is
entered into shall be deemed reasonably satisfactory to the Term Administrative
Agent).

ARTICLE VI

NEGATIVE COVENANTS

From and after the Effective Date and until the Termination Date, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01    Indebtedness; Certain Equity Securities.

(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(i)    Indebtedness of the Borrower and any of the Restricted Subsidiaries under
the Loan Documents (including any Indebtedness incurred pursuant to Section 2.20
or 2.21);

(ii)    Indebtedness outstanding on the Effective Date and listed on
Schedule 6.01 and any Permitted Refinancing thereof and (y) intercompany
Indebtedness outstanding on the Effective Date and any Permitted Refinancing
thereof; provided that any such intercompany Indebtedness of any Loan Party owed
to any Restricted Subsidiary that is not a Loan Party shall be subordinated in
right of payment to the Secured Obligations;

(iii)    Guarantees by the Borrower and its Restricted Subsidiaries in respect
of Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) such Guarantee is otherwise permitted by
Section 6.04, (B) no Guarantee by any

 

103



--------------------------------------------------------------------------------

Restricted Subsidiary of any Restricted Debt Financing, shall be permitted
unless such Restricted Subsidiary shall have also provided a Guarantee of the
Loan Document Obligations pursuant to the Term Guarantee Agreement and (C) if
the Indebtedness being Guaranteed is subordinated to the Loan Document
Obligations, such Guarantee shall be subordinated to the Guarantee of the Loan
Document Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such Indebtedness;

(iv)    Indebtedness of the Borrower owing to any Restricted Subsidiary or of
any Restricted Subsidiary owing to any other Restricted Subsidiary or the
Borrower, to the extent permitted by Section 6.04; provided that all such
Indebtedness of any Loan Party owing to any Restricted Subsidiary that is not a
Loan Party shall be subordinated to the Loan Document Obligations (to the extent
any such Indebtedness is outstanding at any time after the date that is thirty
(30) days after the Effective Date or such later date as the Term Administrative
Agent may reasonably agree) (but only to the extent permitted by applicable law
and not giving rise to adverse tax consequences) on terms (i) at least as
favorable to the Lenders as those set forth in the form of intercompany note
attached as Exhibit F or (ii) otherwise reasonably satisfactory to the Term
Administrative Agent;

(v)    (A) Indebtedness (including Capital Lease Obligations and purchase money
indebtedness) incurred, issued or assumed by the Borrower or any Restricted
Subsidiary to finance the acquisition, purchase, lease, construction, repair,
replacement or improvement of fixed or capital property, equipment or other
assets; provided that such Indebtedness is incurred concurrently with or within
270 days after the applicable acquisition, purchase, lease, construction,
repair, replacement or improvement, and (B) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clause (A) (or successive
Permitted Refinancings thereof); provided, further that, at the time of any such
incurrence of Indebtedness and after giving Pro Forma Effect thereto and the use
of the proceeds thereof, the aggregate principal amount of Indebtedness that is
outstanding in reliance on this clause (v) shall not exceed (A) in the case of
Capital Lease Obligations, the greater of (x) $30,000,000 and (y) 25.0% of
Consolidated EBITDA for the most recently ended Test Period as of such time and
(B) in the case of all other Indebtedness outstanding in reliance on this clause
(v), the greater of (x) $100,000,000 and (y) 60.0% of Consolidated EBITDA for
the most recently ended Test Period as of such time;

(vi)    Indebtedness in respect of Swap Agreements incurred in the ordinary
course of business and not for speculative purposes;

(vii)    (A) Indebtedness of the Borrower, any Restricted Subsidiary or any
Person that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into the Borrower
or a Restricted Subsidiary) either (a) incurred or issued and/or (b) assumed
after the Effective Date in connection with any Permitted Acquisition or any
other Investment not prohibited by Section 6.04; provided that, with respect to
clause (a) above, (i) to the extent such obligor or guarantor is a Loan Party,
such Indebtedness is secured by the Collateral on a pari passu or junior basis
(but without regard to the control of remedies) with the Secured Obligations and
is subject to the terms of a Customary Intercreditor Agreement, (ii) after
giving effect to each such incurrence and/or issuance of such Indebtedness on a
Pro Forma Basis, the Consolidated Senior Secured Net Leverage Ratio as of such
time is less than or equal to either (x) 2.75 to 1.00 or (y) the Consolidated
Senior Secured Net Leverage Ratio immediately prior to such Permitted
Acquisition or Investment (and related issuance and/or incurrence of
Consolidated Senior Secured Indebtedness) and (iii) with respect to any such
newly incurred Indebtedness, (1) such Indebtedness does not mature earlier than
the Term Maturity Date as of the Effective Date (except in the case of customary
bridge loans which, subject to customary conditions

 

104



--------------------------------------------------------------------------------

(including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing which does not mature earlier than the Term Maturity Date as of the
Effective Date), (2) such Indebtedness does not have a shorter Weighted Average
Life to Maturity than the remaining Term Loans (except in the case of customary
bridge loans which, subject to customary conditions (including no payment or
bankruptcy event of default), would either automatically be converted into or
required to be exchanged for permanent refinancing Indebtedness which does not
have a shorter Weighted Average Life to Maturity than such remaining Term Loans)
and (3) the other terms and conditions of such Indebtedness shall be as
determined by the Borrower and the lenders providing such Indebtedness (subject
to the restrictions and exceptions set forth above); and with respect to clause
(b) above, such Indebtedness is and remains the obligation of the Person and/or
such Person’s subsidiaries that are acquired and such Indebtedness was not
incurred in anticipation of such Permitted Acquisition or Investment; and
(B) any Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A); provided further that the aggregate principal amount of
Indebtedness of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Loan Party outstanding in reliance on this clause
(vii)(A)(a) or (vii)(B) (together with the aggregate principal amount of
Indebtedness incurred in reliance Section 6.01(a)(viii) and outstanding of which
the primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party) shall not exceed, at the time of incurrence thereof and after giving Pro
Forma Effect thereto, the greater of $30,000,000 and 20.0% of Consolidated
EBITDA for the most recently ended Test Period as of such time;

(viii)    (A) Indebtedness of the Borrower, any Restricted Subsidiary or any
Person that becomes a Restricted Subsidiary (or any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into the Borrower
or a Restricted Subsidiary) either (a) incurred or issued and/or (b) assumed
after the Effective Date in connection with any Permitted Acquisition or any
other Investment not prohibited by Section 6.04; provided that, with respect to
clause (a) above, (i) such Indebtedness is unsecured, (ii) after giving effect
to each such incurrence and/or issuance of such Indebtedness on a Pro Forma
Basis, the Total Net Leverage Ratio as of such time is either (I) less than or
equal to 3.75 to 1.00 or (II) less than or equal to the Total Net Leverage Ratio
immediately prior to such Permitted Acquisition or Investment (and related
incurrence and/or issuance of Indebtedness) and (iii) with respect to any such
newly incurred Indebtedness, (1) such Indebtedness does not mature earlier than
the Term Maturity Date as of the Effective Date (except in the case of customary
bridge loans which, subject to customary conditions (including no payment or
bankruptcy event of default), would either automatically be converted into or
required to be exchanged for permanent refinancing which does not mature earlier
than the Term Maturity Date as of the Effective Date), (2) such Indebtedness
does not have a shorter Weighted Average Life to Maturity than the remaining
Term Loans (except in the case of customary bridge loans which, subject to
customary conditions (including no payment or bankruptcy event of default),
would either automatically be converted into or required to be exchanged for
permanent refinancing Indebtedness which does not have a shorter Weighted
Average Life to Maturity than such remaining Term Loans) and (3) the other terms
and conditions of such Indebtedness shall be as determined by the Borrower and
the lenders providing such Indebtedness (subject to the restrictions and
exceptions set forth above); and with respect to clause (b) above, such
Indebtedness is and remains the obligation of the Person and/or such Person’s
subsidiaries that are acquired and such Indebtedness was not incurred in
anticipation of such Permitted Acquisition or Investment; and (B) any Permitted
Refinancing of Indebtedness incurred pursuant to the foregoing subclause (A);
provided further that the aggregate principal amount of Indebtedness of which
the primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding in reliance on this clause (viii)(A)(a) or (viii)(B) (solely
with respect to any Permitted Refinancing of any Indebtedness incurred pursuant
to clause (viii)(A)(a)) (together with the aggregate principal amount

 

105



--------------------------------------------------------------------------------

of Indebtedness incurred in reliance Section 6.01(a)(vii) and outstanding of
which the primary obligor or a guarantor is a Restricted Subsidiary that is not
a Loan Party) shall not exceed, at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the greater of $30,000,000 and 20.0% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

(ix)    Settlement Indebtedness;

(x)    Indebtedness in respect of Cash Management Obligations and other
Indebtedness in respect of netting services, automated clearinghouse
arrangements, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts or from the honoring of a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business;

(xi)    Indebtedness consisting of obligations under deferred compensation
(including indemnification obligations, obligations in respect of purchase price
adjustments, earn-outs, incentive non-competes and other contingent obligations)
or other similar arrangements incurred or assumed in connection with any
Permitted Acquisition, any other Investment or any Disposition, in each case,
permitted under this Agreement;

(xii)    Indebtedness of the Borrower or any of the Restricted Subsidiaries or
any Person that becomes a Restricted Subsidiary after the Effective Date (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary); provided that, at the
time of the incurrence thereof and after giving Pro Forma Effect thereto, the
aggregate principal amount of Indebtedness outstanding in reliance on this
clause (xii) shall not exceed the greater of $70,000,000 and 50.0% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

(xiii)    (A) unlimited Indebtedness of the Borrower or any of the Restricted
Subsidiaries or any Person that becomes a Restricted Subsidiary after the
Effective Date (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into the Borrower or a Restricted Subsidiary) so
long as, after giving effect to the incurrence of such Indebtedness on a Pro
Forma Basis, the Total Net Leverage Ratio as of such time is less than or equal
to 3.75 to 1.00 and (B) any Permitted Refinancing of Indebtedness incurred
pursuant to the foregoing subclause (A); provided further that the aggregate
principal amount of Indebtedness of which the primary obligor or a guarantor is
a Restricted Subsidiary that is not a Loan Party outstanding in reliance on this
clause (xiii) shall not exceed, at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the greater of $30,000,000 and 20.0% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

(xiv)    Indebtedness of the Borrower or any of the Restricted Subsidiaries in
an aggregate principal amount not greater than the aggregate amount of cash
contributions made to the capital of the Borrower or any other Restricted
Subsidiary (to the extent Not Otherwise Applied) after the Effective Date;
provided that (i) the aggregate principal amount of Indebtedness of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding in reliance on this clause (xiv) (together with the aggregate
principal amount of Indebtedness incurred in reliance on Section 6.01(a)(xiii)
and outstanding of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Loan Party) shall not exceed, at the time of incurrence
thereof, the greater of $20,000,000 and 10.0% of Consolidated EBITDA for the
most recently Test Period as of such time;

 

106



--------------------------------------------------------------------------------

(xv)    Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xvi)    Indebtedness supported by a letter of credit, in a principal amount not
to exceed the face amount of such letter of credit;

(xvii)    Indebtedness consisting of Permitted ABL Debt and any Permitted
Refinancing thereof;

(xviii)    Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof;

(xix)    Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancing of any of the foregoing;

(xx)    Indebtedness of the Borrower or any Subsidiary Loan Party issued in lieu
of Incremental Facilities consisting of one or more series of (i) secured or
unsecured bonds, notes or debentures (which bonds, notes or debentures, if
secured, may be secured either by Liens pari passu with the Liens on the
Collateral securing the Secured Obligations (but without regard to control of
remedies) or by Liens having a junior priority relative to the Liens on the
Collateral securing the Secured Obligations), or (ii) secured or unsecured loans
(which loans, if secured, must be secured either by Liens pari passu with the
Liens on the Collateral securing the Secured Obligations or by Liens having a
junior priority relative to the Liens on the Collateral securing the Secured
Obligations) (and any Registered Equivalent Notes issued in exchange therefor)
(the “Incremental Equivalent Debt”); provided that (i) the aggregate principal
amount of all such Indebtedness incurred pursuant to this clause shall not
exceed at the time of incurrence the Incremental Cap at such time, (ii) such
Indebtedness complies with the Required Additional Debt Terms and (iii) such
indebtedness shall not have a shorter Weighted Average Life to Maturity than the
remaining Term Loans; provided that if such Incremental Equivalent Debt is a
term loan that is not subordinated in right of payment to the Loan Document
Obligations and that is secured by a Lien on the Collateral that ranks pari
passu in right of security with the Term Loans, the Term Loans shall be subject
to the “most favored nation” pricing adjustment (if applicable) set forth in the
proviso to Section 2.20(b)(d) as if such Incremental Equivalent Debt were an
Incremental Term Loan or an Incremental Revolving Loan incurred hereunder;

(xxi)    Indebtedness of any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate principal amount of Indebtedness of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding in reliance of this clause (xxi) shall not exceed, at the time
of incurrence thereof and after giving Pro Forma Effect thereto, the greater of
$20,000,000 and 10.0% of Consolidated EBITDA for the most recently ended Test
Period;

(xxii)    Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, warehouse
receipts, bankers’ acceptances or similar instruments issued or created in the
ordinary course of business or consistent with past practice, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations regarding workers compensation claims;

 

107



--------------------------------------------------------------------------------

(xxiii)    Indebtedness and obligations in respect of self-insurance and
obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business or consistent with past practice;

(xxiv)    Indebtedness representing deferred compensation or stock-based
compensation owed to employees, consultants or independent contractors of the
Borrower or its Restricted Subsidiaries incurred in the ordinary course of
business or consistent with past practice and (y) Indebtedness consisting of
obligations of the Borrower or its Restricted Subsidiaries under deferred
compensation to employees, consultants or independent contractors of the
Borrower or its Restricted Subsidiaries or other similar arrangements incurred
by such Persons in connection with the Transactions and Permitted Acquisitions
or any other Investment permitted by this Agreement;

(xxv)    Indebtedness consisting of promissory notes issued by the Borrower or
any Restricted Subsidiary to future, current or former officers, directors,
employees, managers and consultants or their respective estates, spouses or
former spouses, successors, executors, administrators, heirs, legatees or
distributees, in each case to finance the purchase or redemption of Equity
Interests of the Borrower to the extent permitted by Section 6.07(a);

(xxvi)    Indebtedness incurred in connection with a Qualified Securitization
Facility;

(xxvii)    [reserved];

(xxviii)    [reserved];

(xxix)    Indebtedness in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (y) Indebtedness in respect of
intercompany obligations of the Borrower or any Restricted Subsidiary in respect
of accounts payable incurred in connection with goods sold or services rendered
in the ordinary course of business and not in connection with the borrowing of
money;

(xxx)    Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Effective Date, including that (x) the repayment of
such Indebtedness is conditional upon such customer ordering a specific volume
of goods and (y) such Indebtedness does not bear interest or provide for
scheduled amortization or maturity;

(xxxi)    Indebtedness incurred in connection with any sale-leaseback
transaction; and

(xxxii)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxi) above.

 

108



--------------------------------------------------------------------------------

(b)    The Borrower will not, and will not permit any Restricted Subsidiary to,
issue any preferred Equity Interests or any Disqualified Equity Interests,
except (A) in the case of the Borrower, preferred Equity Interests that are
Qualified Equity Interests and (B)(x) preferred Equity Interests issued to and
held by the Borrower or any Restricted Subsidiary and (y) preferred Equity
Interests issued to and held by joint venture partners after the Effective Date;
provided that in the case of this clause (y) any such issuance of preferred
Equity Interests shall be deemed to be incurred Indebtedness and subject to the
provisions set forth in Section 6.01(a).

SECTION 6.02    Liens.

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned
(but not leased) or hereafter acquired (but not leased) by it, except:

(i)    Liens created under the Loan Documents;

(ii)    Permitted Encumbrances;

(iii)    Liens existing on the Effective Date; provided that any Lien securing
Indebtedness or other obligations in excess of $5,000,000 individually shall
only be permitted if set forth on Schedule 6.02 (unless such Lien is permitted
by another clause in this Section 6.02) and any modifications, replacements,
renewals or extensions thereof; provided further that such modified,
replacement, renewal or extension Lien does not extend to any additional
property other than (1) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 6.01 and (2) proceeds and products thereof;

(iv)    Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 270 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
replacements, additions, accessions and improvements to such property and the
proceeds and the products thereof, and any lease of such property (including
accessions thereto) and the proceeds and products thereof and customary security
deposits and (C) with respect to Capital Lease Obligations, such Liens do not at
any time extend to or cover any assets (except for replacements, additions,
accessions and improvements to or proceeds of such assets) other than the assets
subject to such Capital Lease Obligations; provided further that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

(v)    easements, leases, licenses, subleases or sublicenses granted to others
(including licenses and sublicenses of Intellectual Property) that do not
(A) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (B) secure any Indebtedness and
(ii) any interest or title of a lessor or licensee under any lease (including
financing statements regarding property subject to lease) or license entered
into by the Borrower or any Restricted Subsidiary not in violation of this
Agreement; provided that with respect to this clause (ii), such Liens are only
in respect of the property subject to, and secure only, the respective lease
(and any other lease with the same or an affiliated lessor);

(vi)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

109



--------------------------------------------------------------------------------

(vii)    Liens (A) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code, or any comparable or successor provision, on items in
the course of collection; (B) attaching to pooling, commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business; or (C) in favor of a banking or other financial institution or entity,
or electronic payment service provider, encumbering deposits (including the
right of setoff);

(viii)    Liens (A) on cash advances or escrow deposits in favor of the seller
of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment or any Disposition permitted under Section 6.05 (including any letter
of intent or purchase agreement with respect to such Investment or Disposition),
or (B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(ix)    Liens on property or other assets of any Restricted Subsidiary that is
not a Loan Party, which Liens secure Indebtedness of such Restricted Subsidiary
or another Restricted Subsidiary that is not a Loan Party, in each case
permitted under Section 6.01(a);

(x)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of any Restricted Subsidiary and Liens granted by a Loan Party in favor of
any other Loan Party;

(xi)    Liens existing on property or other assets at the time of its
acquisition or existing on the property or other assets of any Person at the
time such Person becomes a Restricted Subsidiary, in each case after the
Effective Date and any modifications, replacements, renewals or extensions
thereof; provided that (A) such Lien was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary, and (B) such Lien
does not extend to or cover any other assets or property (other than any
replacements of such property or assets and additions and accessions thereto,
the proceeds or products thereof and other than after-acquired property subject
to a Lien securing Indebtedness and other obligations incurred prior to such
time and which Indebtedness and other obligations are permitted hereunder that
require or include, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition);

(xii)    rights of consignors of goods, whether or not perfected by the filing
of a financing statement or other registration, recording or filing;

(xiii)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods by any of the Borrower or any
Restricted Subsidiaries in the ordinary course of business;

(xiv)    Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

(xv)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

110



--------------------------------------------------------------------------------

(xvi)    Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower and its Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Borrower or any Restricted Subsidiary in the ordinary course of business;

(xvii)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located;

(xviii)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xix)    Liens securing Indebtedness permitted under Section 6.01(a)(xix) or
6.01(a)(xx);

(xx)    Liens on real property other than the Mortgaged Properties;

(xxi)    Settlement Liens;

(xxii)    Liens securing Indebtedness permitted under Section 6.01(a)(vii),
(viii) or (xii);

(xxiii)    Liens securing Indebtedness permitted under Section 6.01(a)(xiii);
provided that (x) after giving effect to the incurrence of such Indebtedness on
a Pro Forma Basis, the Consolidated Senior Secured Net Leverage Ratio as of such
time is less than or equal to 2.75 to 1.00 and (y) such Indebtedness shall be
subject to a Customary Intercreditor Agreement;

(xxiv)    Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;

(xxv)    Receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxvi)    Liens on Equity Interests of any joint venture or Unrestricted
Subsidiary (a) securing obligations of such joint venture or Unrestricted
Subsidiary or (b) pursuant to the relevant joint venture agreement or
arrangement;

(xxvii)    Liens on cash or Permitted Investments securing Swap Agreements in
the ordinary course of business submitted for clearing in accordance with
applicable Requirements of Law; provided that the aggregate outstanding amount
of obligations secured by Liens existing in reliance on this clause
(xxvii) shall not exceed $25,000,000;

(xxviii)    other Liens; provided that at the time of the granting thereof and
after giving Pro Forma Effect to any such Lien and the obligations secured
thereby (including the use of proceeds thereof) the lesser of (x) the aggregate
outstanding face amount of obligations secured by Liens existing in reliance on
this clause (xxviii) and (y) the fair market value of the assets securing such
obligations shall not exceed the greater of $35,000,000 and 25.0% of
Consolidated EBITDA for the Test Period then last ended;

 

111



--------------------------------------------------------------------------------

(xxix)    Liens securing Indebtedness permitted under Section 6.01(a)(xvii) so
long as such Liens are subject to a Customary Intercreditor Agreement;

(xxx)    Liens on accounts receivable, Securitization Assets and related assets
incurred in connection with a Qualified Securitization Facility; and

(xxxi)    Liens in connection with sale-leaseback transactions.

SECTION 6.03    Fundamental Changes.

(a)    The Borrower will not, and will not permit any other Restricted
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve
(including, in each case, pursuant to a Division) (which, for the avoidance of
doubt, shall not restrict the Borrower or any Restricted Subsidiary from
changing its organizational form), except that:

(i)    any Restricted Subsidiary may merge or consolidate with (A) the Borrower;
provided that the Borrower shall be the continuing or surviving Person, or
(B) any one or more other Restricted Subsidiaries; provided that when any
Subsidiary Loan Party is merging or consolidating with another Restricted
Subsidiary (1) the continuing or surviving Person shall be a Subsidiary Loan
Party or (2) if the continuing or surviving Person is not a Subsidiary Loan
Party, the acquisition of such Subsidiary Loan Party by such surviving
Restricted Subsidiary is otherwise permitted under Section 6.04;

(ii)    (A) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (B) any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Borrower determines in good faith that such action is in the
best interests of the Borrower and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders;

(iii)    any Restricted Subsidiary may make a Disposition of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Loan Party, then (A) the transferee must be a Loan
Party, (B) to the extent constituting an Investment, such Investment is a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.04 or (C) to the extent constituting a Disposition to
a Restricted Subsidiary that is not a Loan Party, such Disposition is for fair
market value (as determined in good faith by the Borrower) and any promissory
note or other non-cash consideration received in respect thereof is a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04;

(iv)    the Borrower may merge or consolidate with (or Dispose of all or
substantially all of its assets to) any other Person; provided that (A) the
Borrower shall be the continuing or surviving Person or (B) if the Person formed
by or surviving any such merger or consolidation is not the Borrower or is a
Person into which the Borrower has been liquidated (or, in connection with a
Disposition of all or substantially all of the Borrower’s assets, if the
transferee of such assets) (any such Person, the “Successor Borrower”), (1) the
Successor Borrower shall be an entity organized or existing under the laws of a
Covered Jurisdiction, (2) the Successor Borrower shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
and substance reasonably satisfactory to the Term Administrative Agent, (3) each
Loan Party other than the Borrower, unless it is the other party to such merger
or consolidation, shall have reaffirmed,

 

112



--------------------------------------------------------------------------------

pursuant to an agreement in form and substance reasonably satisfactory to the
Term Administrative Agent, that its Guarantee of and grant of any Liens as
security for the Secured Obligations shall apply to the Successor Borrower’s
obligations under this Agreement and (4) the Borrower shall have delivered to
the Term Administrative Agent a certificate of a Responsible Officer and an
opinion of counsel, each stating that such merger or consolidation complies with
this Agreement; provided further that (y) if such Person is not a Loan Party, no
Event of Default (or, to the extent related to a Permitted Acquisition or any
Investment not prohibited by Section 6.04, no Specified Event of Default) shall
exist after giving effect to such merger or consolidation and (z) if the
foregoing requirements are satisfied, the Successor Borrower will succeed to,
and be substituted for, the Borrower under this Agreement and the other Loan
Documents; provided further that the Borrower will use commercially reasonable
efforts to provide any documentation and other information about the Successor
Borrower as shall have been reasonably requested in writing by any Lender
through the Term Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including Title III
of the USA PATRIOT Act;

(v)    any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to
Section 6.04; provided that the continuing or surviving Person shall be the
Borrower or a Restricted Subsidiary, which together with each of the Restricted
Subsidiaries, shall have complied with the requirements of Sections 5.11 and
5.12;

(vi)    any Restricted Subsidiary may effect a merger, dissolution, liquidation
consolidation or amalgamation to effect a Disposition permitted pursuant to
Section 6.05; and

(vii)    (x) any Restricted Subsidiary that is not a Loan Party may consummate a
Division as the Dividing Person if, immediately upon the consummation of the
Division, the assets of the applicable Dividing Person are held by one or more
Restricted Subsidiaries at such time and (y) any Loan Party may consummate a
Division as the Dividing Person if, immediately upon the consummation of the
Division, the assets of the applicable Dividing Person are held by one or more
Loan Parties at such time (or, in each case, such later date as may be agreed
upon by the Administrative Agent).

SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any Restricted Subsidiary to, make or
hold any Investment, except:

(a)    Permitted Investments at the time such Permitted Investment is made and
purchases of assets, in the ordinary course of business consistent with past
practice;

(b)    loans, advances and other credit extensions to officers, members of the
Board of Directors and employees of the Borrower and its Restricted Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation (including moving expenses and costs of replacement homes), business
machines or supplies, automobiles and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of the
Borrower (provided that the amount of such loans and advances made in cash to
such Person shall be contributed to the Borrower in cash as common equity or
Qualified Equity Interests) and (iii) for purposes not described in the
foregoing clauses (i) and (ii), in an aggregate principal amount outstanding
under this clause (iii) at any time not to exceed $40,000,000;

 

113



--------------------------------------------------------------------------------

(c)    Investments by the Borrower in any Restricted Subsidiary and Investments
by any Restricted Subsidiary in any of the Borrower or any other Restricted
Subsidiary; provided that, in the case of any Investment by a Loan Party in a
Restricted Subsidiary that is not a Loan Party, (i) no Event of Default shall
have occurred and be continuing or would result therefrom and (ii) the aggregate
principal amount of such Investments outstanding at any time shall not exceed
the greater of $50,000,000 and 40% of Consolidated EBITDA for the most recently
ended Test Period as of such time;

(d)    Investments consisting of (i) extensions of trade credit and
accommodation guarantees in the ordinary course of business and (ii) loans and
advances to customers; provided that the aggregate principal amount of such
loans and advances outstanding under this clause (ii) at any time shall not
exceed $10,000,000;

(e)    Investments (i) existing or contemplated on the Effective Date and set
forth on Schedule 6.04(e) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the Effective
Date by the Borrower or any Restricted Subsidiary in the Borrower or any
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment to the extent as set forth on Schedule 6.04(e) or
as otherwise permitted by this Section 6.04;

(f)    Investments in Swap Agreements incurred in the ordinary course of
business and not for speculative purposes;

(g)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;

(h)    Permitted Acquisitions;

(i)    the Transactions;

(j)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers in the
ordinary course of business;

(k)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

(l)    loans and advances to the Borrower (x) in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to the Borrower (or such parent) in accordance with Section 6.07(a) and
(y) to the extent the proceeds thereof are contributed or loaned or advanced to
any Restricted Subsidiary;

(m)    additional Investments and other acquisitions; provided that at the time
any such Investment or other acquisition is made, the aggregate outstanding
amount of such Investment or acquisition made in reliance on this clause (m),
together with the aggregate amount of all consideration paid in connection with
all other Investments and acquisitions made in reliance on this clause (m)
(including the aggregate principal amount of all Indebtedness assumed in
connection with any such other Investment or acquisition previously made under
this clause (m)), shall not exceed the sum of (A) the greater of $50,000,000 and
40.0% of Consolidated EBITDA for the most recently ended Test Period after
giving Pro Forma Effect to the making of such Investment or other acquisition,
plus (B) the Available Equity Amount that is Not Otherwise Applied as in effect
immediately prior to the time of making of such Investment;

 

114



--------------------------------------------------------------------------------

(n)    advances of payroll payments to employees in the ordinary course of
business;

(o)    Investments and other acquisitions to the extent that payment for such
Investments is made with Qualified Equity Interests of the Borrower;

(p)    Investments of a Subsidiary acquired after the Effective Date or of a
Person merged or consolidated with any Subsidiary in accordance with this
Section 6.04 and Section 6.03 after the Effective Date or that otherwise becomes
a Subsidiary (provided that if such Investment is made under Section 6.04(h),
existing Investments in subsidiaries of such Subsidiary or Person shall comply
with the requirements of Section 6.04(h)) to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

(q)    receivables owing to the Borrower or any Restricted Subsidiary, if
created or acquired in the ordinary course of business;

(r)    Investments (A) for utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business and (B) trade
accounts created, or prepaid expenses accrued, in the ordinary course of
business;

(s)    non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;

(t)    additional Investments so long as at the time of any such Investment and
after giving effect thereto, (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (ii) on a Pro Forma
Basis, the Total Net Leverage Ratio is no greater than 3.50 to 1.00;

(u)    Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(u)) under Sections 6.01, 6.02, 6.03, 6.05 and 6.07, respectively;

(v)    contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of the
Borrower;

(w)    to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of other assets, Intellectual Property, or
other rights, in each case in the ordinary course of business;

(x)    any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(y)    Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant
to the definition of “Unrestricted Subsidiary”;

(z)    Investments in or relating to a Securitization Subsidiary that, in the
good faith determination of the Borrower are necessary or advisable to effect
any Qualified Securitization Facility or any repurchase obligation in connection
therewith, including Investments of funds held in accounts permitted or required
by the arrangements governing such Qualified Securitization Facilities or any
related Indebtedness;

 

115



--------------------------------------------------------------------------------

(aa)    Investments in the ordinary course of business in connection with
Settlements;

(bb)    Investments arising as a result of sale-leaseback transactions; and

(cc)    Investments in joint ventures and Subsidiaries that are not Guarantors
in an aggregate principal amount outstanding at any time not to exceed the
greater of $75,000,000 and 20.0% of Consolidated EBITDA for the most recently
ended Test Period as of such time.

SECTION 6.05    Asset Sales.

The Borrower will not, and will not permit any Restricted Subsidiary to,
(i) voluntarily sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it or (ii) permit any Restricted
Subsidiary to issue any additional Equity Interest in such Restricted Subsidiary
(other than issuing directors’ qualifying shares, nominal shares issued to
foreign nationals to the extent required by applicable Requirements of Law and
other than issuing Equity Interests to the Borrower or a Restricted Subsidiary
in compliance with Section 6.04(c)), whether effected pursuant to a Division or
otherwise (each, a “Disposition” and the term “Dispose” as a verb has the
corresponding meaning), except:

(a)    Dispositions of obsolete, damaged, used, surplus or worn out property,
whether now owned or hereafter acquired, and Dispositions of non-core assets or
property, (including assets or property no longer used or useful, or
economically practicable to maintain, in the conduct of the core or principal
business of the Borrower and its Restricted Subsidiaries) (including allowing
any registration or application for registration of any Intellectual Property
that is no longer used or useful, or economically practicable to maintain, to
lapse, go abandoned, or be invalidated);

(b)    Dispositions of inventory and other assets (including Settlement Assets)
in the ordinary course of business or consistent with past practice or held for
sale or no longer used in the ordinary course of business and immaterial assets
(considered in the aggregate) in the ordinary course of business;

(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) an amount equal to Net Proceeds of such Disposition are promptly applied
to the purchase price of such replacement property;

(d)    Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then
either (i) the transferee must be a Loan Party, (ii) to the extent constituting
an Investment, such Investment must be a permitted Investment in a Restricted
Subsidiary that is not a Loan Party in accordance with Section 6.04 or (iii) to
the extent constituting a Disposition to a Restricted Subsidiary that is not a
Loan Party, such Disposition is for fair market value (as determined in good
faith by the Borrower) and any promissory note or other non-cash consideration
received in respect thereof is a permitted investment in a Restricted Subsidiary
that is not a Loan Party in accordance with Section 6.04;

(e)    Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.07 and Liens permitted
by Section 6.02;

(f)    Dispositions of property acquired by the Borrower or any of the
Restricted Subsidiaries pursuant to sale-leaseback transactions;

 

116



--------------------------------------------------------------------------------

(g)    Dispositions of Permitted Investments;

(h)    Dispositions or forgiveness of accounts receivable in the ordinary course
of business in connection with the collection or compromise thereof (including
sales to factors or other third parties);

(i)    leases, subleases, service agreements, product sales, licenses or
sublicenses (including licenses and sublicenses of Intellectual Property), in
each case that do not materially interfere with the business of the Borrower and
its Restricted Subsidiaries, taken as a whole;

(j)    transfers of property subject to Casualty Events;

(k)    Dispositions of property to Persons other than Restricted Subsidiaries
(including the sale or issuance of Equity Interests of a Restricted Subsidiary)
for fair market value (as determined by a Responsible Officer of the Borrower in
good faith) not otherwise permitted under this Section 6.05; provided that with
respect to any Disposition pursuant to this clause (k) for a purchase price in
excess of $50,000,000, the Borrower or any Restricted Subsidiary shall receive
not less than 75% of such consideration in the form of cash or Permitted
Investments; provided, however, that solely for the purposes of this clause (k),
(A) any liabilities (as shown on the most recent balance sheet of the Borrower
or such Restricted Subsidiary or in the footnotes thereto) of the Borrower or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated in right of payment to the Loan Document Obligations, that are
assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, shall be deemed to be
cash, (B) any securities, notes or other obligations or assets received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Permitted Investments
(to the extent of the cash or Permitted Investments received) within one hundred
and eighty (180) days following the closing of the applicable Disposition, shall
be deemed to be cash, (C) Indebtedness of any Restricted Subsidiary that ceases
to be a Restricted Subsidiary as a result of such Disposition (other than
intercompany debt owed to the Borrower or its Restricted Subsidiaries), to the
extent that the Borrower and all of the Restricted Subsidiaries (to the extent
previously liable thereunder) are released from any guarantee of payment of the
principal amount of such Indebtedness in connection with such Disposition, shall
be deemed to be cash and (D) any Designated Non-Cash Consideration received by
the Borrower or such Restricted Subsidiary in respect of such Disposition having
an aggregate fair market value (as determined by a Responsible Officer of the
Borrower in good faith), taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (k) that is at that time
outstanding, not in excess of $50,000,000 at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value (as determined in
good faith by the Borrower) of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed to be cash;

(l)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m)    Dispositions of any assets (including Equity Interests) (A) acquired in
connection with any Permitted Acquisition or other Investment not prohibited
hereunder, which assets are not used or useful to the core or principal business
of the Borrower and its Restricted Subsidiaries and/or (B) made to obtain the
approval of any applicable antitrust authority in connection with a Permitted
Acquisition;

(n)    any Disposition of accounts receivable, Securitization Assets, any
participations thereof, or related assets in connection with or any Qualified
Securitization Facility;

 

117



--------------------------------------------------------------------------------

(o)    transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property arising from foreclosure or similar action
or that have been subject to a casualty to the respective insurer of such real
property as part of an insurance settlement; and

(p)    any Disposition of the Equity Interests of any Immaterial Subsidiary or
Unrestricted Subsidiary.

SECTION 6.06    Lines of Business.

The Borrower and its Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by them on the Effective Date and other
business activities which are extensions thereof (including new product lines or
manufacturing or distribution of product lines) or otherwise incidental,
reasonably related or ancillary to any of the foregoing.

SECTION 6.07    Restricted Payments; Certain Payments of Indebtedness.

(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

(i)    each Restricted Subsidiary may make Restricted Payments to the Borrower
or any other Restricted Subsidiary; provided that in the case of any such
Restricted Payment by a Restricted Subsidiary that is not a Wholly Owned
Subsidiary, such Restricted Payment is made to the Borrower, any Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests;

(ii)    the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person;

(iii)    Restricted Payments made to consummate the Transactions;

(iv)    repurchases of Equity Interests in the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price or withholding taxes
payable in connection with the exercise of such options or warrants or other
incentive interests;

(v)    Restricted Payments to the Borrower, which the Borrower may use to
redeem, acquire, retire, repurchase or settle its Equity Interests (or any
options, warrants, restricted stock or stock appreciation rights or similar
securities issued with respect to any such Equity Interests) or Indebtedness or
to service Indebtedness incurred by the Borrower to finance the redemption,
acquisition, retirement, repurchase or settlement of such Equity Interest or
Indebtedness, held directly or indirectly by current or former officers,
managers, consultants, members of the Board of Directors, employees or
independent contractors (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) of the
Borrower and its Restricted Subsidiaries, upon the death, disability, retirement
or termination of employment of any such Person or otherwise in accordance with
any stock option or stock appreciation rights plan, any management, director
and/or employee stock ownership or incentive plan, stock subscription plan,
employment termination agreement or any other employment

 

118



--------------------------------------------------------------------------------

agreements or equity holders’ agreement in an aggregate amount after the
Effective Date together with the aggregate amount of loans and advances to the
Borrower made pursuant to Section 6.04(m) in lieu of Restricted Payments
permitted by this clause (v) not to exceed $75,000,000 in any calendar year with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum of $150,000,000 in any calendar year (without giving
effect to the following proviso); provided that such amount in any calendar year
may be increased by (1) an amount not to exceed the cash proceeds of key man
life insurance policies received by the Borrower or the Restricted Subsidiaries
after the Effective Date, or (2) the amount of any bona fide cash bonuses
otherwise payable to members of the Board of Directors, consultants, officers,
employees, managers or independent contractors of the Borrower or any Restricted
Subsidiary that are foregone in return for the receipt of Equity Interests, the
fair market value of which is equal to or less than the amount of such cash
bonuses, which, if not used in any year, may be carried forward to any
subsequent fiscal year; provided further that cancellation of Indebtedness owing
to the Borrower or any Restricted Subsidiary from members of the Board of
Directors, consultants, officers, employees, managers or independent contractors
(or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) of the Borrower or any
Restricted Subsidiary in connection with a repurchase of Equity Interests of the
Borrower will not be deemed to constitute a Restricted Payment for purposes of
this Section 6.07 or any other provisions of this Agreement.

(vi)    other Restricted Payments made by the Borrower; provided that, at the
time of making such Restricted Payments, (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (ii) on a
Pro Forma Basis, the Total Net Leverage Ratio is equal to or less than 3.00 to
1.00;

(vii)    any Restricted Subsidiary may make Restricted Payments in cash to the
Borrower:

(A)    as distributions by any Restricted Subsidiary to the Borrower in amounts
required for the Borrower to pay with respect to any taxable period in which the
Borrower and/or any of its Subsidiaries is a member of (or is a flow-through
entity for U.S. federal income tax purposes owned directly or indirectly by one
or more such members of) a consolidated, combined, unitary or similar tax group
(a “Tax Group”) of which the Borrower is the common parent, U.S. federal, state
and local and foreign taxes that are attributable to the taxable income of the
Borrower and/or its Subsidiaries; provided that for each taxable period, the
amount of such payments made in respect of such taxable period in the aggregate
shall not exceed the amount of such taxes that the Borrower and its Subsidiaries
would have been required to pay if they were a stand-alone Tax Group with the
Borrower as the corporate common parent of such stand-alone Tax Group
(collectively, “Tax Distributions”);

(B)    [reserved];

(C)    [reserved];

(D)    to finance any Investment made by the Borrower that, if made by the
Borrower, would be permitted to be made pursuant to Section 6.04; provided that
(A) such Restricted Payment shall be made substantially concurrently with the
closing of such Investment and (B) the Borrower shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests but not including any loans or advances made pursuant to
Section 6.04(b)) to be contributed to the Borrower or its

 

119



--------------------------------------------------------------------------------

Restricted Subsidiaries or (2) the Person formed or acquired to merge into or
consolidate with the Borrower or any of the Restricted Subsidiaries to the
extent such merger or consolidation is permitted in Section 6.03) in order to
consummate such Investment, in each case in accordance with the requirements of
Sections 5.11 and 5.12;

(E)    the proceeds of which shall be used to pay (or to make Restricted
Payments to allow the Borrower to pay) fees and expenses related to any equity
or debt offering;

(F)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of the Borrower to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries; and

(G)    the proceeds of which shall be used to make payments permitted by clause
(b)(iv) and (b)(v) of Section 6.07;

(viii)    in addition to the foregoing Restricted Payments, the Borrower may
make additional Restricted Payments, in an aggregate amount, when taken together
with the aggregate amount of loans and advances previously made pursuant to
Section 6.04(m) in lieu of Restricted Payments permitted by this clause (viii),
not to exceed the sum of (A) the Available Amount that is Not Otherwise Applied
as in effect immediately prior to the time of making of such Restricted Payment;
provided that amounts pursuant to clause (b) of the definition of “Available
Amount” may only be used to fund a Restricted Payment pursuant to this clause
(viii)(A) to the extent that the Total Net Leverage Ratio on a Pro Forma Basis
after giving effect thereto is equal to or less than 3.75 to 1.00, plus (B) the
Available Equity Amount that is Not Otherwise Applied as in effect immediately
prior to the time of making of such Restricted Payment;

(ix)    redemptions in whole or in part of any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests;

(x)    payments made or expected to be made in respect of withholding or similar
Taxes payable by any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options and the vesting of restricted stock and restricted stock units;

(xi)    the Borrower may (a) pay cash in lieu of fractional Equity Interests in
connection with any dividend, split or combination thereof or any Permitted
Acquisition (or other similar Investment) and (b) honor any conversion request
by a holder of convertible Indebtedness and make cash payments in lieu of
fractional shares in connection with any such conversion and may make payments
on convertible Indebtedness in accordance with its terms;

(xii)    payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, officer,
manager or consultant (or their respective controlled Affiliates or permitted
transferees) and any repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants or required
withholding or similar taxes;

 

120



--------------------------------------------------------------------------------

(xiii)    the distribution, by dividend or otherwise, of shares of Equity
Interests of, or Indebtedness owed to the Borrower or a Restricted Subsidiary
by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are Permitted Investments);

(xiv)    the declaration and payment of Restricted Payments on the Borrower’s
common stock, following consummation of any public offering, of up to 6.0% per
annum of the net cash proceeds of such public offering received by or
contributed to the Borrower, other than public offerings registered on Form S-8;

(xv)    the declaration and payment of regular cash dividends on common stock of
the Borrower in an aggregate amount not to exceed 2.0% of Market Capitalization
per fiscal year;

(xvi)    any distributions or payments of Securitization Fees; and

(xvii)    additional Restricted Payments in an amount not to exceed the greater
of $25,000,000 and 20.0% of Consolidated EBITDA for the most recently ended Test
Period after giving Pro Forma Effect to the making of such Restricted Payment.

(b)    The Borrower will not, and will not permit any Restricted Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Restricted Debt Financing, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Restricted Debt
Financing, or any other payment (including any payment under any Swap Agreement)
that has a substantially similar effect to any of the foregoing, except:

(i)    payment of regularly scheduled interest and principal payments, mandatory
offers to repay, repurchase or redeem, mandatory prepayments of principal
premium and interest, and payment of fees, expenses and indemnification
obligations, with respect to such Restricted Debt Financing, other than payments
in respect of any Restricted Debt Financing prohibited by the subordination
provisions thereof;

(ii)    refinancings of Indebtedness to the extent permitted by Section 6.01;

(iii)    the conversion of any Restricted Debt Financing to Equity Interests
(other than Disqualified Equity Interests) of the Borrower, and any payment that
is intended to prevent any Restricted Debt Financing from being treated as an
“applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code;

(iv)    prepayments, redemptions, repurchases, defeasances and other payments in
respect of Restricted Debt Financings prior to their scheduled maturity in an
aggregate amount, not to exceed the sum of (A) an amount at the time of making
any such prepayment, redemption, repurchase, defeasance or other payment and
together with any other prepayments, redemptions, repurchases, defeasances and
other payments made utilizing this subclause (A) not to exceed the greater of
$25,000,000 and 20.0% of Consolidated EBITDA for the most recently ended Test
Period after giving Pro Forma Effect to the making of such prepayment,
redemption, purchase, defeasance or other payment plus (B) (x) the Available
Amount that is Not Otherwise Applied as in effect immediately prior to the time
of making of such Investment; provided that amounts pursuant to clause (b) of
the definition of “Available Amount” may only be used to fund any such
prepayment, redemption, purchase, defeasance or other payment pursuant to this
clause (iv)(B)(x)

 

121



--------------------------------------------------------------------------------

to the extent that the Total Net Leverage Ratio on a Pro Forma Basis after
giving effect thereto is equal to or less than 3.75 to 1.00 plus (y) the
Available Equity Amount that is Not Otherwise Applied as in effect immediately
prior to the time of making of such Investment;

(v)    payments made in connection with the Transactions;

(vi)    prepayments, redemptions, purchases, defeasances and other payments in
respect of Restricted Debt Financings prior to their scheduled maturity;
provided that (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) after giving effect to such
prepayment, redemption, repurchase, defeasance or other payment, on a Pro Forma
Basis, the Total Net Leverage Ratio is less than or equal to 3.25 to 1.00; and

(vii)    prepayments of Restricted Debt Financing owed to the Borrower or a
Restricted Subsidiary or prepayments of Permitted Refinancing of such
Indebtedness with the proceeds of any other Restricted Debt Financing.

SECTION 6.08    Transactions with Affiliates.

The Borrower will not, and will not permit any Restricted Subsidiary to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (i) (A) transactions between or
among the Borrower or any Restricted Subsidiary or any entity that becomes a
Restricted Subsidiary as a result of such transaction; provided that such parent
entity shall have no material liabilities and no material assets other than
cash, Permitted Investments and the Equity Interests of the Borrower and such
merger, amalgamation or consolidation is otherwise consummated in compliance
with this Agreement and (B) transactions involving aggregate payment or
consideration of less than $75,000,000, (ii) on terms substantially as favorable
to the Borrower or such Restricted Subsidiary as would be obtainable by such
Person at the time in a comparable arm’s-length transaction with a Person other
than an Affiliate, (iii) the payment of fees and expenses related to the
Transactions, (iv) [reserved], (v) issuances of Equity Interests of the Borrower
to the extent otherwise permitted by this Agreement, (vi) employment and
severance arrangements between the Borrower and its Restricted Subsidiaries and
their respective officers and employees in the ordinary course of business or
otherwise in connection with the Transactions (including loans and advances
pursuant to Sections 6.04(b) and 6.04(n)), (vii) payments by the Borrower and
its Restricted Subsidiaries pursuant to tax sharing agreements among the
Borrower (and any such parent thereof) and its Restricted Subsidiaries on
customary terms to the extent attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries, to the extent such payments are
permitted by Section 6.07, (viii) the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, members of the
Board of Directors, officers and employees of the Borrower and the Restricted
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and its Restricted Subsidiaries,
(ix) transactions pursuant to permitted agreements in existence or contemplated
on the Effective Date and set forth on Schedule 6.08 or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect, (x) [reserved], (xi) payments to or from, and transactions with, any
joint venture in the ordinary course of business (including any cash management
activities related thereto), (xii) transactions with customers, clients,
suppliers, contractors, joint venture partners or purchasers or sellers of goods
or services that are Affiliates, in each case in the ordinary course of business
and which are fair to the Borrower and the Restricted Subsidiaries, in the
reasonable determination of the Borrower, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party,
(xiii) sales of accounts receivable, or participations therein, or
Securitization Assets or related assets in connection with or any Qualified
Securitization Facility and (xiv) any other (A) Indebtedness permitted under
Section 6.01 and Liens permitted under Section 6.02; provided that such
Indebtedness and Liens are on terms which are fair and

 

122



--------------------------------------------------------------------------------

reasonable to the Borrower and its Subsidiaries as determined by the majority of
disinterested members of the board of directors of the Borrower or an audit
committee and (B) transactions permitted under Section 6.04, Investments
permitted under Section 6.03 and Restricted Payments permitted under
Section 6.07.

SECTION 6.09    Restrictive Agreements.

The Borrower will not, and will not permit any Restricted Subsidiary to enter
into any agreement, instrument, deed or lease that prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired, for the benefit of the Secured Parties with respect to the
Secured Obligations or under the Loan Documents; provided that the foregoing
shall not apply to:

(a)    restrictions and conditions imposed by (1) Requirements of Law, (2) any
Loan Document, or the ABL Loan Documents, (3) any documentation governing
Incremental Equivalent Debt, (4) any documentation governing Permitted Unsecured
Refinancing Debt, Permitted First Priority Refinancing Debt or Permitted Second
Priority Refinancing Debt, (5) any documentation governing Indebtedness incurred
pursuant to Section 6.01(a)(xx), (xxi) or (xxvi) and (6) any documentation
governing any Permitted Refinancing incurred to refinance any such Indebtedness
referenced in clauses (1) through (5) above;

(b)    customary restrictions and conditions existing on the Effective Date and
any extension, renewal, amendment, modification or replacement thereof, except
to the extent any such amendment, modification or replacement expands the scope
of any such restriction or condition;

(c)    restrictions and conditions contained in agreements relating to the sale
of a Subsidiary or any assets pending such sale; provided that such restrictions
and conditions apply only to the Subsidiary or assets that is or are to be sold
and such sale is permitted hereunder;

(d)    customary provisions in leases, licenses and other contracts restricting
the assignment thereof;

(e)    restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;

(f)    any restrictions or conditions set forth in any agreement in effect at
any time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Borrower or any Restricted Subsidiary;

(g)    restrictions or conditions in any Indebtedness permitted pursuant to
Section 6.01 that is incurred or assumed by Restricted Subsidiaries that are not
Loan Parties to the extent such restrictions or conditions are no more
restrictive in any material respect than the restrictions and conditions in the
Loan Documents or, in the case of Restricted Debt Financing, are market terms at
the time of issuance and are imposed solely on such Restricted Subsidiary and
its Subsidiaries;

(h)    restrictions on cash (or Permitted Investments) or other deposits imposed
by agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances);

 

123



--------------------------------------------------------------------------------

(i)    restrictions set forth on Schedule 6.09 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition;

(j)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted by Section 6.04;

(k)    customary restrictions contained in leases, subleases, licenses,
sublicenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate only to the assets subject thereto;

(l)    customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary; and

(m)    customary net worth provisions contained in real property leases entered
into by Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions would not reasonably be expected to impair the ability
of the Borrower and its Subsidiaries to meet their ongoing obligations.

SECTION 6.10    Amendment of Restricted Debt Financing.

The Borrower will not, and will not permit any Restricted Subsidiary to, amend
or modify the documentation governing any Restricted Debt Financing, in each
case if the effect of such amendment or modification is materially adverse to
the Lenders; provided that such modification will not be deemed to be materially
adverse if such Restricted Debt Financing could be otherwise incurred under this
Agreement (including as Indebtedness that does not constitute a Restricted Debt
Financing) with such terms as so modified at the time of such modification.

SECTION 6.11    [Reserved].

SECTION 6.12    Changes in Fiscal Periods.

The Borrower will not make any change in fiscal year; provided, however, that
the Borrower may, upon written notice to the Term Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the Term
Administrative Agent, in which case, the Borrower and the Term Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01    Events of Default.

If any of the following events (any such event, an “Event of Default”) shall
occur:

(a)    any Loan Party shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

 

124



--------------------------------------------------------------------------------

(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in paragraph (a) of this
Section 7.01) payable under any Loan Document, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
(5) Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any of the Restricted Subsidiaries in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made, and such incorrect representation
or warranty (if curable) shall remain incorrect for a period of 30 days after
written notice thereof from the Term Administrative Agent to the Borrower;

(d)    the Borrower or any of the Restricted Subsidiaries shall fail to observe
or perform any covenant, condition or agreement contained in Sections 5.02, 5.04
(with respect to the existence of the Borrower or such Restricted Subsidiaries),
5.10, 5.14 or in Article VI (other than Section 6.12);

(e)    the Borrower or any of the Restricted Subsidiaries shall fail to observe
or perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Section 7.01),
and such failure shall continue unremedied for a period of thirty (30) days
after written notice thereof from the Term Administrative Agent to the Borrower;
provided that any Default or Event of Default which may occur as a result of the
failure to timely meet any delivery requirements under the Loan Documents shall
cease to exist upon any delivery otherwise in compliance with such requirement.

(f)    the Borrower or any of the Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period); provided that an event of
default under the ABL Credit Agreement shall not constitute an Event of Default
unless and until the ABL Lenders have actually declared all such obligations
under the ABL Credit Agreement to be immediately due and payable in accordance
with the terms of the ABL Credit Agreement and such declaration has not been
rescinded by the ABL Lenders on or before such date;

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (ii) termination events
or similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section 7.01 will
apply to any failure to make any payment required as a result of any such
termination or similar event); provided that an event of default under the ABL
Credit Agreement shall not constitute an Event of Default unless and until the
ABL Lenders have actually declared all such obligations under the ABL Credit
Agreement to be immediately due and payable in accordance with the terms of the
ABL Credit Agreement and such declaration has not been rescinded by the ABL
Lenders on or before such date;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of the Borrower or

 

125



--------------------------------------------------------------------------------

any Material Subsidiary or its debts, or of a material part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, examiner, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a material part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed and
unstayed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, court protection,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in paragraph (h) of this Section 7.01,
(iii) apply for or consent to the appointment of a receiver, trustee, examiner,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a material part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors;

(j)    one or more enforceable judgments for the payment of money in an
aggregate amount in excess of $50,000,000 (to the extent not covered by
insurance as to which the insurer has been notified of such judgment or order
and has not denied coverage) shall be rendered against the Borrower and any of
the Restricted Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any judgment creditor shall legally attach or levy
upon assets of such Loan Party that are material to the businesses and
operations of the Borrower and its Restricted Subsidiaries, taken as a whole, to
enforce any such judgment;

(k)    an ERISA Event occurs that has resulted or would reasonably be expected
to result in a Material Adverse Effect;

(l)    any Lien purported to be created under any Term Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Term Security Documents, except (i) as a result of
the sale or other disposition of the applicable Collateral to a Person that is
not a Loan Party in a transaction permitted under the Loan Documents, (ii) as a
result of the Term Administrative Agent’s failure to (A) maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under the Term Security Documents or (B) file Uniform Commercial Code
continuation statements or (iii) as to Collateral consisting of real property to
the extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage or (iv) as a result of acts or omissions of
the Term Administrative Agent or any Lender;

(m)    any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;

(n)    any Guarantees of the Loan Document Obligations by any Loan Party
pursuant to the Term Guarantee Agreement shall cease to be in full force and
effect (in each case, other than in accordance with the terms of the Loan
Documents); or

(o)    a Change of Control shall occur; then, and in every such event (other
than an event with respect to the Borrower described in paragraph (h) or (i) of
this Section 7.01), and at any time thereafter during the continuance of such
event, the Term Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate

 

126



--------------------------------------------------------------------------------

immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
paragraph (h) or (i) of this Section 7.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

For the avoidance of doubt, (i) any “going concern” or like qualification or
exception in connection with an upcoming maturity date of any Indebtedness or
any actual failure to satisfy a financial maintenance covenant or any potential
inability to satisfy a financial maintenance covenant on a future date or in a
future period or any projected Default or Event of Default in connection with
financial statements delivered pursuant to Section 5.01(a) shall not be a
Default or Event of Default and (ii) any Default or Event of Default which may
have occurred shall cease to exist upon compliance with such requirement,
including with respect to an Event of Default pursuant to (x) Section 7.01(a) or
Section 7.01(b) upon payment of any overdue amounts and (y) the failure to
timely meet any delivery requirements under the Loan Documents, upon any
delivery otherwise in compliance with such requirement.

SECTION 7.02    Application of Proceeds.

After the exercise of remedies provided for in Section 7.01, any amounts
received on account of the Secured Obligations shall be applied by the Term
Administrative Agent in accordance with Section 4.02 of the Term Collateral
Agreement and/or the similar provisions in the other Term Security Documents.

ARTICLE VIII

ADMINISTRATIVE AGENT

SECTION 8.01    Appointment and Authority.

(a)    Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Term Administrative Agent and Term Collateral Agent hereunder
and under the other Loan Documents and authorizes the Term Administrative Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Term Administrative Agent and Term Collateral Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Term
Administrative Agent and the Term Collateral Agent, the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

(b)    The Term Administrative Agent shall also act as the “Term Collateral
Agent” under the Loan Documents, and each of the Lenders hereby irrevocably
appoints and authorizes the Term Collateral Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Term Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Term Administrative
Agent and Term Collateral Agent pursuant to Section 8.05 for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Term Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Term Administrative Agent, shall be entitled
to

 

127



--------------------------------------------------------------------------------

the benefits of all provisions of this Article VIII and Article IX (including
Section 9.03 as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.

SECTION 8.02    Rights as a Lender.

The Person serving as the Term Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Term Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Term
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, own securities of, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Term Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03    Exculpatory Provisions.

The Term Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Term Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Term Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that the Term
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Term Administrative Agent
to liability or that is contrary to any Loan Document or applicable law;

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Term Administrative
Agent or any of its Affiliates in any capacity;

(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Term Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02 and in the last paragraph of Section 7.01) or (ii) in
the absence of its own gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment; provided that the Term Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice describing such
Default is given to the Term Administrative Agent by the Borrower or a Lender;
and

(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the

 

128



--------------------------------------------------------------------------------

validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the Term
Security Documents, (v) the value or the sufficiency of any Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Term Administrative Agent.

SECTION 8.04    Reliance by Term Administrative Agent.

The Term Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Term Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the Term
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Term Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Term
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 8.05    Delegation of Duties.

The Term Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Term Administrative Agent. The Term
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Term Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Term Administrative Agent.

SECTION 8.06    Resignation of Term Administrative Agent.

Subject to the appointment and acceptance of a successor Term Administrative
Agent as provided in this paragraph, the Term Administrative Agent may resign
upon thirty (30) days’ notice to the Lenders and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the Borrower’s consent (such consent not to be unreasonably withheld or delayed)
unless a Specified Event of Default has occurred and is continuing), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Term
Administrative Agent gives notice of its resignation, then such resignation
shall nevertheless be effective and the retiring Term Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Term Administrative Agent, which shall be an Approved Bank with an office in New
York, New York, or an Affiliate of any such Approved Bank (the date upon which
the retiring Term Administrative Agent is replaced, the “Resignation Effective
Date”); provided that if the Term Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice.

 

129



--------------------------------------------------------------------------------

If the Person serving as Term Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders and the
Borrower may, to the extent permitted by applicable law, by notice in writing to
such Person remove such Person as Term Administrative Agent and, with the
consent of the Borrower, appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Term Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except (i) that in the case of any collateral security held by the
Term Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Term Administrative Agent shall continue to
hold such collateral security until such time as a successor Term Administrative
Agent is appointed and (ii) with respect to any outstanding payment obligations)
and (2) except for any indemnity payments or other amounts then owed to the
retiring or removed Term Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Term Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Term Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as Term
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Term Administrative Agent (other than any rights to indemnity payments
or other amounts owed to the retiring or removed Term Administrative Agent as of
the Resignation Effective Date or the Removal Effective Date, as applicable),
and the retiring or removed Term Administrative Agent shall be discharged from
all of its duties and obligations hereunder and under the other Loan Documents
as set forth in this Section. The fees payable by the Borrower to a successor
Term Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Term Administrative Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring or
removed Term Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Term Administrative Agent was acting as Term
Administrative Agent.

SECTION 8.07    Non-Reliance on Term Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Term Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Term Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Restatement Effective Date, or delivering its signature page to an
Assignment and Assumption, Incremental Facility Amendment or Refinancing
Amendment pursuant to which it shall become a Lender hereunder, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Term Administrative Agent or the Lenders on the
Restatement Effective Date.

 

130



--------------------------------------------------------------------------------

No Lender shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Term Administrative Agent and Term
Collateral Agent on behalf of the Lenders in accordance with the terms thereof.
In the event of a foreclosure by the Term Administrative Agent or Term
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Term Administrative Agent, the Term Collateral Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition, and the Term Administrative Agent or Term
Collateral Agent, as agent for and representative of the Lenders (but not any
Lender or Lenders in its or their respective individual capacities unless
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any collateral payable by the Term Administrative Agent or Term
Collateral Agent on behalf of the Lenders at such sale or other disposition.
Each Lender, whether or not a party hereto, will be deemed, by its acceptance of
the benefits of the Collateral and of the Guarantees of the Secured Obligations,
to have agreed to the foregoing provisions.

SECTION 8.08    No Other Duties, Etc.

Anything herein to the contrary notwithstanding, neither any Lead Arranger nor
any person named on the cover page hereof as a joint bookrunner shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Term Administrative
Agent or a Lender hereunder.

SECTION 8.09    Term Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Term Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Term Administrative Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Term
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Term Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders and the Term Administrative Agent under Sections 2.12 and 9.03) allowed
in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Term Administrative Agent and, if the Term Administrative Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Term Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Term Administrative Agent and its
agents and counsel, and any other amounts due the Term Administrative Agent
under Sections 2.12 and 9.03.

Nothing contained herein shall be deemed to authorize the Term Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Secured Obligations or the rights of any Lender to authorize the Term
Administrative Agent to vote in respect of the claim of any Lender or in any
such proceeding.

 

131



--------------------------------------------------------------------------------

SECTION 8.10    No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Term Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Term
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the Term
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Term Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 9.08 (subject to the terms of
Section 2.18), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided further that if at
any time there is no Person acting as Term Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Term Administrative Agent pursuant to
Article VII and (ii) in addition to the matters set forth in clauses (b) and (c)
of the preceding proviso and subject to Section 2.18, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

SECTION 8.11    Withholding Taxes.

To the extent required by any applicable Requirements of Law (as determined in
good faith by the Term Administrative Agent), the Term Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Term Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or not property executed, or
because such Lender failed to notify the Term Administrative Agent of a change
in circumstance that rendered the exemption from, or reduction of withholding
Tax ineffective), such Lender shall indemnify and hold harmless the Term
Administrative Agent (to the extent that the Term Administrative Agent has not
already been reimbursed by the Loan Parties pursuant to Section 2.17 and without
limiting any obligation of the Loan Parties to do so pursuant to such Section)
fully for all amounts paid, directly or indirectly, by the Term Administrative
Agent as Taxes or otherwise, together with all expenses incurred, including
legal expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Term Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Term Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the Term
Administrative Agent under this Section 8.11. The agreements in this
Section 8.11 shall survive the resignation and/or replacement of the Term
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations under any Loan Document.

 

132



--------------------------------------------------------------------------------

SECTION 8.12    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Term Administrative Agent and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans or this Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Term Administrative Agent and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that the Term
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans and this Agreement (including in connection with
the reservation or exercise of any rights by the Term Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

 

133



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by fax
or other electronic transmission, as follows:

(i)    if to the Borrower or the Term Administrative Agent, to the address, fax
number, e-mail address or telephone number specified for such Person on
Schedule 9.01; and

(ii)    if to any other Lender, to it at its address (or fax number, telephone
number or e-mail address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain Material Non-Public Information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below shall be effective as provided in such subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
reasonably approved by the Term Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Term Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.

Unless the Term Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM

 

134



--------------------------------------------------------------------------------

FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the Term
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Term Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence, bad faith or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d)    Change of Address, Etc. Each of the Borrower and the Term Administrative
Agent may change its address, electronic mail address, fax or telephone number
for notices and other communications or website hereunder by notice to the other
parties hereto. Each other Lender may change its address, fax or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Term Administrative Agent. In addition, each Lender agrees to notify the
Term Administrative Agent from time to time to ensure that the Term
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender.

(e)    Reliance by Term Administrative Agent and Lenders. The Term
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Term Administrative Agent, each Lender
and the Related Parties from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower in the absence of gross negligence or willful
misconduct as determined in a final and non-appealable judgment by a court of
competent jurisdiction. All telephonic notices to and other telephonic
communications with the Term Administrative Agent may be recorded by the Term
Administrative Agent and each of the parties hereto hereby consents to such
recording.

SECTION 9.02    Waivers; Amendments.

(a)    No failure or delay by the Term Administrative Agent or any Lender in
exercising any right or power under this Agreement or any Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Term
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 9.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Term Administrative Agent or
any Lender may have had notice or knowledge of such Default at the time. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

 

135



--------------------------------------------------------------------------------

(b)    Except as provided in Section 2.20 with respect to any Incremental
Facility Amendment, Section 2.21 with respect to any Refinancing Amendment or
Section 2.24 with respect to any Permitted Amendment, neither this Agreement,
any Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower, the Term Administrative
Agent (to the extent that such waiver, amendment or modification does not affect
the rights, duties, privileges or obligations of the Term Administrative Agent
under this Agreement, the Term Administrative Agent shall execute such waiver,
amendment or other modification to the extent approved by the Required Lenders)
and the Required Lenders or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Term Administrative
Agent and the Loan Party or Loan Parties that are parties thereto, in each case
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any Default or Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender), (ii)
reduce the principal amount of any Loan (it being understood that a waiver of
any Default or Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute a reduction or forgiveness of principal) or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby (it being understood that any change to the definition of Total Net
Leverage Ratio, Consolidated Senior Secured Net Leverage Ratio or in the
component definitions thereof shall not constitute a reduction of interest or
fees), provided that only the consent of the Required Lenders shall be necessary
to waive any obligation of the Borrower to pay default interest pursuant to
Section 2.13(c), (iii) postpone the maturity of any Loan (it being understood
that a waiver of any Default or Event of Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute a reduction or
forgiveness of principal), or the date of any scheduled amortization payment of
the principal amount of any Term Loan under Section 2.10 or the applicable
Refinancing Amendment, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment (it being understood
that a waiver of any Default or Event of Default shall not constitute an
extension of any maturity date, date of any scheduled amortization payment or
date for payment of interest or fees), without the written consent of each
Lender directly and adversely affected thereby, (iv) change any of the
provisions of this Section 9.02 without the written consent of each Lender
directly and adversely affected thereby; provided that any such change which is
in favor of a Class of Lenders holding Loans maturing after the maturity of
other Classes of Lenders (and only takes effect after the maturity of such other
Classes of Loans or Commitments) will require the written consent of the
Required Lenders with respect to each Class directly and adversely affected
thereby, (v) change the percentage set forth in the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (vi) release all or substantially all the value of
the Guarantees under the Term Guarantee Agreement (except as expressly provided
in the Loan Documents) without the written consent of each Lender (other than a
Defaulting Lender), (vii) release all or substantially all the Collateral from
the Liens of the Term Security Documents, without the written consent of each
Lender (other than a Defaulting Lender), except as expressly provided in the
Loan Documents or (viii) amend or modify any provisions of Section 2.18(a) or
Section 7.02 hereof or Section 4.02 of the Term Collateral Agreement and/or the
similar provisions in the other Term Security Documents, in each case without
the consent of each Lender directly and adversely affected thereby; provided
further that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Term Administrative Agent without the prior written
consent of the Term Administrative Agent, (B) any provision of this Agreement or
any other Loan Document may be amended by an agreement in writing entered into
by the Borrower and the Term Administrative Agent to cure any ambiguity,
omission, defect or inconsistency and (C) any waiver, amendment or modification
of this Agreement that by its terms affects the rights or duties

 

136



--------------------------------------------------------------------------------

under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite percentage in interest of the affected Class of
Lenders stating that would be required to consent thereto under this
Section 9.02 if such Class of Lenders were the only Class of Lenders hereunder
at the time. Notwithstanding the foregoing, (a) this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Term Administrative Agent, the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion and (b) guarantees, Term Security Documents and
related documents in connection with this Agreement may be in a form reasonably
determined by the Term Administrative Agent and may be, together with this
Agreement and the other Loan Documents, amended and waived with the consent of
the Term Administrative Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment or waiver is delivered
in order (i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects, (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents or (iv) to integrate any Incremental Facility or Credit Agreement
Refinancing Indebtedness in a manner consistent with this Agreement and the
other Loan Documents.

(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to clause (iv), (ix) or (xi) of paragraph (b) of
this Section 9.02, the consent of a Majority in Interest of the outstanding
Loans of such Class) to such Proposed Change is obtained, but the consent to
such Proposed Change of other Lenders whose consent is required is not obtained
(any such Lender whose consent is not obtained as described in paragraph (b) of
this Section 9.02 being referred to as a “Non-Consenting Lender”), then, so long
as the Lender that is acting as Term Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Term Administrative Agent, (i) if
no Specified Event of Default exists, permanently prepay all of the Loans of any
Class owing by it to, and terminating any Commitments of, such Non-Consenting
Lender or (ii) require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which Eligible
Assignee may be another Lender, if a Lender accepts such assignment), provided
that, with respect to this clause (ii), (a) the Borrower shall have received the
prior written consent of the Term Administrative Agent to the extent such
consent would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable, which consent shall not unreasonably be withheld,
(b) such Non-Consenting Lender shall have received payment of an amount equal to
the outstanding par principal amount of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (including pursuant
to Section 2.11(a)(i)) from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (c) unless waived, the Borrower or such Eligible
Assignee shall have paid to the Term Administrative Agent the processing and
recordation fee specified in Section 9.04(b).

(d)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Term Loans of any Lender that is at the time a Defaulting
Lender shall not have any voting or approval rights under the Loan Documents and
shall be excluded in determining whether all Lenders (or all Lenders of a
Class), all affected Lenders (or all affected Lenders of a Class), a Majority in
Interest of Lenders of any Class or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to this Section 9.02); provided that (x) the Commitment of

 

137



--------------------------------------------------------------------------------

any Defaulting Lender may not be increased or extended without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

SECTION 9.03    Expenses; Indemnity; Damage Waiver.

(a)    The Borrower shall pay, if the Restatement Effective Date occurs, (i) all
reasonable, documented and invoiced out-of-pocket costs and expenses incurred by
the Term Administrative Agent, the Lead Arranger and its respective Affiliates
(without duplication) (limited, in the case of (x) legal fees and expenses, to
the reasonable, documented and invoiced fees, charges and disbursements of
Cahill, Gordon & Reindel LLP and to the extent reasonably determined by the Term
Administrative Agent to be necessary, one firm of local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and, in the case of an actual conflict of interest where the
Indemnitee affected by such conflict notifies the Borrower of the existence of
such conflict and thereafter retains its own counsel, one additional conflicts
counsel for the affected Indemnitees similarly situated and (y) the fees and
expenses of any other advisor or consultant, to the reasonable, documented and
invoiced fees, charges and disbursements of such advisor or consultant, but
solely to the extent that such consultant or advisor has been retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed)),
in each case, in connection with the syndication of the credit facilities
provided for herein, and the preparation, negotiation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof and (ii) all reasonable, documented and invoiced
out-of-pocket costs and expenses incurred by the Term Administrative Agent, any
Lead Arranger or any Lender, including the fees, charges and disbursements of
counsel for the Term Administrative Agent, the Lead Arranger and the Lenders
(without duplication) (limited, in the case of (x) legal fees and expenses, to
the reasonable, documented and invoiced fees, charges and disbursements of
Cahill, Gordon & Reindel LLP and to the extent reasonably determined by the Term
Administrative Agent to be necessary, one local counsel in each relevant
jurisdiction and, in the case of an actual conflict of interest where the
Indemnitee affected by such conflict notifies the Borrower of the existence of
such conflict and thereafter retains its own counsel, one additional conflicts
counsel for the affected Indemnitees similarly situated and (y) the fees and
expenses of any other advisor or consultant, to the reasonable, documented and
invoiced fees, charges and disbursements of such advisor or consultant, but
solely to the extent that such consultant or advisor has been retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed), in
connection with the enforcement or protection of any rights or remedies (A) in
connection with the Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Laws), including its rights under this Section 9.03 or (B) in connection
with the Loans made hereunder, including all such out-of-pocket costs and
expenses incurred during any workout, restructuring or negotiations in respect
of such Loan.

(b)    Without duplication of the expense reimbursement obligations pursuant to
clause (a) above, the Borrower shall indemnify the Term Administrative Agent,
each Lender, the Lead Arranger, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable, documented and invoiced out-of-pocket fees and expenses (limited, in
the case of (x) legal fees and expenses, to the reasonable, documented and
invoiced fees, charges and disbursements of one counsel for all Indemnitees and
to the extent reasonably determined by the Term Administrative Agent to be
necessary, one local counsel in each relevant jurisdiction and, in the case of
an actual conflict of interest where the Indemnitee affected by such conflict
notifies the Borrower of the existence of such conflict and thereafter retains
its own counsel, one additional conflicts counsel for the affected Indemnitees
similarly situated and (y) the fees and expenses of any other advisor or
consultant, to the reasonable, documented

 

138



--------------------------------------------------------------------------------

and invoiced fees, charges and disbursements of such advisor or consultant, but
solely to the extent that such consultant or advisor has been retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed)),
incurred by or asserted against any Indemnitee by any third party or by the
Borrower or any Subsidiary or any of their respective Affiliates to the extent
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any Loan Document or any other agreement or
instrument contemplated hereby or thereby, the performance by the parties to the
Loan Documents of their respective obligations thereunder or the consummation of
the Transactions or any other transactions contemplated thereby, the syndication
of the credit facilities provided for herein, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or Release or threat of
Release of Hazardous Materials on, at, to or from any Mortgaged Property or any
other property currently or formerly owned or operated by the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any Subsidiary or their Affiliates and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, costs or related expenses (w) resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee or its Related Indemnified
Parties (as determined by a court of competent jurisdiction in a final and
non-appealable judgment), (x) resulted from a material breach of the Loan
Documents by such Indemnitee or its Related Indemnified Parties (as determined
by a court of competent jurisdiction in a final and non-appealable judgment),
(y) arise from disputes between or among Indemnitees (other than disputes
involving claims against the Term Administrative Agent or the Lead Arranger, in
each case, in their respective capacities) that do not involve an act or
omission by the Borrower or any of its Affiliates or (z) any settlement effected
without the Borrower’s prior written consent, but if settled with the Borrower’s
prior written consent (such consent not to be unreasonably withheld or delayed),
the Borrower will indemnify and hold harmless each Indemnitee from and against
any and all losses, claims, damages, liabilities and expenses by reason of such
settlement in accordance with this paragraph; provided further that (1) the
Borrower shall not, without the prior written consent of the applicable
Indemnitee (which consent shall not be unreasonably withheld, delayed or
conditioned), effect any settlement of any pending or threatened claim,
litigation, investigation or proceeding in respect of which indemnity could have
been sought hereunder by such Indemnitee unless (a) such settlement includes a
full and unconditional release of such Indemnitee in form and substance
reasonably satisfactory to such Indemnitee from all liability on claims that are
the subject matter of such claim, litigation, investigation or proceeding and
(b) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of such Indemnitee and (2) to the extent of
any amounts paid to an Indemnitee in respect of this Section 9.03, such
Indemnitee, by its acceptance of the benefits hereof, agrees to refund and
return any and all amounts paid by the Borrower to it if, pursuant to the
operation of any of the foregoing clauses (w) through (z), such Indemnitee was
not entitled to receipt of such amount.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Term Administrative Agent or any Lender under paragraph (a) or
(b) of this Section 9.03, each Lender severally agrees to pay to the Term
Administrative Agent or such Lender, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Term
Administrative Agent or such Lender in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the outstanding Term Loans at such time. The obligations of the Lenders under
this paragraph (c) are subject to the last sentence of Section 2.02(a) (which
shall apply mutatis mutandis to the Lenders’ obligations under this paragraph
(c)).

 

139



--------------------------------------------------------------------------------

(d)    To the extent permitted by applicable law, no party hereto nor any
Affiliate of any party hereto, nor any officer, director, employee, agent,
controlling person, advisor or other representative of the foregoing or any
successor or permitted assign of any of the foregoing shall assert, and each
hereby waives, any claim against any other such Person on any theory of
liability for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages, but in any event including any loss of profits,
business or anticipated savings) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, arising out of, as a result of, or in any way related
to, this Agreement or any agreement or instrument contemplated hereby or
referred to herein, the transactions contemplated hereby or thereby, or any act
or omission or event occurring in connection therewith and each such Person
further agrees not to sue upon any such claim or any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor;
provided that the foregoing shall in no event limit the Borrower’s
indemnification obligations under this Section 9.03.

(e)    In case any proceeding is instituted involving any Indemnitee for which
indemnification is to be sought hereunder by such Indemnitee, then such
Indemnitee will promptly notify the Borrower of the commencement of any
proceeding; provided, however, that the failure to do so will not relieve the
Borrower from any liability that it may have to such Indemnitee hereunder,
except to the extent that the Borrower is materially prejudiced by such failure.

(f)    Notwithstanding anything to the contrary in this Agreement, to the extent
permitted by applicable law, no party hereto or an Indemnitee shall assert, and
each hereby waives, any claim against any other Person for any direct or actual
damages arising from the use by unintended recipients of information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; except to the
extent that such direct or actual damages are determined by a court of competent
jurisdiction by final, non-appealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of, or a material breach of the Loan
Documents by, such Indemnitee or its Related Parties.

(g)    All amounts due under this Section 9.03 shall be payable not later than
ten (10) Business Days after written demand therefor; provided, however, that
any Indemnitee shall promptly refund an indemnification payment received
hereunder to the extent that there is a final judicial determination that such
Indemnitee was not entitled to indemnification with respect to such payment
pursuant to this Section 9.03.

SECTION 9.04    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and the acknowledgement of the Term Administrative Agent
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void), (ii) no assignment shall be made to any Defaulting
Lender or any of its Subsidiaries, or any Persons who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (ii) and (iii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.04), the Indemnitees and, to the extent expressly contemplated hereby,
the Related Parties of each of the Term Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

140



--------------------------------------------------------------------------------

(b)    (i) Subject to the conditions set forth in paragraphs (b)(ii) and
(f) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans at the time owing to it) with the prior written consent
(such consent (except with respect to assignments to competitors (as described
in the definition of “Disqualified Lenders”) of the Borrower) not to be
unreasonably withheld or delayed) of (A) the Borrower; provided that no consent
of the Borrower shall be required for an assignment (w) by any Joint Lead
Arranger (or its affiliate) to the extent that an assignment by such Joint Lead
Arranger (or such affiliate) is made in the primary syndication to Eligible
Assignees to whom the Borrower has consented or to any other Joint Lead Arranger
(or its affiliate), (x) by a Term Lender to any Lender or an Affiliate of any
Lender, (y) by a Term Lender to an Approved Fund or (z) if an Event of Default
has occurred and is continuing; provided further that no assignee contemplated
by the immediately preceding proviso shall be entitled to receive any greater
payment under Section 2.15 or Section 2.17 than the applicable assignor would
have been entitled to receive with respect to the assignment made to such
assignee, unless the assignment to such assignee is made with the Borrower’s
prior written consent; provided further that the Borrower shall have the right
to withhold its consent to any assignment if in order for such assignment to
comply with applicable law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority and
(B) the Term Administrative Agent; provided that no consent of the Term
Administrative Agent shall be required for an assignment of a Term Loan to (x) a
Lender, an Affiliate of a Lender or an Approved Fund or (y) subject to
Section 9.04(f) and (g), an Affiliated Lender, the Borrower or any of its
Subsidiaries. Notwithstanding anything in this Section 9.04 to the contrary, if
the Borrower has not given the Term Administrative Agent written notice of its
objection to an assignment of Term Loans within five (5) Business Days after
written notice of such assignment, the Borrower shall be deemed to have
consented to such assignment.

(ii)    Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Term Administrative Agent) shall not be less than $1,000,000 (and integral
multiples thereof), unless the Borrower and the Term Administrative Agent
otherwise consent (in each case, such consent not to be unreasonably withheld or
delayed); provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing, (B) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement; provided that this clause
(B) shall not be construed to prohibit assignment of a proportionate part of all
the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans, (C) the parties to each assignment shall execute and
deliver to the Term Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Term Administrative Agent or, if
previously agreed with the Term Administrative Agent, manually execute and
deliver to the Term Administrative Agent an Assignment and Assumption, and, in
each case, together with a processing and recordation fee of $3,500; provided
that the Term Administrative Agent, in its sole discretion, may elect to waive
or reduce such processing and recordation fee; provided further that any such
Assignment and Assumption shall include a representation by the assignee that
the assignee is not a Disqualified Lender or, to the assignee’s knowledge, an
Affiliate of a Disqualified Lender (other than any bona fide debt investment
fund Affiliate of a Disqualified Lender who is disqualified solely as a result
of being a competitor of the Borrower and its Subsidiaries); provided further
that assignments made pursuant to Section 2.19(b) or Section 9.02(c) shall not
require the signature of the assigning Lender to become effective and (D) the
assignee, if it shall not be a Lender, shall deliver to the Term

 

141



--------------------------------------------------------------------------------

Administrative Agent any tax forms required by Section 2.17(e) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain Material
Non-Public Information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section 9.04.

(iv)    The Term Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal, premium,
interest and fees amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).    The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Term
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Term Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the Term
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(vi)    The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

142



--------------------------------------------------------------------------------

(c)    (i) Any Lender may, without the consent of the Borrower or the Term
Administrative Agent, sell participations to one or more banks or other Persons
(other than to a Person that is not an Eligible Assignee) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the Term
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and any other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and any other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly and adversely affects such Participant. Subject to
paragraph (c)(iii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the obligations and limitations thereof and Section 2.19, it being understood
that any tax forms required by Section 2.17(e) shall be provided solely to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section 9.04. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.

(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and the
parties hereto shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of its Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or other obligations under the
Loan Documents) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary in
connection with a Tax audit or other proceeding to establish that any Loan or
other obligation under the Loan Documents is in registered form for U.S. federal
income tax purposes.

(iii)    A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (not to be unreasonably withheld or delayed).

(d)    Any Lender may, without the consent of the Borrower or the Term
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other “central” bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest, provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

143



--------------------------------------------------------------------------------

(e)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Term Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Term Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Term Administrative Agent or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(f)    The Term Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions of this Agreement relating to Disqualified
Lenders. Without limiting the generality of the foregoing, the Term
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or prospective Lender is a Disqualified Lender or
(y) have any liability with respect to or arising out of any assignment of
Loans, or disclosure of confidential information, to any Disqualified Lender.
The Term Administrative Agent shall and shall have the right, and the Borrower
hereby expressly authorizes the Term Administrative Agent, to (A) post the list
of Disqualified Lender provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or
(B) provide the DQ List to each Lender requesting the same.

(g)    Any Lender may, at any time, assign all or a portion of its Term Loans to
the Borrower or any of its Subsidiaries, through (x) Dutch auctions or other
offers to purchase open to all Lenders on a pro rata basis in accordance with
procedures of the type described in Section 2.11(a)(ii) or other customary
procedures acceptable to the Term Administrative Agent and/or (y) open market
purchases on a non-pro rata basis, provided that (i) any Term Loans that are so
assigned will be automatically and irrevocably cancelled and the aggregate
principal amount of the tranches and installments of the relevant Term Loans
then outstanding shall be reduced by an amount equal to the principal amount of
such Term Loans, (ii) no Event of Default shall have occurred and be continuing
and (iii) each Lender making such assignment to the Borrower or any of its
Subsidiaries acknowledges and agrees that in connection with such assignment,
(1) the Borrower or its Subsidiaries then may have, and later may come into
possession of Material Non-Public Information, (2) such Lender has independently
and, without reliance on the Borrower, any of its Subsidiaries, the Term
Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to enter into such assignment notwithstanding such
Lender’s lack of knowledge of the Material Non-Public Information and (3) none
of the Borrower, its Subsidiaries, the Term Administrative Agent, or any of
their respective Affiliates shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by Requirements of
Law, any claims such Lender may have against the Borrower, its Subsidiaries, the
Term Administrative Agent, and their respective Affiliates, under applicable
laws or otherwise, with respect to the nondisclosure of the Material Non-Public
Information. Each Lender entering into such an assignment further acknowledges
that the Material Non-Public Information may not be available to the Term
Administrative Agent or the other Lenders.

 

144



--------------------------------------------------------------------------------

(h)    Notwithstanding the foregoing, no assignment may be made or participation
knowingly sold to a Disqualified Lender without the prior written consent of the
Borrower; provided that, upon inquiry by any Lender to the Term Administrative
Agent as to whether a specified potential assignee or prospective participant is
on the list of Disqualified Lenders, the Term Administrative Agent shall be
permitted to disclose to such Lender whether such specific potential assignee or
prospective participant is on the list of Disqualified Lenders provided further
that inclusion on the list of Disqualified Lenders shall not apply retroactively
to disqualify any persons that have previously acquired an assignment or
participation in the Loan if such person was not included on the list of
Disqualified Lenders at the time of such assignment or participation.
Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, if any Lender was a Disqualified Lender at the time of the
assignment of any Loans or Commitments to such Lender, following written notice
from the Borrower to such Lender and the Term Administrative Agent: (1) such
Lender shall promptly assign all Loans and Commitments held by such Lender to an
Eligible Assignee; provided that (A) the Term Administrative Agent shall not
have any obligation to the Borrower, such Lender or any other Person to find
such a replacement Lender, (B) the Borrower shall not have any obligation to
such Disqualified Lender or any other Person to find such a replacement Lender
or accept or consent to any such assignment to itself or any other Person
subject to the Borrower’s consent in accordance with Section 9.04(b)(i) and
(C) the assignment of such Loans and/or Commitments, as the case may be, shall
be at par plus accrued and unpaid interest and fees; (2) such Lender shall not
have any voting or approval rights under the Loan Documents and shall be
excluded in determining whether all Lenders (or all Lenders of any Class), all
affected Lenders (or all affected Lenders of any Class), a Majority in Interest
of Lenders of any Class or the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
this Section 9.02); provided that (x) the Commitment of any Disqualified Lender
may not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that affects any Disqualified Lender adversely and in a manner
that is disproportionate to other affected Lenders shall require the consent of
such Disqualified Lender; and (3) no Disqualified Lender is entitled to receive
information provided solely to Lenders by the Term Administrative Agent or any
Lender or will be permitted to attend or participate in meetings attended solely
by the Lenders and the Term Administrative Agent, other than the right to
receive notices or Borrowings, notices or prepayments and other administrative
notices in respect of its Loans or Commitments required to be delivered to
Lenders pursuant to Article II.

SECTION 9.05    Survival.

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to any Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Term Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect until the Termination Date. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans and all other amounts payable
hereunder, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

SECTION 9.06    Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements

 

145



--------------------------------------------------------------------------------

with respect to fees payable to the Term Administrative Agent or the syndication
of the Loans and Commitments constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Term Administrative Agent and
when the Term Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07    Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.07, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Term Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

SECTION 9.08    Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender to or
for the credit or the account of the Borrower (excluding, for the avoidance of
doubt, any Settlement Assets except to effect Settlement Payments such Lender is
obligated to make to a third party in respect of such Settlement Assets or as
otherwise agreed in writing between the Borrower and such Lender) against any of
and all the obligations of the Borrower then due and owing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Term Administrative Agent for
further application in accordance with the provisions of Section 2.22 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Term Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Term Administrative Agent a statement describing in reasonable detail the
Secured Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The applicable Lender shall notify the Borrower and the
Term Administrative Agent of such setoff and application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such setoff and application under this Section 9.08. The rights of each
Lender under this Section 9.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have. Notwithstanding
the foregoing, no amount set off from any Loan Party (other than the Borrower)
shall be applied to any Excluded Swap Obligation of such Loan Party (other than
the Borrower).

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

 

146



--------------------------------------------------------------------------------

(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that the Term Administrative Agent or any Lender
may otherwise have to bring any action or proceeding relating to any Loan
Document against the Borrower or their respective properties in the courts of
any jurisdiction.

(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section 9.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10    WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11    Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.12    Confidentiality.

(a)    Each of the Term Administrative Agent and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and its and their respective
directors, officers, employees, trustees and agents, including accountants,
legal counsel and other agents and advisors and any numbering, administration or
settlement service providers (it being understood that the Persons to whom such
disclosure is made will be informed

 

147



--------------------------------------------------------------------------------

of the confidential nature of such Information and instructed to keep such
Information confidential and any failure of such Persons acting on behalf of the
Term Administrative Agent or the relevant Lender to comply with this
Section 9.12 shall constitute a breach of this Section 9.12 by the Term
Administrative Agent or the relevant Lender, as applicable), (ii) to the extent
requested by any regulatory authority or self-regulatory authority, required by
applicable law or by any subpoena or similar legal process or in connection with
the exercise of remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder; provided that (x) solely
to the extent permitted by law and other than in connection with routine audits
and reviews by bank accountants, regulatory and self-regulatory authorities,
each Lender and the Term Administrative Agent shall notify the Borrower as
promptly as practicable of any such requested or required disclosure in
connection with any legal or regulatory proceeding and (y) in the case of clause
(ii) only, each Lender and the Term Administrative Agent shall use commercially
reasonable efforts to ensure that such Information is kept confidential in
connection with the exercise of such remedies, and provided further that in no
event shall any Lender or the Term Administrative Agent be obligated or required
to return any materials furnished by the Borrower or any Subsidiary of the
Borrower, (iii) to any other party to this Agreement, (iv) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section 9.12, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (B) any actual or prospective counterparty (or its
advisors) to any Swap Agreement or derivative transaction relating to any Loan
Party or its Subsidiaries and its obligations under the Loan Documents or
(C) any pledgee referred to in Section 9.04(d), (v) if required by any rating
agency; provided that prior to any such disclosure, such rating agency shall
have agreed in writing to maintain the confidentiality of such Information,
(vi) to service providers providing administrative and ministerial services
solely in connection with the syndication and administration of the Loan
Documents and the facilities (e.g., identities of parties, maturity dates,
interest rates, etc.) on a confidential basis, (vii) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 9.12, (y) becomes available to the Term Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or any Subsidiary, which source is not known by
the recipient of such information to be subject to a confidentiality obligation
or (z) is independently developed by a Joint Lead Arranger or (viii) for
purposes of establishing a “due diligence” defense. For the purposes hereof,
“Information” means all information received from or on behalf of the Borrower
relating to the Borrower, any other Subsidiary or their business, other than any
such information that is available to the Term Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary; provided that, in the case of information received from the Borrower
or any Subsidiary after the Restatement Effective Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, no such information shall be disclosed to a
Disqualified Lender that constitutes a Disqualified Lender at the time of such
disclosure without the Borrower’s prior written consent.

(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

148



--------------------------------------------------------------------------------

(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED
BY THE BORROWER OR THE TERM ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE TERM ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13    USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act and the Term Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Term Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA PATRIOT Act.

SECTION 9.14    Release of Liens and Guarantees.

(a)    A Subsidiary Loan Party shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Term Security Documents in Collateral owned by such Subsidiary Loan Party shall
be automatically released, (1) upon the consummation of any transaction or
designation permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Restricted Subsidiary (including pursuant to a
permitted merger with a Subsidiary that is not a Loan Party or a designation as
an Unrestricted Subsidiary) or becomes an Excluded Subsidiary or (2) upon the
request of the Borrower, in connection with a transaction permitted under this
Agreement, as a result of which such Subsidiary Loan Party ceases to be a Wholly
Owned Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. Upon any sale or other transfer by any Loan
Party (other than to the Borrower or any Subsidiary Loan Party) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Term Security Document in any Collateral, the security
interests in such Collateral created by the Term Security Documents shall be
automatically released. Upon the release of the Borrower or any Subsidiary Loan
Party from its Guarantee in compliance with this Agreement, the security
interest in any Collateral owned by the Borrower or such Subsidiary created by
the Term Security Documents shall be automatically released. Upon the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary in
compliance with this Agreement, the security interest created by the Term
Security Documents in the Equity Interests of such Subsidiary shall
automatically be released. Upon the Termination Date, all obligations under the
Loan Documents and all security interests created by the Term Security Documents
shall be automatically released. In connection with any termination or release
pursuant to this Section 9.14, the Term Administrative Agent or the Term
Collateral Agent, as the case may be, shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release so long as the
Borrower or applicable Loan Party shall have provided the Term Administrative
Agent or the Term Collateral Agent, as the case may be, such certifications or
documents as the Term Administrative Agent or the Term Collateral Agent, as the
case may be, shall reasonably request in order to demonstrate compliance with
this Agreement.

 

149



--------------------------------------------------------------------------------

(b)    The Term Administrative Agent or the Term Collateral Agent, as the case
may be, will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to
subordinate its Lien on any property granted to or held by the Term
Administrative Agent or the Term Collateral Agent, as the case may be, under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.02(iv).

(c)    Each of the Lenders irrevocably authorizes the Term Administrative Agent
or the Term Collateral Agent, as the case may be, to provide any release or
evidence of release, termination or subordination contemplated by this
Section 9.14. Upon request by the Term Administrative Agent or the Term
Collateral Agent, as the case may be, at any time, the Required Lenders will
confirm in writing the Term Administrative Agent’s authority or the Term
Collateral Agent’s authority, as the case may be, to release or subordinate its
interest in particular types or items of property, or to release any Loan Party
from its obligations under any Loan Document, in each case in accordance with
the terms of the Loan Documents and this Section 9.14.

SECTION 9.15    No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that
(i) (A) the arranging and other services regarding this Agreement provided by
the Term Administrative Agent, the Lead Arranger, the Lenders and each of their
respective Affiliates, are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Term Administrative Agent,
the Lead Arranger and the Lenders on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the Term
Administrative Agent, the Lead Arranger, the Lenders and each of their
respective Affiliates, is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary for the Borrower, any of
its Affiliates or any other Person and (B) none of the Term Administrative
Agent, the Lead Arranger, the Lenders or any of their respective Affiliates has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Term Administrative Agent,
the Lead Arranger, the Lenders and each of their respective Affiliates, may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and none of the Term Administrative
Agent, the Lead Arranger and the Lenders has any obligation to disclose any of
such interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Term Administrative Agent, the Lead Arranger, the Lenders and
each of their respective Affiliates, with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.16    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If the Term Administrative Agent or any Lender shall receive interest in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged or
received by the Term Administrative Agent or a Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

 

150



--------------------------------------------------------------------------------

SECTION 9.17    Intercreditor Agreements.

(a)    Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document: (a) the Liens granted to the Term Collateral Agent in favor
of the Secured Parties pursuant to the Loan Documents and the exercise of any
right related to any Collateral shall be subject, in each case, to the terms of
the Customary Intercreditor Agreements, (b) in the event of any conflict between
the express terms and provisions of this Agreement or any other Loan Document,
on the one hand, and of the Customary Intercreditor Agreements, on the other
hand, the terms and provisions of the relevant Customary Intercreditor
Agreements shall control, and (c) each Lender authorizes the Term Administrative
Agent and/or the Term Collateral Agent to execute any such Customary
Intercreditor Agreement on behalf of such Lender, and such Lender agrees to be
bound by the terms thereof.

(b)    Each Secured Party hereby agrees that the Term Administrative Agent
and/or Term Collateral Agent may enter into any intercreditor agreement and/or
subordination agreement pursuant to, or contemplated by, the terms of this
Agreement (including with respect to Indebtedness permitted pursuant to
Section 6.01 and defined terms referenced therein) on its behalf and agrees to
be bound by the terms thereof and, in each case, consents and agrees to the
appointment of Bank of America (or its affiliated designee, representative or
agent) on its behalf as collateral agent, respectively, thereunder.

SECTION 9.18    Amendment and Restatement; No Novation.

(a)    This Agreement constitutes an amendment and restatement of the Existing
Credit Agreement effective from and after the Restatement Effective Date. The
execution and delivery of this Agreement shall not constitute a novation of any
Indebtedness or other Obligations owing to the Lenders or the Term
Administrative Agent under the Existing Credit Agreement based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement. On the Restatement Effective Date, the credit facilities described in
the Existing Credit Agreement shall be amended, supplemented, modified and
restated in their entirety by the facilities described herein, all loans and
other obligations of the Borrower outstanding as of such date under the Existing
Credit Agreement shall be deemed to be Loans and Obligations outstanding under
the corresponding facilities described herein, without any further action by any
Person.

(b)    In connection with the foregoing, by signing this Agreement, each Loan
Party hereby confirms that notwithstanding the effectiveness of this Agreement
and the transactions contemplated hereby (i) the Obligations of such Loan Party
under this Agreement and the other Loan Documents are entitled to the benefits
of the guarantees and the security interests set forth or created herein and in
the Collateral Documents, (ii) each Guarantor hereby confirms and ratifies its
continuing unconditional obligations as Guarantor with respect to all of the
Obligations, (iii) each Loan Document to which such Loan Party is a party is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects and shall remain in full force and effect according to
its terms and (iv) such Loan Party ratifies and confirms that all Liens granted,
conveyed, or collaterally assigned to any Agent by such Person pursuant to any
Loan Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations.

SECTION 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of

 

151



--------------------------------------------------------------------------------

any EEA Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.20    Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):     

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 9.20, the following terms have the following
meanings:

 

152



--------------------------------------------------------------------------------

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Remainder of Page Intentionally Left Blank.]

 

153



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INSTALLED BUILDING PRODUCTS, INC.,

as the Borrower

By:  

 

Name:   Title:  

BANK OF AMERICA, N.A.

as Term Administrative Agent

By:  

 

Name:   Title:  

BANK OF AMERICA, N.A.

as a Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

Agency Succession Agreement

[See attached]

 

C-1



--------------------------------------------------------------------------------

Execution Version

RESIGNATION AND ASSIGNMENT AGREEMENT

This Resignation and Assignment Agreement (this “Agreement”) is entered into as
of December 17, 2019 (the “Effective Date”), by and among Royal Bank of Canada
(“Royal Bank”), in its capacity as resigning Term Administrative Agent and Term
Collateral Agent for the Existing Lenders (as defined below) party to the
Existing Credit Agreement referred to below (in such capacity, the “Existing
Term Administrative Agent”), Bank of America, N.A. (“Bank of America”), in its
capacity as successor Term Administrative Agent and Term Collateral Agent under
the Credit Agreement referred to below (in such capacity, the “Successor Term
Administrative Agent”), Installed Building Products, Inc., a Delaware
corporation (the “Borrower”), and the other Subsidiary Loan Parties (as defined
in the Credit Agreement). Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

RECITALS

WHEREAS, the Borrower, various lenders from time to time party thereto
(collectively, the “Existing Lenders”) and the Existing Term Administrative
Agent are party to that certain Term Loan Credit Agreement, dated as of
April 13, 2017 (as amended by the First Amendment to Credit Agreement, dated as
of November 30, 2017, as further amended by the Second Amendment to Credit
Agreement, dated as of June 19, 2018 and as further amended, modified,
supplemented and/or restated from time to time, the “Existing Credit
Agreement”); and

WHEREAS, pursuant to that certain Restatement Agreement, dated as of the date
hereof, by and among the Borrower, the Subsidiary Loan Parties, the lenders
party thereto (collectively, the “Lenders”) and the Successor Term
Administrative Agent (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Restatement Agreement”), the
Required Lenders appointed, and the Borrower approved, Bank of America as the
Successor Term Administrative Agent under the Credit Agreement and the other
Loan Documents and authorized the Existing Term Administrative Agent and the
Successor Term Administrative Agent to enter into any amendments to or
assignments of any Loan Document or other documentation relating thereto
(including any intercreditor agreements and this Agreement) necessary or
appropriate to effect the resignation of the Existing Term Administrative Agent
under the Existing Credit Agreement and the other Loan Documents and appointment
of the Successor Term Administrative Agent under the Credit Agreement and the
other Loan Documents (collectively, the “Agency Transfer Documents”), such
appointment to be effective immediately prior to the effectiveness of the
Restatement Agreement. Further, pursuant to the Restatement Agreement, the
parties thereto agreed to amend and restate the Existing Credit Agreement. The
Existing Credit Agreement, as amended and restated by the Restatement Agreement
(including Exhibit A therein) and as may be further amended, supplemented,
amended and restated or otherwise modified from time to time is referred to
herein as the “Credit Agreement”.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

1.    Appointment, Assignment, etc.

(a)    As of the Effective Date, Bank of America hereby accepts appointment as
the Successor Term Administrative Agent under the Credit Agreement and the other
Loan Documents. From and after the Effective Date, (i) the Successor Term
Administrative Agent succeeds to all the rights, powers and duties of the
Existing Term Administrative Agent under the Existing Credit Agreement and the
other Loan Documents (as defined in the Existing Credit Agreement), (ii) all
references in the Credit Agreement and the other Loan Documents to the term
“Term Administrative Agent” shall mean Bank of America as the Successor Term
Administrative Agent and (iii) Royal Bank is discharged from all of its duties
and obligations as the Existing Term Administrative Agent under the Existing
Credit Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement). Each of the parties hereto agrees to execute all Agency Transfer
Documents to evidence the resignation of Royal Bank as the Existing Term
Administrative Agent under the Existing Credit Agreement and the other Loan
Documents and the appointment of Bank of America as the Successor Term
Administrative Agent under the Credit Agreement and the other Loan Documents.

(b)    The parties hereto (and the Lenders by their acceptance and authorization
of this Agreement pursuant to the Restatement Agreement) hereby confirm that,
from and after the Effective Date, notwithstanding anything herein or in the
Existing Credit Agreement to the contrary, (i) Article VIII and Sections 9.03
and 9.15 of the Existing Credit Agreement, to the extent they pertain to the
Existing Term Administrative Agent, shall survive the Existing Term
Administrative Agent’s resignation, respectively, hereunder and inure to the
benefit of the Existing Term Administrative Agent (collectively with its
directors, officers, employees, agents and advisors, the “Existing Agent
Indemnitees”) as to any actions taken or omitted to be taken while Royal Bank
acted as Existing Term Administrative Agent under the Existing Credit Agreement,
the other Loan Documents (as defined in the Existing Credit Agreement) and this
Agreement, including pursuant to any request or instruction made by or on behalf
of the Borrower or the Successor Term Administrative Agent, and any costs and
expenses incurred by the Existing Agent Indemnitees in connection therewith and
(ii) the Successor Term Administrative Agent shall be entitled to all of the
protections of the “Term Administrative Agent” set forth in the Credit Agreement
and the other Loan Documents for acting as the Successor Term Administrative
Agent. In addition, and notwithstanding anything to the contrary contained in
the Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement), the parties hereto (and the Lenders by their
acceptance and authorization of this Agreement pursuant to the Restatement
Agreement) hereby (x) acknowledge and ratify the resignation of the Existing
Term Administrative Agent, (y) acknowledge and agree that the Existing Agent
Indemnitees shall bear no responsibility and shall not be liable for (A) any
actions taken or omitted to be taken, or any determinations made, by Bank of
America (1) as the Successor Term Administrative Agent, including with regards
to any information in the Register (as defined in the Existing Credit Agreement)
or (2) pursuant to this Agreement or (B) that otherwise occur from and after the
Effective Time and (z) acknowledge and agree that the Successor Term
Administrative Agent shall not be liable for (A) any actions taken or omitted to
be taken by Royal Bank (1) while it was the Term Administrative Agent under the
Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) or (2) pursuant to this Agreement or (B) any actions
taken or omitted to be taken, or any determinations made, by the Successor Term
Administrative Agent based solely upon the information provided by the Existing
Term Administrative Agent with respect to any period ending prior to the
Effective Date, including information in the Register (as defined in the
Existing Credit Agreement) maintained by the Existing Term Administrative Agent.

 

2



--------------------------------------------------------------------------------

(c)    As of the Effective Date, the Existing Term Administrative Agent hereby
assigns (without recourse, representation or warranty of any kind) to Bank of
America, as the Successor Term Administrative Agent, (i) all Liens and security
interests under the Existing Credit Agreement and the other Loan Documents (as
defined in the Existing Credit Agreement) (collectively, the “Assigned Loan
Documents”) and (ii) all of its rights, titles and interests as secured party or
lien holder under or in connection with any and all Assigned Loan Documents,
including, without limitation, all Uniform Commercial Code financing statements
(or other financing statements), all Mortgages (as defined in the Existing
Credit Agreement) and all Liens with respect to Intellectual Property (as
defined in the Security Agreement (as defined in the Existing Credit Agreement))
filed with the United States Patent and Trademark Office or the United States
Copyright Office, and Bank of America, as the Successor Term Administrative
Agent, hereby assumes all such Liens and security interests, for its benefit and
for the benefit of the other Secured Parties, and all such rights, titles and
interests as secured party or lien holder under or in connection with the
Assigned Loan Documents and such financing statements and other Liens or
Mortgages (as defined in the Existing Credit Agreement). All of such Liens and
security interests shall in all respects be continuing and in effect following
execution and delivery of this Agreement, in favor of the Successor Term
Administrative Agent for the benefit of the Secured Parties, to secure the
Secured Obligations, and are hereby ratified and reaffirmed by the Loan Parties
as of the Effective Date. Without limiting the generality of the foregoing, any
and all references to Royal Bank on any publicly filed document, to the extent
such filing relates to Liens and security interests assigned to the Successor
Term Administrative Agent hereby and until such filing is modified to reflect
the interest of Bank of America, as Successor Term Administrative Agent, shall,
with respect to such Liens and security interests, constitute a reference to
“Royal Bank” as the nominee and collateral representative of Bank of America, as
Successor Term Administrative Agent. On and after the Effective Date, any
possessory Collateral still held by, and Collateral subject to “control” (within
the meaning of the Uniform Commercial Code) of, the Existing Term Administrative
Agent for the benefit of the Secured Parties (as defined in the Existing Credit
Agreement) shall be deemed to be held by, or subject to control of, the Existing
Term Administrative Agent on behalf of, and as agent and bailee for the
Successor Term Administrative Agent for the benefit of the Secured Parties until
such time as such possessory collateral has been delivered to, or control has
been granted to, the Successor Term Administrative Agent. The Borrower, the
other Loan Parties and Royal Bank agree that the Successor Term Administrative
Agent is authorized as it may deem necessary or appropriate to file initial
financing statements and/or assignments of or amendments to financing
statements, to make any and all filings with the United States Patent and
Trademark Office or the United States Copyright Office, and to make any
amendment, assignment or other filing with respect to any real property covered
by any Mortgages or other real property Lien filings, in each instance covering
any of the Collateral (as defined in the Existing Credit Agreement) described in
any Assigned Loan Document.

2.    Further Assurances.

(a)    Without limiting its obligations in any way under any of the Loan
Documents, as of the Effective Date, each Loan Party reaffirms and acknowledges
its obligations to Bank of America as the Successor Term Administrative Agent
with respect to the Credit

 

3



--------------------------------------------------------------------------------

Agreement and the other Loan Documents and that the delivery of any agreements,
instruments or any other document after the Effective Date as required under any
Loan Document and any other actions taken after the Effective Date as required
under any Loan Document or to be taken after the Effective Date as required
under any Loan Documents shall be to the reasonable satisfaction of the
Successor Term Administrative Agent (and not the Existing Term Administrative
Agent) to the extent required under any Loan Document.

(b)    Each Loan Party agrees that, on or following the Effective Date, it
shall, in order to effect and evidence more fully the matters covered hereby,
(i) execute and deliver to the Successor Term Administrative Agent
(x) assignments of all Mortgages (in form and substance reasonably satisfactory
to the Successor Term Administrative Agent) duly executed by the applicable Loan
Party and (y) such other documents and certificates as the Successor Term
Administrative Agent may reasonably request to evidence the assignment of the
Liens on the Collateral or to otherwise effectuate the intent and purposes of
this Agreement and (ii) take any and all actions as the Successor Term
Administrative Agent may reasonably request to evidence the assignment of the
Liens on the Collateral or to otherwise effectuate the intent and purposes of
this Agreement.

(c)    The Existing Term Administrative Agent agrees that, on or following the
Effective Date, at the Loan Parties’ sole expense, it shall promptly (i) furnish
additional releases, termination statements, assignments, amendment statements
and such other documents, instruments and agreements as are customary and may be
reasonably requested by the Successor Term Administrative Agent in order to
effect and evidence more fully the matters covered hereby and (ii) deliver to
the Successor Term Administrative Agent all original stock certificates,
instruments, promissory notes and other property of the Borrower, the Subsidiary
Loan Parties or any of their respective Subsidiaries held by the Existing Term
Administrative Agent at such time to the extent such relate to any of the Loan
Documents. The Existing Term Administrative Agent authorizes the Loan Parties
and the Successor Term Administrative Agent (and their respective counsel) to
prepare and file such UCC financing statements and amendments under the Uniform
Commercial Code, filings with the United States Patent and Trademark Office or
the United States Copyright Office, or other filing with respect to any real
property covered by any Mortgages or other real property Lien filings, and any
other filings covering any of the Collateral (as defined in the Existing Credit
Agreement) in the offices and jurisdictions that the Successor Term
Administrative Agent deems necessary or appropriate to effectuate the intent and
purposes of this Agreement.

(d)    Without limiting the generality of the foregoing, any reference to the
Existing Term Administrative Agent in any publicly filed document, to the extent
such filing relates to the Liens, Mortgages (as defined in the Existing Credit
Agreement), and security interests in the Collateral (as defined in the Existing
Credit Agreement), assigned hereby and until such filing is modified to reflect
the interests of the Successor Term Administrative Agent, shall, with respect to
such Liens and security interests, constitute a reference to the Existing Term
Administrative Agent as collateral representative of the Successor Term
Administrative Agent (provided, that the parties hereto agree that the Existing
Term Administrative Agent’s role as such collateral representative shall impose
no duties, obligations, or liabilities on the Existing Term Administrative
Agent, including, without limitation, any duty to take any type of direction
regarding any action to be taken against such Collateral, whether such direction
comes from the

 

4



--------------------------------------------------------------------------------

Successor Term Administrative Agent, the Lenders, or otherwise and the Existing
Term Administrative Agent shall have the full benefit of the protective
provisions of the Existing Credit Agreement, including, without limitation,
Article VIII and Section 9.03 of the Existing Credit Agreement, while serving in
such capacity).

3.    Privileged Information. The Existing Term Administrative Agent may, but
shall have no obligation to, disclose to, share with or otherwise exchange with,
the Successor Term Administrative Agent information and documents under this
Agreement that is otherwise protected against disclosure by privilege, doctrine
or rule of confidentiality (such information and documents, “Privileged
Information”) and the disclosure, sharing or other exchange of any Privileged
Information by the Existing Term Administrative Agent shall in no way give rise
to, or be deemed to give rise to, any duty, obligation or liability of any kind
or nature on the part of the Existing Term Administrative Agent in connection
therewith (including, without limitation, any duty or obligation to disclose,
share or exchange any other or further Privileged Information or any liability
for any failure to do so). In connection with the foregoing, it is the intention
and understanding of the Existing Term Administrative Agent and the Successor
Term Administrative Agent that any disclosure, sharing or other exchange of
Privileged Information will not (i) waive any applicable privilege, doctrine or
rule of protection from disclosure, (ii) diminish the confidentiality of the
Privileged Information or (iii) be asserted as a waiver of any such privilege,
doctrine or rule by the Existing Term Administrative Agent or the Successor Term
Administrative Agent. If requested by the Existing Term Administrative Agent,
the Successor Term Administrative Agent will thereupon enter into any agreement
or agreements as the Resigning Agent may reasonably request in order to further
effectuate the intentions set forth in the foregoing sentence.

4.    Return of Payments. In the event that, after the Effective Time, (a) the
Successor Term Administrative Agent receives any amount owing to Existing Term
Administrative Agent under the Existing Credit Agreement or any other Loan
Document, the Successor Term Administrative Agent agrees that such payment shall
be held in trust for the Existing Term Administrative Agent, and the Successor
Term Administrative Agent shall return such payment to the Existing Term
Administrative Agent and (b) the Existing Term Administrative Agent receives any
amount owing to the Successor Term Administrative Agent or to the Lenders under
the Existing Credit Agreement, the Credit Agreement or any other Loan Document,
the Existing Term Administrative Agent agrees that such payment shall be held in
trust for the Successor Term Administrative Agent or the Lenders, as applicable,
and the Existing Term Administrative Agent shall return such payment to the
Successor Term Administrative Agent (for its own account or on behalf of the
Lenders, as applicable).

5.    Releases. Each of the Borrower and the other Loan Parties, and with
respect to the    releases, termination statements, assignments and other
instruments and filings requested of the Existing Term Administrative Agent from
time to time pursuant to this Agreement, the Lenders and other agents, hereby
unconditionally and irrevocably waives all claims, suits, debts, liens, losses,
causes of action, demands, rights, damages or costs, or expenses of any kind,
character or nature whatsoever, known or unknown, fixed or contingent, which any
of them may now have or claim to have, or at any time prior to the date hereof
had or claim to have had, against Royal Bank in its capacity as Existing
Administrative Agent or its affiliates, or any officers, members, directors,
employees, partners, agents, advisors and other representatives of each of the
foregoing

 

5



--------------------------------------------------------------------------------

(as related solely to Royal Bank acting in its capacity as Existing
Administrative Agent) (collectively, the “Released Parties”) to the extent
arising out of or in connection with the Existing Credit Agreement and the other
Loan Documents (other than with respect to any gross negligence or willful
misconduct of such Released Parties (collectively, the “Claims”). Each of the
Borrower and the Loan Parties, and with respect to the    releases, termination
statements, assignments and other instruments and filings requested of the
Existing Term Administrative Agent from time to time pursuant to this Agreement,
the Lenders and other agents, further agrees forever to refrain from commencing,
instituting or prosecuting any lawsuit, action or other proceeding against any
Released Parties with respect to any and all of the foregoing described waived,
released, acquitted and discharged Claims. Each of the Released Parties shall be
a third party beneficiary of this Section 5. Notwithstanding anything to the
contrary herein, this Section 5 shall not apply to the Released Parties
continuing obligations under this Agreement.

6.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Existing Term Administrative Agent and the Successor Term
Administrative Agent and their respective successors and assigns, and shall be
binding upon the successors and permitted assigns of the Borrower and the other
Loan Parties.

7.    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of a manually executed counterpart of this Agreement.

8.    Headings. The paragraph headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

9.    Interpretation. This Agreement is a “Loan Document” for the purposes of
the Credit Agreement.

10.    Submission to Jurisdiction and Waivers of Jury Trial. THE PARTIES HERETO
AGREE THAT THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS OF SECTIONS 9.09
AND 9.10 OF THE CREDIT AGREEMENT.

11.    No Novation. This Agreement shall not constitute a novation of the
Existing Credit Agreement or of any other Loan Document.

[Signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

ROYAL BANK OF CANADA, as Existing Term Administrative Agent By:  

/s/ Ann Hurley

Name:   Ann Hurley Title:   Manager, Agency



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Successor Term Administrative Agent By:  

/s/ Mollie S. Canup

Name:   Mollie S. Canup Title:   Vice President



--------------------------------------------------------------------------------

Acknowledged and accepted as of the date first written above:        INSTALLED
BUILDING PRODUCTS, INC.,
as Borrower   By:  

/s/ Michael T. Miller

  Name:   Michael T. Miller   Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

GUARANTORS

 

A+ INSULATION OF KANSAS CITY, LLC ACCURATE INSULATION LLC ACCURATE INSULATION OF
COLORADO, LLC ACCURATE INSULATION OF DELAWARE, LLC ACCURATE INSULATION OF UPPER
MARLBORO, LLC ADVANCED FIBER, LLC ADVANCED INSULATION, LLC ALL CONSTRUCTION
SERVICES, LLC ALL IN ONE & MOORE BUILDING SYSTEMS, LLC ALPINE INSULATION I, LLC
AMERICAN INSULATION & ENERGY SERVICES, LLC ANY SEASON INSULATION, LLC APPLE
VALLEY INSULATION, A BDI COMPANY, INC. ASTRO INSULATION OF ILLINOIS, LLC
BAYTHERM INSULATION, LLC BDI INSULATION OF IDAHO FALLS, INC. BDI INSULATION OF
SALT LAKE, L.L.C. BER ENERGY SERVICES, LLC BIG CITY INSULATION, INC. BIG CITY
INSULATION OF IDAHO, INC. B-ORGANIZED INSULATION, LLC BROKEN DRUM OF
BAKERSFIELD, INC. BROKEN DRUM INSULATION VISALIA, INC. BUILDERS INSTALLED
PRODUCTS OF MAINE, LLC BUILDERS INSTALLED PRODUCTS OF NEW HAMPSHIRE, LLC
BUILDERS INSTALLED PRODUCTS OF NEW YORK, LLC

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

BUILDERS INSTALLED PRODUCTS OF VERMONT, LLC BUILDING MATERIALS FINANCE, INC. CLS
INSULATION, LLC CORNHUSKER INSULATION, LLC C.Q. INSULATION, INC. EAST COAST
INSULATORS II, LLC EASTERN CONTRACTOR SERVICES LIMITED LIABILITY COMPANY
ECOLOGIC ENERGY SOLUTIONS, LLC EDWARDS/MOONEY & MOSES, LLC ELITE SPRAY FOAM OF
LAS VEGAS, LLC EMPER HOLDINGS, LLC ENERGY SAVERS OF LOUISVILLE, LLC EXPERT
INSULATION OF MINNESOTA, LLC FIBERCLASS INSULATION, LLC FIRST STATE BUILDING
PRODUCTS, LLC FORT WAYNE URETHANE, LLC GARAGE DOOR SYSTEMS, LLC GOLD INSULATION,
INC. GREEN STAR PLUS INSULATION, LLC G-T-G, LLC GULF COAST INSULATION, LLC
HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED HORIZON ELECTRIC SERVICES, LLC
IBHL A HOLDING COMPANY, INC. IBHL B HOLDING COMPANY, INC. IBHL II-A HOLDING
COMPANY, INC. IBHL II-B HOLDING COMPANY, INC. IBP ARCTIC EXPRESS, LLC IBP ASSET,
LLC IBP ASSET II, LLC IBP CORPORATION HOLDINGS, INC. IBP EXTERIORS, INC.

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

IBP HOLDINGS, LLC

IBP HOLDINGS II, LLC

IBP LOGISTICS, LLC

IBP OF MANSFIELD, LLC IBP OF OKLAHOMA, LLC IBP OF SAN ANTONIO, LLC IBP OF
TOLEDO, LLC IBP TEXAS ASSETS I, LLC IBP TEXAS ASSETS II, LLC IBP TEXAS ASSETS
III, LLC INSTALLED BUILDING PRODUCTS, LLC INSTALLED BUILDING PRODUCTS II, LLC
INSTALLED BUILDING PRODUCTS OF HOUSTON, LLC

INSTALLED BUILDING PRODUCTS OF MAINE, LLC

INSTALLED BUILDING PRODUCTS OF UTAH, LLC

INSTALLED BUILDING PRODUCTS - PORTLAND, LLC INSTALLED BUILDING SOLUTIONS II, LLC
INSULATION NORTHWEST, LLC INSULATION WHOLESALE SUPPLY, LLC INSULVAIL, LLC KEY
INSULATION OF AUSTIN, LLC KEY INSULATION OF SAN ANTONIO, LLC LAKESIDE
INSULATION, LLC LAYMAN BROTHERS INSULATION, LLC LKS TRANSPORTATION, LLC LOVEDAY
INSULATION, LLC M&D INSULATION, LLC MAP INSTALLED BUILDING PRODUCTS OF SAGAMORE,
LLC MAP INSTALLED BUILDING PRODUCTS OF SEEKONK, LLC MARV’S INSULATION, INC.

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

METRO HOME INSULATION, LLC MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.
MIG BUILDING SYSTEMS, LLC MIG BUILDING SYSTEMS OF EAST SYRACUSE, LLC MOMPER
INSULATION OF CROWN POINT, LLC MOMPER INSULATION OF ELKHART, LLC MOMPER
INSULATION OF FORT WAYNE, LLC NORTHWEST INSULATION, LLC OJ INSULATION HOLDINGS,
INC. PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC PARKER INSULATION AND BUILDING PRODUCTS,
LLC

PEG, LLC

PREMIER BUILDING SUPPLY, LLC

PREMIER BUILDING SUPPLY SLC, LLC

RAJAN, LLC ROCKET INSULATION, LLC

ROCKFORD INSULATION, LLC

SCE OF CHICAGO, LLC

SIERRA INSULATION CONTRACTORS II, LLC SOUTHERN INSULATORS, LLC SPEC 7 INSULATION
CO., LLC SUBURBAN INSULATION, INC. SUPERIOR INSULATION, LLC SUPERIOR INSULATION
SERVICES, LLC TCI CONTRACTING, LLC TCI CONTRACTING OF CHARLESTON, LLC TCI
CONTRACTING OF HILTON HEAD, LLC TCI CONTRACTING OF KENTUCKY, LLC

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

TCI CONTRACTING OF MEMPHIS, LLC

TCI CONTRACTING OF NASHVILLE, LLC

TCI CONTRACTING OF THE GULF, LLC THERMAL CONTROL INSULATION, LLC THERM-CON OF
TENNESSEE, LLC TIDEWATER INSULATORS, LLC TOWN BUILDING SYSTEMS, LLC TRADEMARK
ROOFING COMPANY, INC. TRADEMARK SEAMLESS GUTTER COMPANY, INC. U.S. INSULATION
CORP. WATER-TITE COMPANY, LLC WILSON INSULATION COMPANY, LLC

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer

 

ALPHA INSULATION & WATER PROOFING COMPANY ALPHA INSULATION & WATER PROOFING,
INC. DIVISION 7 8 9 SUPPLY, LLC TRILOK INDUSTRIES, INC.

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President

 

GOLD STAR INSULATION, L.P.   By: Gold Insulation, Inc., its General Partner  
By:  

/s/ Michael T. Miller

  Name:   Michael T. Miller   Title:   Executive Vice President and Chief
Financial Officer

OJ INSULATION, L.P.

  By: OJ Insulation Holdings, Inc., its General Partner   By:  

/s/ Michael T. Miller

  Name:   Michael T. Miller   Title:   Executive Vice President and Chief
Financial Officer